        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 1 of 220




                                INDEX TO EXHIBITS

                           Wheatcroft v. City of Glendale, et al
                               No. 2:18-cv-02347-MTL


EXHIBIT                       DESCRIPTION
1             Deposition of Johnny Wheatcroft
2             Officer Tolbert’s Body Camera Video                  Non-Electronic
                                                                   Exhibit - CD
3             Motel 6 Location History Report
4             Deposition of Mark Lindsey
5             Deposition of Matthew Schneider
6             Deposition of Shawn Blackburn
7             Deposition of Michael Fernandez
8             Deposition of Anya Chapman                           Filed Under Partial
                                                                   Seal
9             Officer Schneider’s Body Camera Video                Non-Electronic
                                                                   Exhibit - CD & Filed
                                                                   Under Seal
10            Deposition of Jerry McDaniel
11            Motel 6’s Response to Plaintiffs’ Subpoena Duces
              Tecum
12            Officer Lindsey Body Camera Video                    Non-Electronic
                                                                   Exhibit - CD & Filed
                                                                   Under Seal
13            Motel 6 Surveillance Video                           Non-Electronic
                                                                   Exhibit - CD & Filed
                                                                   Under Seal
14            Matthew Schneider’s Declaration
15            Darko Babic Declaration/Report
16            Michael Fernandez’s Declaration
17            Blake McClelland Declaration/Report
18            Mark Lindsey’s Declaration
19            Glendale Fire Department Records                     Filed Under Seal

                                              1
9265126.1
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 2 of 220




20            Deposition of Robin Nash                      Filed Under Seal
21            Deposition of J.W.                            Filed Under Seal
22            Deposition of B.W.                            Filed Under Seal
23            Scene Photographs of Methamphetamines
24            Deposition of Roy Lewis
25            Criminal Complaint
26            Indictment
27            Order Dismissing Complaint
28            Minute Entry Regarding Anya Chapman’s Plea
              Agreement
29            Glendale Police Department’s General Order-
              23.000
30            Deposition of Richard St. John
31            Deposition of Brandon Blanco
32            Deposition of Earl Montgomery
33            Deposition of Donald LaBrant
34            Training Records
35            Arizona Post Certifications
36            Mark Lindsey’s Employment Application
37            Matthew Schneider’s Employment Application
38            Michael Fernandez’s Employment Application
39            Scene Photographs of Soda/Scale
40            Officer Fernandez’s Pulse Log Evaluation




                                               2
9265126.1
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 3 of 220




               EXHIBIT 23
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 4 of 220




                                                                CoG_WHEATCROFT 000126
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 5 of 220




                                                                CoG_WHEATCROFT 000137
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 6 of 220




                                                                CoG_WHEATCROFT 000138
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 7 of 220




               EXHIBIT 24
         Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 8 of 220
                                                             1                                                                      3
           IN THE UNITED STATES DISTRICT COURT                     1             DEPOSITION OF DETECTIVE ROY JOSEPH LEWIS was
           IN AND FOR THE DISTRICT OF ARIZONA                      2   taken on January 8, 2020, commencing at 10:04 a.m. at the
                                                                   3   law offices of MARC J. VICTOR, P.C., ATTORNEY FOR FREEDOM,
                                                                   4   3185 South Price Road, Chandler, Arizona, before MONICA S.
     Johnny Wheatcroft and Anya                   )
                                                                   5   BERRY, RPR, a Certified Reporter in the State of Arizona.
     Chapman, as husband and wife, and )
     on behalf of minors J.W. and B.W., )                          6
                                )                                  7   COUNSEL APPEARING:
         Plaintiffs,                )                              8     MARC J. VICTOR, P.C.
                                ) Case No.:                              ATTORNEYS FOR FREEDOM
     vs.                          ) 2:18-cv-02347-SMB              9     By: MS. JODY L. BROADDUS
                                )
                                                                         3185 South Price Road
     City of Glendale, a municipal              )
     entity; Matt Schneider, in his           )                   10     Chandler, Arizona 85248
     official and individual              )                              On behalf of Plaintiffs
     capacities; Mark Lindsey, in his )                           11
     official and individual              )                       12      JONES, SKELTON & HOCHULI, P.L.C.
     capacities; and Michael Fernandez, )                                 By: MR. JOSEPH J. POPOLIZIO
     in his official and individual         )                     13      40 North Central Avenue
     capacities,                      )
                                )                                         Suite 2700
          Defendants.                   )                         14      Phoenix, Arizona 85004
                                )                                         On behalf of Defendants
                                                                  15
                                                                  16      ROBAINA & KRESIN, PLLC
          DEPOSITION OF DETECTIVE ROY JOSEPH LEWIS                        By: MR. EDMUNDO P. ROBAINA
                                                                  17      5343 North 16th Street
                 Chandler, Arizona
                 January 8, 2020                                          Suite 200
                   10:04 a.m.                                     18      Phoenix, Arizona 85016
                                                                          On behalf of Detective Roy Joseph Lewis
                                                                  19
                                                                  20
     REPORTED BY:                                                 21   ALSO PRESENT:
     MONICA S. BERRY, RPR
                                                                  22      Ms. Kathy Thomas and Ms. Dianne Shoemake, City of
     Certified Reporter
     Certificate No. 50234                                                Glendale
     PREPARED FOR:                                                23      Ms. Julie Wanner, paralegal to Mr. Popolizio
                                                                          Ms. Alexz Thompson, paralegal to Ms. Broaddus
                                                                  24      Mr. Nathan Sheeley, intern for Ms. Broaddus
     (COPY)                                                       25


                                                             2                                                                      4
 1              INDEX                                              1               DETECTIVE ROY JOSEPH LEWIS,
 2   WITNESS                    PAGE                               2    a witness herein, having been first duly sworn by the
 3   DETECTIVE ROY JOSEPH LEWIS                                    3    Certified Reporter to speak the truth and nothing but the
 4
 5
                                                                   4    truth, was examined and testified as follows:
         EXAMINATION BY MS. BROADDUS         4                     5
 6       EXAMINATION BY MR. POPOLIZIO       50                     6                     EXAMINATION
         FURTHER EXAMINATION BY MS. BROADDUS                99     7    BY MS. BROADDUS:
 7       FURTHER EXAMINATION BY MR. POPOLIZIO              109     8       Q. Will you please state your name for the record.
         FURTHER EXAMINATION BY MS. BROADDUS                111
 8
                                                                   9       A. Roy Lewis.
         FURTHER EXAMINATION BY MR. POPOLIZIO              112
 9                                                                10       Q. Have you ever had your deposition taken before?
10                                                                11       A. Don't think so. I've had lots of interviews.
11                                                                12       Q. I'll go through a few ground rules with you. The
12
                                                                  13    court reporter here is going to be taking down everything
13
                                                                  14    said by everyone in this room. And to make her job a lot
14                  EXHIBITS
     Deposition                                                   15    easier and to make sure we have a clear record, it's
15   Exhibits Description               Marked                    16    important that only one person speaks at a time. Okay?
16    42      Color photograph, Bates No.      113                17       A. Yes.
             CoG_WHEATCROFT 000136                                18       Q. So I will ask you a question. If you can wait
17           (1 page)
                                                                  19    until I'm finished asking before you start answering --
18
19                                                                20    you might be able to anticipate what I'm going to say, but
20                                                                21    if you'll wait until I finish, and then I'll wait until
21                                                                22    you finish your answer before I begin the next one. It'll
22
                                                                  23    make it a lot easier for her to transcribe. Okay?
23
                                                                  24       A. Yes.
24
25                                                                25       Q. We can take a break if you need to. We can take


                                                        (Pages 1 to 4)                                                              1
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 9 of 220
                                                              85                                                                   87
 1            MS. BROADDUS: Object to form.                         1   medical attention?
 2            THE WITNESS: No.                                      2      A. I don't remember. I don't remember if he
 3   BY MR. POPOLIZIO:                                              3   requested it a second time. The fire department was there
 4     Q. Why would you not agree that that's a fair                4   because of Officer Lindsey being unconscious. When
 5   statement?                                                     5   they're there, they're going to talk to everybody on the
 6     A. So Sergeant LaBrant was not on the squad                  6   scene so they don't have to come back out. I.
 7   initially when I got down there. He came on a few months       7             Don't remember if he made that specific
 8   afterwards. We had a different supervisor at the time.         8   request the second time. If he did, I probably would have
 9            When I got down there, Officer Schneider              9   called for the fire department to come back and talk to
10   never worked with me, never tried to ride in the same car     10   him.
11   with me, never tried to teach me anything. He didn't          11      Q. Do debriefings occur after every incident?
12   really want anything to do with me.                           12      A. They do not. They should. They do not.
13            And then when I started to encounter things          13      Q. And that's common throughout police work, right,
14   in investigations where he was not contributing to the        14   they don't occurred after every incident?
15   investigation because it wasn't his case, that he didn't      15             MS. BROADDUS: Object to form.
16   really put that much effort forth. And I've got a problem     16             THE WITNESS: Yes. A major incident
17   with that.                                                    17   typically there's a debriefing. Sergeant LaBrant was not
18            He -- you know, there's things that I                18   big on debriefing, to talk about things that could have
19   experienced that -- one of those examples I just gave,        19   potentially gone wrong.
20   that he -- he just didn't -- he didn't put forth the          20   BY MR. POPOLIZIO:
21   effort that others put forth on other people's                21      Q. And when debriefings do occur, when do they
22   investigations, if that makes sense.                          22   occur?
23     Q. Okay. After this incident when you were at the           23      A. Depending on the scale of the incident. If it's
24   jail did you take photographs of Johnny Wheatcroft?           24   an officer-involved shooting it may be months later. If
25     A. Yes.                                                     25   it's just a, you know, we've got a bank robber, we set up


                                                              86                                                                   88
 1     Q. What was the purpose of taking photographs of             1   a perimeter and we're searching for somebody, they will
 2   Johnny Wheatcroft?                                             2   often do a debrief immediately after the fact to talk
 3     A. To document the Taser marks, the Taser probes,            3   about certain issues.
 4   where they were deployed to make sure that it's                4     Q. I know it's been some time since you've been on
 5   documented.                                                    5   patrol, but to make a traffic stop pursuant to Title 28,
 6     Q. And you did that?                                         6   do you need reasonable suspicion?
 7     A. Yes.                                                      7     A. Yes.
 8            MS. BROADDUS: Object to form.                         8     Q. You don't necessarily need probable cause,
 9   BY MR. POPOLIZIO:                                              9   though, right?
10     Q. Meaning you took photographs of Johnny                   10     A. Correct.
11   Wheatcroft, correct?                                          11     Q. You also on the night of this incident
12     A. I took pictures of him, his tattoos, and his --          12   interviewed Shawn Blackburn, the driver of the Taurus?
13   the marks where the Taser was deployed on his back, or        13     A. Yes.
14   wherever they were. I did not take pictures of                14     Q. And you interviewed him down at the jail, right?
15   his private areas.                                            15     A. Yes.
16     Q. Why is that?                                             16     Q. There was some discussion with regard to drugs
17     A. I couldn't tell you.                                     17   that were found in his vehicle, right?
18     Q. When you were with Johnny Wheatcroft and taking          18     A. Yes.
19   pictures of him, did he ask for -- to be given any medical    19     Q. And that discussion you had with Mr. Blackburn?
20   attention?                                                    20     A. Yes.
21            MS. BROADDUS: Object to form.                        21     Q. What type of drugs were found in the vehicle?
22            THE WITNESS: He had already received                 22            MS. BROADDUS: Object to form.
23   medical attention on the scene.                               23            THE WITNESS: Methamphetamine.
24   BY MR. POPOLIZIO:                                             24   BY MR. POPOLIZIO:
25     Q. But when you were with him, did he request               25     Q. How do you know that methamphetamine was found in


                                                    (Pages 85 to 88)                                                               22
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 10 of 220
                                                              89                                                                   91
 1   the vehicle?                                                   1             MS. BROADDUS: Object to form.
 2              MS. BROADDUS: Same objection.                       2             THE WITNESS: Yes.
 3              THE WITNESS: I believe I was in -- took             3   BY MR. POPOLIZIO:
 4   custody of it from that -- from that car.                      4      Q. What's that?
 5   BY MR. POPOLIZIO:                                              5      A. It's the clear plastic baggie of methamphetamine.
 6     Q. Do you remember in what form the methamphetamine          6      Q. Do you recognize this, as case agent of this
 7   was?                                                           7   investigation, as a photo that was taken as a result of
 8              MS. BROADDUS: Object to form.                       8   this investigation of the incident, which is the subject
 9              THE WITNESS: It's a crystalline substance.          9   of this action?
10   BY MR. POPOLIZIO:                                             10             MS. BROADDUS: Object to form.
11     Q. Was it in a box?                                         11             THE WITNESS: Yes.
12     A. It was in a baggie.                                      12   BY MR. POPOLIZIO:
13              I didn't understand what you were asking.          13      Q. And does this photo depict a bag, clear bag with
14     Q. It wasn't a great question so I understand that.         14   a white substance in it?
15              So it was in a bag?                                15             MS. BROADDUS: Same objection.
16     A. Yes.                                                     16             THE WITNESS: Yes.
17     Q. What type of bag?                                        17   BY MR. POPOLIZIO:
18     A. A ziplock bag.                                           18      Q. Do you know if this photo was taken -- well, do
19     Q. Was it see-through?                                      19   you know who took this photo?
20     A. Yes.                                                     20      A. I think I took the photo, but I'm not completely
21     Q. It's clear so you could see what was in it?              21   sure.
22     A. Yes, similar to a sandwich baggie.                       22      Q. Do you know if this photo was taken of this white
23     Q. Did that baggie appear to be soiled, dirty on the        23   powder substance in the plastic baggie where it was found?
24   outside?                                                      24             MS. BROADDUS: Object to form; foundation.
25              MS. BROADDUS: Object to form.                      25             THE WITNESS: I don't know.


                                                              90                                                                   92
 1              THE WITNESS: I don't know. I'd have to              1   BY MR. POPOLIZIO:
 2   look at the photographs of it.                                 2     Q. Do you know what seat it was found behind?
 3   BY MR. POPOLIZIO:                                              3     A. Yes.
 4      Q. Do you know where it was found?                          4            MS. BROADDUS: Object to form.
 5              MS. BROADDUS: Same objection.                       5   BY MR. POPOLIZIO:
 6   BY MR. POPOLIZIO:                                              6     Q. Which seat?
 7      Q. The baggie.                                              7     A. The driver's seat.
 8              MS. BROADDUS: Form and foundation.                  8     Q. Of the Taurus?
 9              THE WITNESS: Yes.                                   9     A. Yes.
10   BY MR. POPOLIZIO:                                             10     Q. At least from this picture as we see it here, is
11      Q. Where was it found?                                     11   it under the seat or is the behind the seat?
12              MS. BROADDUS: Form.                                12            MS. BROADDUS: Same objection.
13              THE WITNESS: It was under or -- on the             13            THE WITNESS: I don't know if the seat was
14   driver's side under or in between the seats. I'm not          14   moved forward for the purposes of that photograph or if
15   exactly sure. I think it was under the driver's seat.         15   the seat was left in its original condition. I don't
16   BY MR. POPOLIZIO:                                             16   remember.
17      Q. Do you know how far under the seat it was?              17   BY MR. POPOLIZIO:
18      A. I'd have to look at the photographs to refresh my       18     Q. When you interviewed Anya Chapman, you asked her
19   recollection.                                                 19   in what seat she was in the Taurus when the traffic stop
20      Q. Well, I don't have a hard copy, but I have a            20   occurred; is that right?
21   photograph here on the computer that's been disclosed in      21     A. Yes.
22   this action as CoG_Wheatcroft 000137 [verbatim]. Do you       22     Q. What did she tell you?
23   see this photograph I'm showing on the computer screen?       23     A. She was in the backseat.
24      A. Yes, I do.                                              24     Q. The backseat behind the driver's side or the --
25      Q. Do you see anything in there that might be drugs?       25     A. I don't remember. I think she was behind the


                                                    (Pages 89 to 92)                                                               23
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 11 of 220
                                                                113                                                                     115
 1       A. Oh, I don't know if I did ask her that because             1   STATE OF ARIZONA            )
                                                                                             ) ss.
 2    she wasn't driving.                                              2   COUNTY OF MARICOPA              )
                                                                       3           BE IT KNOWN that the foregoing proceedings were
 3       Q. We'll rely on your interview.                                  taken before me; that the witness before testifying was
 4       A. Yeah, that's fine.                                         4   duly sworn by me to testify to the whole truth; that the
                                                                           questions propounded to the witness and the answers of the
 5              MR. POPOLIZIO: That's great. Thank you.                5   witness thereto were taken down by me in shorthand and
                                                                           thereafter transcribed through computer-aided
 6              MS. BROADDUS: Nothing further.                         6   transcription under my direction; that the foregoing is a
 7              THE WITNESS: All right.                                    true and correct transcript of all proceedings had upon
                                                                       7   the taking of said proceedings, all done to the best of my
 8              MR. ROBAINA: Read and sign.                                skill and ability.
                                                                       8
 9              (Deposition Exhibit No. 42 was marked for                         I CERTIFY that I am in no way related to nor
10    identification.)                                                 9   employed by any of the parties hereto nor am I in any way
                                                                           interested in the outcome hereof.
11                     (The deposition concluded at                   10
                                                                                    (X) Review and signature was requested.
12                      12:41 p.m.)                                   11            ( ) Review and signature was waived.
13                                                                                  ( ) Review and signature was not requested.
                                                                      12
14                                                                                I CERTIFY that I have complied with the ethical
                                                                      13   obligations set forth in ACJA Sections 7-206(F)(3) and
15                                                                         7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
16                                                                    14   this 27th day of January, 2020.
                                                                      15
17                                                                    16            _______________________________
                                                                                       MONICA S. BERRY, RPR, CR
18                                                                    17                Certified Reporter
19                                                                                     Arizona CR No. 50234
                                                                      18
20                                                                    19          *   *    *    *    *    *
                                                                      20         I CERTIFY that Berry & Associates, LLC has
21                                                                         complied with the ethical obligations set forth in ACJA
22                                                                    21   Sections 7-206(J)(1)(g)(1) and (6).
                                                                      22
23                                                                    23            ________________________________
                                                                                      BERRY & ASSOCIATES, LLC
24                                                                    24             Registered Reporting Firm
25                                                                                    Arizona RRF No. R1033
                                                                      25


                                                                114
 1         I, the undersigned, say that I have read the
 2   foregoing transcript of testimony taken January 8, 2020,
 3   and I declare, under penalty of perjury, that the
 4   foregoing is a true and correct transcript of my testimony
 5   contained therein.
 6
 7         EXECUTED this _______ day of ____________, 2020.
 8
 9
10
11
12                     ___________________________
                          DETECTIVE ROY JOSEPH LEWIS
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                    (Pages 113 to 115)                                                                   29
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 12 of 220




                EXHIBIT 25
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 13 of 220




                                                 CoG_WHEATCROFT 036828
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 14 of 220




                                                 CoG_WHEATCROFT 036829
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 15 of 220




                                                 CoG_WHEATCROFT 036830
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 16 of 220




                                              REDACTION




                                                                      REDACTION
                                                    REDACTION




                                                  CoG_WHEATCROFT 036831
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 17 of 220




                                                 CoG_WHEATCROFT 036832
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 18 of 220




                                              REDACTION




                                                  CoG_WHEATCROFT 036833
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 19 of 220




                EXHIBIT 26
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 20 of 220




                                                 CoG_WHEATCROFT 036851
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 21 of 220




                                                 CoG_WHEATCROFT 036852
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 22 of 220




                                                 CoG_WHEATCROFT 036853
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 23 of 220




                EXHIBIT 27
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 24 of 220




                                                 CoG_WHEATCROFT 036906
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 25 of 220




                EXHIBIT 28
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 26 of 220
                                                                         Michael K. Jeanes, Clerk of Court
                                                                           *** Electronically Filed ***
                                                                              11/06/2017 8:00 AM
                               SUPERIOR COURT OF ARIZONA
                                   MARICOPA COUNTY

CR2017-134395-001 DT                                                  10/25/2017


                                                              CLERK OF THE COURT
HONORABLE GREG S. COMO                                            K. Hampton
                                                                    Deputy



STATE OF ARIZONA                                        ALAN CECHANOWICZ

v.

ANYA ANN CHAPMAN (001)                                  KYLE T GREEN




                          PLEA AGREEMENT/CHANGE OF PLEA


       9:50 a.m.

       Courtroom CCB 801

       State's Attorney:             Michael Denney for Alan Cechanowicz
       Defendant's Attorney:         Kyle Green
       Defendant:                    Present

       Court Reporter, Tara Kramer, is present.

       A record of the proceedings is also made digitally.

        The Court reviews the Plea Agreement with Defendant. The Court advises Defendant of
the range of possible sentence and the availability of probation, and any special conditions of
sentencing and probation. The Court advises Defendant of all pertinent constitutional rights and
rights of review.

       Defendant enters a plea of Guilty to the following:

       OFFENSE: Count 1 (As Amended) Aggravated Assault
Docket Code 105                             Form R105                                        Page 1


                                                                        CoG_WHEATCROFT 036803
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 27 of 220



                             SUPERIOR COURT OF ARIZONA
                                 MARICOPA COUNTY

CR2017-134395-001 DT                                                10/25/2017


       Class 4 Felony
       A.R.S. § 13-1203, 13-1204, 13-301, 13-302, 13-303, 13-304, 13-701, 13-702, 13-610,
13-901.03, and 13-801
       Date of Offense: 07/26/2017
       Non Dangerous - Non Repetitive

       IT IS ORDERED deferring acceptance of the plea until the time of sentencing, to allow
for compliance with victim rights.

        IT IS ORDERED setting acceptance of plea and sentencing for 11/27/2017 at 8:30 a.m.
before this division.

       IT IS FURTHER ORDERED setting a Status Conference Re: Release Conditions for
11/01/2017 at 8:30 a.m. before this division.

       IT IS FURTHER ORDERED that the following will be deemed submitted at the time of
sentencing: Motion To Dismiss Count 3 and allegation of dangerousness as reflected in the Plea
Agreement.

       IT IS ORDERED the Adult Probation Department shall prepare a Presentence Report,
and that Defendant shall report to the Adult Probation Department if not in custody.

       Defense counsel has requested to be present for any interview(s) of the Defendant.

       IT IS ORDERED vacating any pending dates.

       IT IS FURTHER ORDERED affirming prior custody orders.

       9:58 a.m. Matter concludes.




Docket Code 105                            Form R105                                        Page 2


                                                                       CoG_WHEATCROFT 036804
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 28 of 220




                EXHIBIT 29
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 29 of 220

                         Glendale Police Department
                              General Order
                        Response to Resistance                              23.000
          Date Issued                        Revision Date                  Page
           02-02-00                            02-07-17                    1 of 36


23.001 Purpose

      A. The policies of the Glendale Police Department regarding the use of physical
         force, less lethal and lethal weapons and equipment, deadly force, and
         discharging firearms will be set forth in this order. Each sworn officer,
         employee, and police recruit will have access to this order and will be
         instructed in these applicable policies before employing any of the weapons or
         tactics set forth herein. Only department-issued or approved weapons,
         equipment, and chemical agents will be authorized.

      B. These policies are intended to provide guidance to employees in carrying out
         public safety activities and the mission of the department. They are definitely
         not intended to be standards of conduct that, if breached, expose employees to
         civil liability because to do so would seriously undermine the department’s
         ability and motivation for writing policy and severely restrict employee
         discretion.

23.002 Philosophy

      A. Response to Resistance: It is the philosophy of the Glendale Police
         Department to use only the amount of force or control reasonably necessary to
         conduct lawful public safety activities and the mission of the department. The
         method of force/control used is predicated on the circumstances of the contact
         and the amount of resistance presented by the suspect. Employees will only
         use the amount of force/control reasonably necessary to overcome this
         resistance, protect property, and save lives. Under no circumstances will the
         force/control used be greater than necessary to achieve lawful objectives.
         Deadly force should not be used unless an employee reasonably believes it is
         necessary to protect the employee or other persons from imminent danger of
         death or serious physical injury.

      B. Use of Physical Control/Force and Less Lethal Weapons:
         It is the philosophy of the department to use only the amount of control/force
         necessary to conduct lawful public safety activities and missions of the
         department. The type and method of control/force will be only that which is
         reasonable and necessary based upon the circumstances.

      C. Use of Deadly Physical Force: It is the philosophy of the department to use
         deadly physical force only to overcome an attack, which could produce
         serious physical injury or death to the employee or to another person, where
         no other means are reasonably available to overcome the attacker. Any other



                                                                CoG_WHEATCROFT 000427
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 30 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                                23.000
           Date Issued                          Revision Date                  Page
            02-02-00                              02-07-17                    2 of 36


          use of deadly physical force will be presumed to be a deviation of policy and
          as such, the employees must substantiate the necessity for the use of the
          weapon and/or force.

          In situations where the employee must overcome an attack that the employee
          reasonably believes would produce serious physical injury or death to the
          employee or another person, the employee may resort to any method to
          overcome the attack. Once the situation has stabilized and the threat of
          serious physical injury or death is past, the employee must once again
          immediately resort to approved less-lethal force tactics.

23.003 Definitions

   A. Deadly or Lethal Physical Force: Any control tactic or response to resistance,
      which by its design or intended use could produce serious physical injury or death
      to an employee or to another person. Deadly force does not include the discharge
      of a firearm for training or qualification, hunting or sporting events, test firing in
      the Crime Lab, dispatching of injured animals, or SWAT tactical extinguishing of
      lights or any other circumstances or situations as directed by a member of senior
      staff.

   B. Deadly Force Incident: All instances in which an officer uses deadly
      force/control in the line of duty or when acting in a law enforcement capacity.

   C. Deadly Weapon: Anything designed for lethal use in a lethal manner, including
      a firearm.

   D. Dangerous Instrument: means anything that under the circumstances in which it
      is used, attempted to be used or threatened to be used is readily capable of causing
      death or serious physical injury.

   E. Empty Hand Control: A method of control employed by officers without the
      aid of equipment or weapons. There are two subcategories called “soft empty
      hand techniques” and “hard empty hand techniques”.

   F. Hard Empty Hand Techniques: The subcategory in the “empty hand control”
      that includes kicks, punches, or other striking techniques such as a brachial stun,
      or other strikes to key motor points that have a moderate chance of injury.




                                                                   CoG_WHEATCROFT 000428
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 31 of 220

                        Glendale Police Department
                             General Order
                       Response to Resistance                               23.000
         Date Issued                         Revision Date                  Page
          02-02-00                             02-07-17                    3 of 36


    G. Soft Empty Hand Techniques: The subcategory in the “empty hand
       control” that includes escort control holds, touch pressure points, and take
       down techniques that have a minimal chance of injury.

    H. Less Lethal Extended Range Launcher: Less Lethal launcher that deploys
       a launched kinetic impact round.

    I. Impact Weapons: Authorized department equipment for which the officer
       has received training in techniques for striking an aggressive violator. This
       method of control/force includes tools like the FN 303less lethal extended
       range launcher, side handle baton, straight baton, and expandable baton.

    J. Intermediate Weapons: The method of control employed by officers that
       include the use of authorized or improvised weapons for which the officer has
       been trained. Some of the weapons are OC, TASER, impact weapon strikes,
       FN 303, less lethal extended range launcher, light and sound diversion device,
       and canines.

    K. Less Lethal: The application of force and/or tactics, that when properly
       applied, are not likely to result in death or serious physical injury. Approved
       less lethal weapons include: Less lethal extended range launchers, FN303,
       37mm munitions, chemical weapons, noise flash diversion devices, and Taser.
       Only those techniques that are taught by AZPOST, Academy, and department
       instructors should be used.

    L. Officer Presence: The method of control/force which includes the mere
       presence of an officer in uniform and/or identified by a badge, police
       identification, police vehicle, or other form of police identification such as a
       raid jacket.

    M. Oleoresin Capsicum (OC): Authorized department organically based pepper
       spray/foam, less lethal weapon.

    N. Preclusion: Elimination of all lesser means of control/force. The lesser
       means of control/force have been tried and they have not been effective, or the
       type of resistance is greater than the method of control/force.

    O. Progression of Force/Control: Increasing the amount of control/force used
       until a level is reached, which enables the employee to control the subject
       and/or situation in a safe manner.




                                                                CoG_WHEATCROFT 000429
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 32 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                                  23.000
           Date Issued                          Revision Date                    Page
            02-02-00                              02-07-17                      4 of 36


      P. Reasonable Belief: The conclusion based upon facts and/or totality of the
         circumstances that a reasonable police officer would believe to be true.

      Q. Serious Physical Injury: Any physical injury, which causes serious and
         permanent disfigurement, serious impairment of health, or loss or protracted
         impairment of the function of any bodily organ or limb.

      R. Response to Resistance Reporting: The inclusion in a department offense
         report narrative and check box sections of the specific actions of a violator,
         which resulted in the method of control/s by the officer. The officer will also
         accurately document their actions taken to overcome the type of resistance of
         the violator, to effect the arrest, or to protect life or prevent injury. Lastly, the
         narrative should include a description of the observable injuries and the
         injuries claimed by the violator.

      S. Verbal Control/Force: The method of control/force that includes instruction
         or direction from an officer in the form of verbal statements or commands.

23.004 Methods of Response to Resistance (examples)

      A. Officer Presence: Presence is established through the identification of
         authority, which includes, but is not limited to, the mere presence of an officer
         in uniform, identification by a badge, police ID, police vehicle, and/or raid
         jacket. The presence of a canine is also an example of officer presence.

      B. Verbal Control - Persuasion, Negotiation, or Command: Includes
         instruction or direction from an officer in the form of a verbal statement(s) or
         command(s). An example of Verbal control is an officer's communication
         with a subject that results in the officer controlling the actions of the subject.

      C. Chemical Agents: The use of chemical agents is considered a less lethal
         tactic. Oleoresin Capsicum (Cayenne Pepper) is a less lethal weapon designed
         to disrupt the intended thought process, with no lasting after effects.
         Oleoresin Capsicum is commonly referred to as OC, MACE, and pepper
         spray/foam.

      D. Soft Empty Hand Techniques: Includes control/force and restraint
         defensive less lethal tactics that have a minimal chance of injury. Soft empty
         hand techniques include, but are not limited to:

          1. Wrist Locks



                                                                    CoG_WHEATCROFT 000430
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 33 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                                  23.000
        Date Issued                          Revision Date                    Page
         02-02-00                              02-07-17                      5 of 36


       2. Joint Locks
       3. Pressure Points

    E. Conducted Electrical Weapon: The use of a TASER is considered a less
       lethal tactic. It is designed for pain compliance or confuses the signals going
       from the brain to the voluntary muscles and thereby achieves incapacitation
       without harming the human body.

       1. Taser: Less than lethal defensive tactics may be used in situations that are
          consistent with departmental training guidelines, to include:

           a.   Threaten Use of Taser
           b.   Display (laser/arc)
           c.   Drive Stun
           d.   Three Point Drive Stun
           e.   Deployment

    F. Hard Empty Hand: Arrest tactics that are considered less lethal tactics,
       referred to as personal weapons. Examples of hard empty hand arrest tactics
       are as follows:

       1. Fist, Palm Heel, Knee, and Elbow Strikes
       2. Shin, Bicycle, Hip Thrust, and Snap Kicks

       These techniques have a probability of injury and should be avoided unless all
       lesser means of force/control and procedures have been attempted, or are not
       possible or reasonable; to prevent injury to the officer and the subject(s)
       involved. Employees should not purposely strike suspects in the face or head,
       except in situations where the suspect has become assaultive/aggressive
       toward the officer, due to the high probability of injury.

    G. Intermediate Weapons - Less Lethal Defensive Tactics:

       1. Police Baton (Straight or Expandable): A police baton may be used if
          empty-hand control techniques have failed, are not possible, or a baton is
          necessary and reasonable under the circumstances. Passive resistance or
          resistance such as a prisoner's refusal to enter a police vehicle or holding
          room, let go of a railing, etc. is not sufficient in and of itself to justify the
          use of baton strikes. A police baton will permit officers to defend
          themselves or others in situations where the use of deadly force may not
          be justified or necessary. When the use of the baton is warranted, officers



                                                                  CoG_WHEATCROFT 000431
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 34 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                               23.000
        Date Issued                         Revision Date                  Page
         02-02-00                             02-07-17                    6 of 36


           will attempt to impact the suspect per policy. Employees will not
           purposely strike or jab suspects on the head, neck, sternum, spine, groin,
           or kidneys unless faced with a deadly force situation.

       2. Flashlights: Flashlights are not designed as an impact weapon, however, a
          flashlight may be used in a baton-like manner if empty-hand control
          techniques have failed or are not possible under the circumstances and a
          baton is not readily available. Employees will not purposely strike or jab
          suspects on the head, neck, sternum, spine, groin, or kidneys unless faced
          with a deadly force situation.

       3. Less Lethal Launched Kinetic Impact Round: Less-lethal tactic where an
          impact projectile similar to a flexable baton or rubber baton, etc. is fired
          from a departmental less lethal extended range launcher. Less lethal can
          be fired in situations that are suitable to departmental training guidelines.

       4. FN303: Less Lethal extended range launcher tactic, or PAVA/OC
          delivery mechanism may be deployed in situations that are suitable to
          departmental training guidelines.

       5. Canines: Canines, properly employed, are considered a less-lethal tactic.
          Police canines will not be used in any circumstances where a strong
          potential exists for discrediting the department.

           a. Canines may be used to search for or apprehend felony suspects when
              use of other methods is impractical, or when public or officer safety is
              threatened sufficiently to justify this method of force. Canines may be
              used to search for misdemeanor suspects, however, the animal will
              remain leashed unless officer safety is threatened.

           b. Whenever time and circumstances permit, a verbal warning will be
              given to a suspect before unleashing the canine to conduct a search.
              An announcement identifying police authority and giving directions to
              the suspect should be made in addition to stating that the canine will
              be released if the suspect fails to comply.

           c. Detailed procedures for canine use are found in Operations Order
              #51.150.

    H. Deadly Force: In situations where the employee must overcome an attack
       that the employee reasonably believes would produce serious physical injury



                                                               CoG_WHEATCROFT 000432
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 35 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                                23.000
           Date Issued                         Revision Date                   Page
            02-02-00                             02-07-17                     7 of 36


          or death to the employee or another person, the employee may resort to any
          method to overcome the attack (see #23.002.C). Examples:

          1. Police Vehicles: Use of police vehicles against persons could be
             considered use of deadly force, if the vehicle was used as a method of
             control/force as outlined in #23.004.H.

          2. Discharging of Firearms: Lethal defensive tactics may be used in
             situations that are consistent with Departmental training guidelines.

23.005 Guidelines on use of Response to Resistance and Less-Lethal Weapons

      A. Oleoresin Capsicum[OC}: Oleoresin capsicum (OC) may be used when
         physical force is necessary and justified to subdue a person who is
         threatening, resisting, rioting, interfering with an arrest, or to prevent the
         possibility of injury to any person. OC may also be used to ward off
         threatening dogs or other animals and in tactical building entries such as
         search warrants.

          1. All uniformed officers below the rank of Lieutenant and civilian detention
             employees will be trained in the use of OC.

          2. Other civilian employees and certified officers above the rank of sergeant
             may receive training in the use of OC.

          3. Once the employee is departmentally trained and issued OC, it becomes
             mandatory equipment, unless the employee receives written
             permission/direction from their Division Commander indicating that the
             OC may not be worn. This document will be permanently stored in the
             employee’s personnel file, and forwarded to the Training Unit.

          4. Sworn employees in plainclothes may carry approved OC as readily
             available as their weapon.

          5. Carrying OC is optional for department employees assigned to undercover
             operations.

      B. Use of Oleoresin Capsicum Spray/Foam: Employees using the issued OC
         spray/foam will direct a one-second burst into the face of the suspect. The
         suspect should then be immediately handcuffed and moved to a well-
         ventilated area.



                                                                   CoG_WHEATCROFT 000433
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 36 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                             23.000
        Date Issued                        Revision Date                 Page
         02-02-00                            02-07-17                   8 of 36


       1. Use of Stream: Minimum application distance is 24 to 36 inches, as the
          Oleoresin Capsicum may not atomize at shorter distances and the
          maximum accuracy distance is 12 feet.

       2. Use of Foam: Minimum application distance is 24 to 36 inches, as the
          Oleoresin Capsicum may not atomize at shorter distances and the
          maximum accuracy distance is 4-8 feet.

       3. Decontamination: Warm water can be used to flush the eyes without
          rubbing. Suspects should recover within 45 minutes; however, intense
          sensation of skin burning may persist 30 to 90 minutes after exposure to
          OC. If water is not readily available, the Fire Department will be
          summoned to the scene.

       4. Salve or ointments should not be used on affected areas.

       5. Employees who have used OC will not leave a suspect unattended and will
          continue to provide post-use care of the suspect until the suspect has
          recovered from the effects of the OC.

       6. Should a suspect exposed to OC complain or display any severe or
          abnormal reaction to OC at any time, the Fire Department will be
          immediately summoned to the scene.

       7. Employees will avoid laying suspects on their stomach in a prone position
          for any length of time as this can contribute to positional asphyxiation.

    C. Tactical Size Oleoresin Capsicum Spray

       1. Only officers and supervisors of SIU, SWAT, MFF and Canine Officers,
          in addition to Patrol Supervisors, will be authorized to carry department-
          issued tactical size OC spray (example – Mark 9). Supervisors may give
          tactical size OC spray to an officer to deploy in a tactical field force
          situation.

       2. Employees using tactical size OC spray will direct a 1-second burst into
          the face of the suspect from a minimum distance of 15 feet. The suspect
          should then be immediately handcuffed and moved to a well-ventilated
          area. Decontamination procedures for tactical size OC spray are the same
          as those used for the issued OC spray/foam.




                                                              CoG_WHEATCROFT 000434
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 37 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                              23.000
        Date Issued                        Revision Date                  Page
         02-02-00                            02-07-17                    9 of 36


       3. Employees using tactical size OC spray in a riot control situation should
          direct the spray face level, from a minimum distance of 15 feet, into the
          crowd until the desired effect is achieved.

    D. Tactical Chemical Agents

       1. Chemical agents (example-CS gas) are man-made chemical or organic
          mixtures that are designed to cause lachrymation (uncontrollable tearing),
          irritation, inflammation, or a combination of any of the three. Chemical
          agents are minute solid particles that are deployed in a variety of
          munitions, including spray, grenade, 37mm, and other conventional
          delivery systems. Decontamination procedures for chemical agents are the
          same as those used for the issued OC spray/foam.

       2. Tactical chemical agents by design are considered less-lethal weapons.
          There is, however, a possibility of serious allergic reaction in some people.
          Small children or persons with respiratory health problems can develop
          serious illness after exposure.

       3. A CID Sergeant, Patrol Sergeant, SWAT Sergeant, or higher-ranking
          department supervisor may authorize use of tactical chemical agents.

    E. Conducted Electrical Weapons: This policy establishes guidelines for the
       training, use, and documentation of the Taser.

       1. The only authorized conducted electrical weapon will be Department
          issued Tasers. The units will be carried on the duty belt or approved outer
          vest carrier (molly system only) in a department issued holster. In either
          case, the device will be located on the support side of the officer. No
          officer will be permitted to carry the device on duty without successful
          completion of a training program.

       2. On successful completion of the Taser End User Course, the Taser will be
          issued equipment and mandatory to carry unless assigned in a non-uniform
          capacity.

       3. Definitions:

           a. “Deployment” – Defined as the actual firing of probes from the Taser
              at an intended target at a range likely to cause N.M.I. [Neuromuscular
              Incapacitation].



                                                              CoG_WHEATCROFT 000435
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 38 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                                23.000
        Date Issued                         Revision Date                  Page
         02-02-00                             02-07-17                    10 of 36


          b. “Use” – Defined as utilizing a conducted electrical weapon in a drive-
             stun capacity to gain compliance by placing the Taser either indirect
             physical contact or 2 to 3 inches from the intended target with or
             without probe deployment. The Three Point Drive Stun, is defined as
             deploying probes directly into the intended target from 2 to 3 inches,
             followed up with a drive-stun to create N.M.I.

          c. “Threatened Use” – Defined as the display of a Taser’s electrical arc
             or of the red targeting laser dot in an effort to gain compliance.
             Threatened use may also include a verbal warning.

       4. Tasers should be used only against subjects who are exhibiting active
          aggression (physical intimidation) or who are actively resisting (defensive
          resistance, active aggression, aggravated active aggression, or attempt to
          injure self) in a manner that, in the officer’s judgement, is likely to result
          in injuries to themselves or others. Caution should be used on prolonged
          exposure with the Taser.

       5. When deciding whether or not to deploy the Taser, officers shall consider
          the risk of secondary injury caused by the sudden incapacitation of the
          subject. If the risk of serious physical injury is greater than the need to
          incapacitate, the officer will not use the Taser. Fleeing should not be the
          sole justification for Taser deployment.

       6. The Taser will only be used against a “vulnerable person” when the need
          for immediate restraint is evident. For the purpose of this policy, a
          “vulnerable person” is defined as elderly persons, pregnant females, small
          children, and any other person with a suspected or known medical
          condition that increases the risk of secondary injury due to falling during
          incapacitation.

       7. The Taser should not be deployed under any of the following
          circumstances:

          a. Near FLAMMABLE GASSES or LIQUIDS.

          b. DRUG HOUSES where ether is suspected to be in use.

          c. Against a DEADLY WEAPON unless lethal coverage is presented by
             another officer or during a rapidly escalated situation where




                                                               CoG_WHEATCROFT 000436
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 39 of 220

                        Glendale Police Department
                             General Order
                      Response to Resistance                                 23.000
        Date Issued                           Revision Date                 Page
         02-02-00                               02-07-17                   11 of 36


               insufficient time exists to utilize other force options and the Taser is
               readily available.

          d. In cases of PASSIVE RESISTANCE unless:

               x      The use is reasonable and necessary under the circumstances.
               x      A lesser means of control/force has been attempted and failed.

          e. The risk of secondary injury is greater than the need to make an
             immediate arrest. For example, the subject is in an elevated position
             that could lead to a significant fall, or in a location that could lead to
             the suspect becoming submerged under water, or the subject is
             operating a motor vehicle.

          f. To threaten or attempt to GAIN INFORMATION from a suspect.

          g. Against a restrained subject (handcuffed, TARPed, or otherwise
             restricted) unless physical resistance has to be overcome and the need
             to overcome the physical resistance by use of the device is reasonable
             and necessary. This is due to the higher likelihood of secondary injury
             presented by the restraint.

          h. To wake up a suspected intoxicated individual.

          i. As a "PROD"

       8. No officer shall playfully, maliciously, recklessly, or intentionally misuse
          the Taser in a display of power or against an individual as a punitive
          measure. Violation of this policy will result in disciplinary action.

       9. The actual deployment and/or use of the Taser will normally require an
          arrest and a supervisor being made aware of the deployment as soon as
          practical.

       10. The Taser should only be used in accordance to training guidelines and
          should not be aimed at the head and neck area of a suspect. The primary
          target for the Taser probe deployment will be the frontal lower center mass
          of an individual. The back of an individual is still the preferred target
          area. Chest shots should be avoided when possible. Secondary targets
          will include other major muscle groups on the legs and arms.




                                                                 CoG_WHEATCROFT 000437
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 40 of 220

                           Glendale Police Department
                                General Order
                         Response to Resistance                                  23.000
        Date Issued                               Revision Date                 Page
         02-02-00                                   02-07-17                   12 of 36


       11. Post treatment and medical requirements for the Taser:

          a. If the probes have penetrated the skin, officers will remove the probes
             following training techniques and guidelines.

               x         If the probe(s) penetrated a sensitive/soft tissue area such as the
                         face, neck, head, or female/male genitalia, medical personnel will
                         remove the probes (paramedic, nurse, EMT, or a physician).

               x         Once the probes are removed, pictures will be taken of the affected
                         area as well as any secondary injuries from the Taser application.

               x         The probes, wires and cartridge will be logged into property as
                         BIO-HAZARD evidence on all deployments. The cartridge,
                         probes and wire will be logged in a paper bag in as close to post-
                         deployment condition as possible for measurement of spooled and
                         unspooled wire (Officers should not wrap wire around cartridge).

               x         Document treatment in departmental report.

          b. Medical requirements:

               x         Whenever the Taser is deployed or used on a person, that person’s
                         medical condition will be monitored to ensure the person recovers
                         from the deployment or use. If the person has not completely
                         recovered within minutes of the Taser being deactivated,
                         emergency medical personnel will be called to the scene to
                         evaluate the subject.

               x         If the Taser is deployed or used on a “vulnerable person” as
                         defined by this policy, emergency medical personnel will be called
                         to the scene to evaluate the condition of the “vulnerable person.”

               x         All Taser deployments 15 seconds or longer will require an
                         immediate medical evaluation.

                    i.      Repeated and multiple applications.

                   ii.      Cycling time that exceeds 15 seconds in duration, whether the
                            time is consecutive or cumulative.




                                                                     CoG_WHEATCROFT 000438
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 41 of 220

                        Glendale Police Department
                             General Order
                       Response to Resistance                                 23.000
        Date Issued                           Revision Date               Page
         02-02-00                               02-07-17                 13 of 36


                iii.      Simultaneous applications by more than one Taser.

       12. Reporting requirements

          a. Anytime the Taser is deployed, used, or threatened (with the exception
             of the use of the red targeting laser dot) an offense report will be
             completed listing the person who was subjected to the device as the
             suspect.

          b. The officer who actually deploys, uses, or threatens to use the Taser
             will document the use of force on either an offense report or a
             supplemental report utilizing the provided use of force checkboxes and
             detailing the use of force in a narrative.

          c. After the deployment or use of the Taser, the officer will have the
             deployment or use information downloaded from the Taser. This
             download must be completed before the end of the officer’s work-
             week. A copy of this downloaded information will be submitted to the
             Records Unit as a support document to the original offense report.

    F. TARP (Total Appendage Restraint Procedure)

       1. The restraint will be a Department issued restraint and will be used in
          accordance with current training practices. No officer will be permitted to
          carry the device on duty without successful completion of a training
          program.

       2. If the TARP restraint is used:

          a. NEVER place the suspect in a “hog-tied” position, where the feet are
             cinched tightly to the suspect’s hands.

          b. Once the TARP restraint has been utilized, the individual will be
             placed in an upright, sitting position if possible. Officers are reminded
             of the dangers of positional asphyxia. Any exceptions to this would be
             transportation by a medical unit only.

          c. A supervisor will be notified when a TARP restraint has been used, as
             will any transporting units, or detention personnel, if the suspect is
             booked into jail.




                                                                CoG_WHEATCROFT 000439
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 42 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                              23.000
        Date Issued                        Revision Date                 Page
         02-02-00                            02-07-17                   14 of 36


           d. The incident will be documented appropriately in the narrative section
              of the DR, referring to the restraint as a TARP (Total Appendage
              Restraint Procedure). The reference to “hobble” and “hog-tying” are
              in-correct terms and should not be utilized to describe the TARP
              restraint.

    G. Prisoner Restraints

       1. Use of Restraints:

           a. To prevent injury or destruction of property by a combative or
              belligerent prisoner, a department issued leg restraint may be used.

           b. Hog-tying, a procedure where the restraint has been wrapped around a
              prisoners feet, and then cinched tightly to the prisoners hands, behind
              their back, should not be used.

           c. A medical unit may be summoned to transport those prisoners who are
              a risk factor because of their medical condition, or who cannot be
              restrained in a safe and practical manner, in accordance with current
              training practices.

    H. Spit Sock Hood (SSH) - This policy provides the guidelines for the proper
       use of the Spit Sock Hood and the circumstances in which its application is
       authorized.

       1. Policy

           a. In response to police and detention officers being potentially exposed
              to bodily fluids from being spat upon, the Department authorizes the
              use of the Spit Sock Hood (SSH). The SSH is designed to be placed
              over the head of an in-custody suspect who is spitting or threatening to
              spit at officers or other police personnel. The SSH deters them from
              spitting but is thin enough to allow the suspect to breath freely and
              communicate. It may also prevent the transmission of blood borne
              diseases, such as HIV, Hepatitis B or C, in the event blood was present
              in their saliva/spit.

       2. Guidelines for use of the Spit Sock Hood (SSH)




                                                              CoG_WHEATCROFT 000440
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 43 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                                23.000
        Date Issued                         Revision Date                  Page
         02-02-00                             02-07-17                    15 of 36


          a. It will only be used for a suspect that is in custody and actively
             spitting, has spat on an officer or other person, or threatens to spit on
             an officer or another person.

          b. When the SSH is being put on or taken off, caution should be taken to
             stay out of the breathing zone and officers are to wear personal
             protective equipment, including nitrile gloves and eye protection.
          c. The SSH is to be taken off as soon as it safe to do so.

          d. The SSH is not to be used on any person that is unconscious, vomiting,
             profusely bleeding from the nose or mouth, or is in respiratory distress.
             In these circumstances, officers should protect their mucous
             membranes (eyes and mouth) by wearing eye wear or a full face
             shield.

          e. Special precautions, including calling for emergency medical support,
             should be taken in situations where the suspect is exhibiting behavioral
             and psychological problems potentially associated with recent
             drug/alcohol use or due to a mental health issue.
          f. Anyone wearing a SSH will be continuously monitored and will not be
             left attended.

          g. Use of the SSH is not considered a use of force, however, your
             supervisor is to be notified and use of the SSH shall be documented
             into the arrest report; include details such as if the suspect spat on the
             officer or if they were about to spit on the officer.

          h. For patrol personnel, the SSH is to be kept in the police vehicle and
             will not be issued to the individual officer. There will be a supply of
             the SSH’s at the detention facility.

          i. After a SSH is used it is to be placed in a biohazard bag and disposed
             of per departmental policy.

    I. Police Baton General Information

       1. Police batons should only be used when elevated methods of control are
          necessary and justified under the circumstances, and lesser means of
          control have been precluded. Any use of the baton not specifically




                                                               CoG_WHEATCROFT 000441
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 44 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                               23.000
        Date Issued                         Revision Date                 Page
         02-02-00                             02-07-17                   16 of 36


           allowed or permitted will have to be justified by the officer based on the
           circumstances that exist.

       2. Employees may carry batons at their discretion. Employees who elect to
          carry batons must satisfactorily complete a basic baton course, (straight,
          side-handle, or expandable) taught by a department impact weapons
          instructor, or have been previously certified while in the academy.
          Employees not previously certified in basic baton may receive training on
          duty. If they are unable to complete the training during their assigned
          shift, an authorized off-duty-training program may be utilized.

       3. The certification for Side-Handle, Straight, and Expandable Batons will be
          an AZ POST/GPD approved course of instruction, and re-certification will
          be by a qualified instructor every two years thereafter. The re-certification
          will consist of a written test (80% passing score) and a proficiency test at
          an acceptable level.

    J. Straight Baton: Officers may carry straight batons at their discretion. When
       the straight baton is carried the baton and the method of carry will comply
       with department uniform policies and the documentation of certification will
       comply with GPD Directives.

    K. Expandable Baton: Officers may carry the expandable baton at their own
       discretion. When the expandable baton is carried the baton and method of
       carry will comply with department uniform policy and the documentation of
       certification will comply with GPD Directives.

    L. Side-Handle Baton: Officers may carry the side-handle baton at their own
       discretion. When the side-handle baton is carried the baton and the method of
       carry will comply with department uniform policies and the documentation of
       certification will comply with GPD Directives.

    M. Use of Police Impact Weapon: When the police impact weapon is used, it
       will be used in accordance to the training the officer received in the Police
       Academy and/or Continued Officer Training provided by/or authorized by the
       Glendale Police Department. When used properly, it is an effective defensive
       tool for police use when dealing with unarmed assailants and has proven to be
       an effective tool in self-defense where the use of a firearm may not be
       justified or expedient.




                                                               CoG_WHEATCROFT 000442
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 45 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                            23.000
        Date Issued                        Revision Date                Page
         02-02-00                            02-07-17                  17 of 36


       1. The Primary Striking Points are nerve groupings located in the large
          muscle groups:

               x      RADIAL NERVE                         (Outside forearm)
               x      MEDIAN NERVE                         (Inside forearm)
               x      COMMON PERONEAL                      (Outside thigh)
               x      FEMORAL NERVE                        (Inside thigh above knee)
               x      TIBIAL NERVE                         (Top of calf)

       2. The Secondary Anatomical Striking Points are generally a less-lethal
          technique, but may be subject to "serious injury"; Consequently, caution
          should be used in applying force:

               x      SHIN
               x      INSTEP
               x      KNEE JOINT
               x      ACHILLES TENDON
               x      ELBOW
               x      INSIDE OF WRIST
               x      BACK OF HAND
               x      LOWER ABDOMEN

       3. Serious Injury Anatomical Striking Points are areas that have a higher
          potential for serious injury and/or death (Caution and justification must
          be used when striking these areas). As a general rule, unless lethal
          force is necessary, avoid striking the head and neck areas:

               x      TEMPLE
               x      THROAT
               x      HOLLOW BEHIND EAR
               x      BACK OF NECK
               x      COLLARBONE
               x      SOLAR PLEXUS
               x      BRIDGE OF NOSE
               x      UPPER LIP
               x      EYES
               x      EARS
               x      JAW
               x      KIDNEY
               x      TAIL BONE (COCCYX)



                                                             CoG_WHEATCROFT 000443
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 46 of 220

                        Glendale Police Department
                             General Order
                       Response to Resistance                               23.000
         Date Issued                         Revision Date                 Page
          02-02-00                             02-07-17                   18 of 36


                x      GROIN (TESTES)
                x      SPINE

    M. Flashlights: Flashlights are not designed as an impact weapon, however, a
       flashlight may be used in a baton-like manner if empty-hand control
       techniques have failed or are not possible under the circumstances, and a
       baton is not readily available. If a flashlight is used as an impact weapon, its
       use is governed under this policy, and the tactics will follow the training
       received for a police baton.

    N. FN 303 Less Lethal Launcher

       1. The FN 303 Less Lethal Launcher will only be carried and operated by
          certified operators. The operator must attend an FN 303 Operators Course
          that is authorized by the Training Unit. Only certified and current
          Instructors on the FN 303 will instruct the course. Officers attending the
          FN 303 Operators Course must pass a written test (90%) and the
          qualification course (90%).

       2. FN 303 operators must re-qualify (90%) every year with their issued
          launcher.

       3. FN 303 operators must complete yearly skills training.

       4. No employee will be exposed to the FN 303 launcher for the purpose of
          practical demonstration.

       5. Always treat the FN 303 as if it is loaded and operational.

       6. Point the muzzle in a safe direction at all times.

       7. Keep your trigger finger straight along the frame until your sights are on
          the target and you have decided to deploy.

       8. Never deploy the FN 303 at any person without a lawful
          objective/purpose.

       9. Deployment of the FN 303 - When deploying the FN 303, shot placement
          is crucial to prevention of serious injury, therefore:




                                                                CoG_WHEATCROFT 000444
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 47 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                                23.000
        Date Issued                         Revision Date                  Page
         02-02-00                             02-07-17                    19 of 36


          a.   Depending upon the distance between the operator and subject, FN
               303 projectiles must be targeted at a person’s torso or extremities.
               NEVER TARGET THE HEAD OR NECK.

          b. Although classified as less-lethal, the potential exists for less-lethal
             projectiles to inflict injury when they strike the face, eyes, neck, spine,
             and groin. Therefore, officers deploying the FN 303 will avoid
             intentionally striking those areas.

          c. An operator should maintain a reactionary zone of 3-6 feet between
             the operator and the subject. If deploying the FN 303 in close combat
             situations (3-12 feet) between the operator and the subject, the
             recommended primary target area is the subject’s thighs (NOT
             CENTER MASS).

          d. Subject Factors: children, elderly persons, malnourished and / or
             persons with specific medical conditions, and developing fetuses may
             be more prone to bone fracture and injury of soft tissues of the thorax
             and abdomen from blunt force trauma.

          e. Operators should deploy two rounds and then re-evaluate the threat.
             Then if needed, deploy additional rounds. Most individuals tend to
             bend over and turn after being struck with a projectile. Be prepared to
             aim lower on follow-up rounds in order to avoid the head and neck.

          f. When deploying the FN 303, give loud verbal commands and allow a
             few seconds for the projectiles to take effect before the team moves in
             to make an apprehension.

       9. Special precautions should be taken in situations where the suspect is
          exhibiting behavioral and psychological problems potentially associated
          with recent drug/alcohol use or due to a mental health issue.

       10. Whenever the FN 303 is used against a subject, a supervisor will be
           notified. Subjects that have been struck with an FN 303 projectile will be
           examined for any injuries sustained and rendered first aid. Request
           paramedics to respond if needed. Supervisors will ensure that all reports
           are completed prior to the officer’s end of shift and should notify the Shift
           Commander of the deployment.




                                                               CoG_WHEATCROFT 000445
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 48 of 220

                         Glendale Police Department
                              General Order
                        Response to Resistance                                 23.000
          Date Issued                          Revision Date                  Page
           02-02-00                              02-07-17                    20 of 36


23.006 Reporting/Documenting Response to Resistance Incidents Within DI and/or
Departmental Report (offense report):

      A. Response to resistance investigations will be broken down into the following
         categories:
         Category 1 - PSU will conduct the investigation:

             x   Use of deadly force

             x   In custody deaths

             x   Any strike to the head with an impact weapon

             x   Use of force which results in the person who the force was used
                 against being admitted to the hospital.

             x   Other incidents at the discretion of the chief of police, particularly
                 those which have a potential for significant liability.

         Category 2 - PSU must be contacted to determine who will complete the
         administrative investigation:

             x   Response to resistance which results in serious injuries, including but
                 not limited to broken bones, dislocated joints, or lacerations which
                 require stitches.

             x   Force used by an organized squad in a crowd control or riotous
                 situation

             x   Any allegations of inappropriate or excessive use of force

         Category 3 - Must be documented on a use of force form by a supervisor who
         did not witness of take part in the use of force:

             x   Hard empty hand strikes and/or kicks
             x   All Taser deployments
             x   All FN 303 deployments
             x   All baton strikes
             x   All cap-stun usage
             x   When a firearm is displayed to gain compliance




                                                                   CoG_WHEATCROFT 000446
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 49 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                               23.000
        Date Issued                         Revision Date                 Page
         02-02-00                             02-07-17                   21 of 36


           x    SWAT/MFF less lethal impact/gas deployments

       1. Any employee who uses force outlined above, or who becomes aware of
          an excessive force allegation, will ensure that a Patrol Sergeant is
          immediately notified.

       2. A Patrol Sergeant will respond to the scene to determine what type of
          investigation needs to take place. It is the responsibility of the responding
          sergeant to initiate the appropriate inquiry at that time. Referring the
          matter to another supervisor or delaying the start of the investigation is
          not acceptable.

       3. The Shift Commander will be notified of all excessive force allegations
          or response to resistance investigations that are initiated during the
          shift. The Shift Commander is responsible for notifying the following
          staff members of the allegation via email before the end of their shift.

           a. Assistant Chief of Police who oversees the involved division(s).

           b. Commander who oversees the involved unit(s).

           c.   Professional Standards Unit (category 3 investigations only, as
                category 1 and 2 investigations requires they be notified
                immediately).

    B. Any time there is an injury or an alleged injury as a result of a method of
       force/control used by department personnel, employees will do the following:

       1. Examine any person claiming injury and render first aid

       2. Request paramedics to respond to the scene if needed

       3. Notify a supervisor

       4. Special precautions should be taken in situations where the suspect is
          exhibiting behavioral and psychological problems potentially associated
          with recent drug/alcohol use or due to a mental health issue.
    C. Departmental Report (Offense Report): Employees will document all
       methods of force/control deployed and the types of suspect resistance in the
       following manner within the Offense Report.




                                                               CoG_WHEATCROFT 000447
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 50 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                              23.000
        Date Issued                         Revision Date                 Page
         02-02-00                             02-07-17                   22 of 36


       1. Employees will include in a departmental offense report all methods of
          control used, as well as when, how, and why methods of control were
          escalated or de-escalated. This includes the check box and narrative
          sections of the offense report.

       2. Employees will include in a departmental offense report all types of
          resistance used by a suspect. This includes the check box and narrative
          sections of the offense report.

       3. Documentation of the totality of the circumstances faced by the employee
          is extremely important at the time the original report is completed. Facts
          such as lighting conditions, call information, officer perception of the
          facts, and overall suspect actions should be included in the departmental
          report.

       4. In those incidents where a criminal investigator responds to the incident
          and conducts an interview with the affected employee, the criminal
          investigator’s report will take the place of the affected employee’s
          documentation.

    D. Employees will contact a supervisor when any of the following occurs as it
       relates to methods of control:

       1. When injury or alleged injury to a suspect occurs
       2. Allegation of excessive force/control
       3. Citizen complaint

       x   Responsibilities of the involved employee: Determine seriousness or
           potential seriousness of the injury and immediately notify the radio
           dispatcher of the need for emergency medical aid and a supervisor. If
           uninjured and not in need of medical aid, the employee will remain at the
           scene until advised otherwise by supervisory personnel.

    E. A Supervisor will be contacted as soon as possible after the use of any of the
       following:

       1. Less lethal extended range launcher or FN 303 deployment Incidents:

           a. The Shift Commander will be immediately notified of all incidents
              involving the deployment of the FN 303 (see G.O.#23.005).




                                                              CoG_WHEATCROFT 000448
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 51 of 220

                        Glendale Police Department
                             General Order
                      Response to Resistance                                 23.000
        Date Issued                           Revision Date                 Page
         02-02-00                               02-07-17                   23 of 36


          b. Documentation is completed per 23.006.A.

       2. Use of chemical agents:

          a. Employee/supervisor ensures suspect has been decontaminated.
          b. Documentation is completed per 23.006.A.

       3. Use of a TARP restraint:

          a. To prevent injury, leg restraints or department issued TARP restraint
             may be used in conjunction with the handcuffs, in order to minimize
             the movements of belligerent or combative prisoners.

          b. A supervisor will be contacted to evaluate the suspect’s potential for
             SCDS (sudden in custody death syndrome).

               x      A supervisor will respond to the scene or to the booking area
                      (whatever is the most practical) to conduct the evaluation.

          c. Documentation is completed per 23.006.A.

       4. Canines:

          a. Exceptions: Any Glendale Police Canine injury will be investigated
             by a Canine Unit Supervisor. The supervisor will submit additional
             documentation utilizing the standard Bite Report format.

          b. In addition, the Canine Unit Supervisor will complete the Response to
             Resistance/ Prisoner Injury Report.

       5. Taser:

          a. Any usage, except for the threatened use of a Taser.
          b. Documentation is completed per 23.006.A.

       6. Deadly Force:

          a. All incidents will be investigated by the Professional Standards Unit,
             involved employee's supervisor, and in some cases, the Investigations
             Division.




                                                                 CoG_WHEATCROFT 000449
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 52 of 220

                           Glendale Police Department
                                General Order
                          Response to Resistance                                 23.000
            Date Issued                             Revision Date                Page
             02-02-00                                 02-07-17                  24 of 36



23.007 Types of Resistance and Methods of Control: (Table Displaying)

                Types of Resistance                            Methods of Control
 Passive: (Suspect fails to obey any command            Verbal          Threaten OC
 or direction of the officer, displays no acts of       commands        Threaten Taser
 assault, threat, verbal non-compliance and             Soft Empty
 never resists control attempt of the officer)          Hands
                                                        Display Taser

 Verbal Non-Compliance: (Acts where suspect Verbal                         Threaten OC
 voices their unwillingness to obey officer’s Commands                     Threaten Impact
 commands or the conveying of verbal threats) Soft Empty                   Weapon
                                              Hands                        Threaten Taser
                                              Display Taser                Threaten FN 303
                                              OC                           Threaten use of
                                                                           K-9
 Psychological Intimidation: (Physical acts or          Verbal             Threaten OC
 non-verbal cues indicating the suspect’s attitude      Commands           Threaten Impact
 or readiness to resist. Officer may perceive           Soft Empty         Weapon
 actions as threatening in nature)                      Hands              Threaten Taser
                                                        Taser              Threaten FN 303
                                                        OC Spray           Threaten use of
                                                        FN 303             K-9
                                                        Extended
                                                        Range Less
                                                        Lethal Impact
 Physical (Defensive resistance): (Physical acts        Verbal             Threaten OC
 of fleeing or escaping suspect attempts to resist      Commands           Threaten Impact
 arrest without assaulting officer)                     Soft Empty         Weapon
                                                        Hands              Threaten Taser
                                                        OC                 Threaten FN 303
                                                        Taser              Threaten use of
                                                        FN 303             K-9
                                                        Extended
                                                        Range Less
                                                        Lethal Impact
                                                        Hard Empty
                                                        Hands
                                                         (Avoid




                                                                        CoG_WHEATCROFT 000450
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 53 of 220

                         Glendale Police Department
                              General Order
                        Response to Resistance                              23.000
          Date Issued                          Revision Date                Page
           02-02-00                              02-07-17                  25 of 36


                                                   head/neck)
                                                   Use of K-9
                                                   (felony)
Active Aggression: (Physical acts of assault       Verbal             Threaten OC
on an officer)                                     Commands           Threaten Impact
                                                   Soft Empty         Weapon
                                                   Hands              Threaten Taser
                                                   OC                 Threaten FN 303
                                                   Hard Empty         Threaten use of
                                                   Hands              K-9
                                                   Impact             Threaten Deadly
                                                   Weapons            Force
                                                   Taser
                                                   FN 303
                                                   Use of K-9
                                                   Extended
                                                   Range Less
                                                   Lethal Impact
Aggravated Active Aggression: (Attempts to         Verbal             Threaten OC
severely injure or kill officer)                   Commands           Threaten Impact
                                                   Soft Empty         Weapon
                                                   Hands              Threaten Taser
                                                   OC Spray           Threaten FN 303
                                                   Hard Empty         Threaten use of
                                                   Hands              K-9
                                                   Impact             Threaten Deadly
                                                   Weapons            Force
                                                   Taser
                                                   FN 303
                                                   Use of K-9
                                                   Deadly Force
Attempt to Injure Self: (Subject who poses a       Verbal             Threaten OC
threat only to themselves and no other person)     Commands           Threaten Impact
                                                   Soft Empty         Weapon
                                                   Hands              Threaten Taser
                                                   OC Spray           Threaten FN 303
                                                   Hard Empty         Threaten use of
                                                   Hands              K-9
                                                   Impact
                                                   Weapons




                                                                   CoG_WHEATCROFT 000451
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 54 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                                23.000
           Date Issued                         Revision Date                  Page
            02-02-00                             02-07-17                    26 of 36


                                                    Taser
                                                    FN 303
                                                    Use of K-9



23.008 General Information / Shooting Incidents

      A. A shooting incident shall be defined as the discharge of any firearm by a
         department employee.

      B. Exceptions include (not requiring a Shooting Review Board):

          1. Off duty recreational purposes

          2. Training

          3. Dispatching of injured animals

          4. Extinguishing of lights to obtain a tactical advantage at the direction of a
             supervisor

          5. Any reason deemed sufficient by a member of senior staff

      C. NOTE: Although the shooting out of lights will not be considered a shooting
         incident, the on call duty officer should be notified prior to this being done, if
         possible, or immediately afterwards.

      D. Non-injury accidental discharges not involving a police action and shootings
         involving animals, will not normally be investigated by Professional
         Standards, but will be investigated by the employee’s supervisor. If an
         accidental discharge occurs while the employee is performing a police
         function and a citizen or suspect is in close proximity, the Investigations
         Division and Professional Standards Unit will conduct investigations.

      E. The deployment of a Shotgun Launched Kinetic Impact Round or FN 303
         rounds will not normally be investigated as a shooting, but instead will be
         considered a “use of force” incident.




                                                                   CoG_WHEATCROFT 000452
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 55 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                               23.000
           Date Issued                         Revision Date                  Page
            02-02-00                             02-07-17                    27 of 36


23.009 Immediate Investigation of Officer Involved Shooting

      A. Responsibility of the involved employee(s):

          1. Determine the extent of injuries, if any, and render appropriate first aid.

          2. Immediately notify the radio dispatcher of the shooting, advising of any
             injuries and the need for emergency medical attention.

          3. The involved employee should protect and secure the weapon used for
             examination and submit the weapon only to the appropriate investigator.

          4. The involved employee will not discuss the situation with anyone except
             supervisory and/or investigative personnel. Officers may consult legal
             advisers of their choice to provide guidance to them.

          5. Involved Officers will be provided the opportunity to contact their family
             members as soon as possible.

          6. Involved Officers may choose a peer or union representative to be
             assigned to the officer immediately following the incident to provide
             support. Involved officers should not discuss the events of the situation
             with their peer or union representative as these conversations are not
             confidential and are subject to disclosure.

      B. Responsibility of the first responding Patrol Supervisor

          1. Immediately obtain an overview of what occurred from the involved
             officer(s)

             a. Identify involved Shooter and Witness Officers.

             b. Locate and secure scene and potential evidence.

             c. Ensure the safety of the public.

             d. Gather information and make first responding officers available for
                briefing of investigations personnel upon their arrival.

          2. Sergeants shall send an officer to the hospital with any persons who are
             injured as a result of the incident.



                                                                  CoG_WHEATCROFT 000453
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 56 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                                23.000
        Date Issued                         Revision Date                  Page
         02-02-00                             02-07-17                    28 of 36


       3. If deemed necessary, the Sergeant or Shift Lieutenant may elect to have
          the involved officer(s) removed from the scene by another supervisor and
          taken to the nearest police facility prior to the arrival of investigators. If
          this is not practical, they should be taken to another appropriately private
          and safe remote location.

       4. After initial contact Involved Officers should be separated and advised not
          to discuss the incident until contacted by an investigator. Another
          supervisor should be assigned to stand-by with the officers until contacted
          by investigations personnel.

    C. Responsibilities of Shift Lieutenant:

       1. Respond immediately to the scene, assume command, and gather
          preliminary information.

       2. Notify on call Duty Commander of the incident and the preliminary
          information.

       3. Notify the on call Investigations supervisor.

       4. Notify the Professional Standards Unit.

       5. Notify the Department Legal Advisor. Response of the Legal Advisor to
          the scene will depend upon the particular circumstances, but is mandatory
          if injuries are involved.

    D. Responsibility of Duty Commander

       1. The Duty Commander will notify the Chief, the Assistant Chiefs, the
          affected Division Commander, the on-call GPOC representative, the on-
          call Critical Incident Stress Management (CISM) team member, and the
          PIO.

       2. The Duty Commander will then respond to the scene for the purpose of
          providing pertinent information to the involved officer. This information
          should include, but is not limited to, an explanation of how the
          investigation(s) should proceed and the services available through Victim
          Assistance.




                                                                CoG_WHEATCROFT 000454
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 57 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                             23.000
           Date Issued                        Revision Date                Page
            02-02-00                            02-07-17                  29 of 36


          3. The Duty Commander will oversee the entire investigation and will be
             responsible for the dissemination of all reports, i.e. Glendale Police
             Significant Incident Report. This will ensure that the distribution of
             information is accurate and complete before informing the agency as a
             whole.

23.010 Criminal Investigation of Officer Involved Shooting

      A. For those incidents that occur within the city of Glendale, the Death
         Investigations/Violent Crimes Squad shall conduct the criminal investigation
         of officers involved in any discharge of their firearms and/or if a person dies
         while in the custody or control of an employee or officer and the use of force
         by the employee may be a proximate cause of the death. The focus of the
         investigation is to determine any criminal conduct of all involved persons and
         submitting the facts through the appropriate legal process for review and
         potential charges.

      B. For incidents that occur outside of the city of Glendale, the Law Enforcement
         Agency who has jurisdiction will conduct the criminal investigation.

      C. The on-call Investigation Supervisor, upon notification of the shooting
         incident, will notify an appropriate number of investigators and have them
         respond to the scene.

      D. The Homicide/Death Investigations Squad Supervisor, or in their absence the
         on-call Investigation Supervisor, will respond to the scene and assume
         command of the scene.

      E. All officer involved shootings will be investigated in accordance with the
         procedures set forth in the directives concerning the responsibilities of
         Investigations regarding Death Investigations. It should be noted that if
         another agency investigates one of our officers their policies and procedures
         will be followed concerning the investigation.

      F. Responding investigators will conduct an on scene briefing with first
         responding supervisors and officers to determine the scope and direction of
         the investigation.

          1. Identify involved shooting officers and witnesses.

          2. Locate and identify scene and potential evidence.



                                                                  CoG_WHEATCROFT 000455
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 58 of 220

                          Glendale Police Department
                               General Order
                         Response to Resistance                               23.000
           Date Issued                         Revision Date                 Page
            02-02-00                             02-07-17                   30 of 36


      G. Assigned investigators will contact and advise involved officers of the course
         and protocol of the investigation prior to the officer being released from duty.

          1. Investigators will direct photos of all involved officer(s).

          2. Investigators will conduct a weapons check and a count of all ammunition
             of all weapons available to the involved officer(s).

      H. As soon as it is appropriate a walk-through of the scene to conduct an
         overview interview will be conducted with the involved officers. A second
         interview may be conducted away from the scene at a later date.

      I. Investigators should make every effort to expedite the completion of the
         criminal investigation and keep the involved officers informed of the outcome
         as soon as possible.

      J. All reports, photos and any other documents relating to an officer involved
         shooting incident will be retained indefinitely, regardless of the disposition of
         the criminal investigation. Physical evidence can only be disposed of after
         written notification is received from the City Attorney and/or all State of
         Arizona Statute requirements have been satisfied.

23.011 Administrative Investigation of Officer Involved Shooting

      A. An Administrative Investigation is conducted to determine if the conduct of
         the involved employee is consistent with departmental policy and procedures,
         and this investigation will be subordinate to any criminal investigation.

      B. The Assistant Chief will designate the Primary Administrative Investigator.

      C. The Administrative Investigation will be conducted in accordance with the
         procedures set forth in the directives concerning Police Internal
         Investigations/Class "A" (Alleged Criminal Activity).

23.012 Post Lethal Force Trauma and Employee Welfare

      A. Philosophy
         1. The Glendale Police Department recognizes that the most stressful event
             to be endured in a police career is involvement in a police shooting or
             other use of lethal force.




                                                                   CoG_WHEATCROFT 000456
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 59 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                               23.000
        Date Issued                        Revision Date                  Page
         02-02-00                            02-07-17                    31 of 36


       2. The purpose of this policy is to provide guidance for supporting the
          employees who were directly involved in a lethal force incident, in order
          to ensure their well being, as much as possible. These procedures will be
          referred to as the “administrative post-lethal force process” and are
          intended to compliment the guidelines contained in the Employee Line-Of-
          Duty Checklists, should the incident command system associated with
          these checklists be activated.

    B. Applicability

       1. The contents of this order apply, but are not necessarily limited to the
          following situations:

           a. A Police Officer or armed Detention Officer discharged his or her
              weapon at another person.

           b. A Police Officer or Detention Officer employs lethal force by other
              means.

           c. A Police Officer or Detention Officer has clearly been subjected to an
              attack perpetrated by a person or persons with the intent to kill.

       2. The provisions of this order also apply to other police employees who are
          witness to the use of lethal force and/or those who provide first aid to an
          injured police employee. This includes Communications personnel
          (normally the channel one dispatcher) who are involved in a lethal force
          incident by virtue of direct radio contact with involved officers, or
          personnel who were providing close support to that dispatcher during the
          time the incident was transpiring.

    C. Immediate Concerns

       1. The Critical Incident Stress Management (CISM) Coordinator, or
          designee, shall be contacted by the Scene Commander and will respond to
          the location as dictated by the unique dynamics of the incident, such as
          where the involved employees have been assembled.

       2. Involved employees will be briefed on the administrative post lethal force
          process as described below, provided with written information containing
          pertinent information (to which they may want to refer at a later time), and




                                                               CoG_WHEATCROFT 000457
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 60 of 220

                       Glendale Police Department
                            General Order
                      Response to Resistance                               23.000
        Date Issued                         Revision Date                 Page
         02-02-00                             02-07-17                   32 of 36


           assisted in arranging their transportation home at the completion of their
           duties, if such assistance is desired.

    D. Administrative Post-Lethal Force Process

       1. There are three phases in the administrative post-lethal force process:

           a. Decompression - As soon as possible, involved employees will be
              afforded time away from work in order to process emotions to which
              they have may have been exposed, and to reassure family members
              and friends who might have been affected by the incident.

           b. Check up - Prior to returning to duty, employees placed on
              administrative duty, or otherwise directed by their chain-of-command,
              must attend a mandatory visit with a licensed psychologist, contracted
              by the Department.

           c. Return to Duty - The supervisor(s) of affected employees (as outlined
              in paragraph 5b) should be briefed on how to recognize PTSD
              symptoms by the Employee Assistance and Support Coordinator or
              Police Psychologist. Supervisors are to report to the Police
              Psychologist subsequent behaviors, which may indicate ongoing
              emotional distress.

       2. Decompression: Administrative Leave

           a. Any employee involved in a lethal force incident, as described above
              in paragraph B.1, will be placed on administrative leave following the
              completion of all necessary interviews.

           b. Employees placed on administrative leave will continue to receive
              their pay and benefits, as if they were at work.

           c. The period of administrative leave will initially be a minimum of 3
              duty days, to commence at the start of the involved employee’s next
              duty day.

           d. Employees placed on administrative leave as a result of their
              involvement in an incident covered by this order may request an
              extension of administrative leave, which may be approved by their
              Division Commander, or designee, who will then;



                                                               CoG_WHEATCROFT 000458
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 61 of 220

                        Glendale Police Department
                             General Order
                      Response to Resistance                                    23.000
        Date Issued                             Revision Date                  Page
         02-02-00                                 02-07-17                    33 of 36


               x      Notify the involved employee’s supervisor(s)
               x      Notify the Patrol Scheduler (if applicable)
               x      Notify their respective Assistant Chief

          e. Employees placed on administrative leave under this order are not
             required to stay at home. They will be asked provide their preferred
             contact information so that they may be contacted in order to facilitate
             both the investigative and administrative processes that follow lethal
             force incidents.

       3. Check Up: A Mandatory Appointment

          a. While on administrative leave, and normally as soon after the incident
             as reasonably possible, the CISM Coordinator, or designee, will advise
             all involved employees on how to make an appointment with the
             licensed psychologist contracted by the Department. Each employee
             will be provided with the psychologist name; address; phone number;
             and website to assist with scheduling their visit. It is the employee’s
             responsibility to make this appointment. The criteria for
             psychologists selected for this role shall include:

               x      Law enforcement experience and/or exposure that has been
                      significant enough to create an advanced awareness of the nature
                      and special requirements of the police profession - its dangers,
                      activities, requirements for service, and even its jargon.

               x      Specialization in stress related illnesses, including but not
                      necessarily limited to, Post Traumatic Stress Disorder.

          b. Wherever possible, the appointment will be scheduled at a time most
             convenient for the employee, but subject to the availability of services.

               x      It is the employee’s responsibility to schedule the appointment
                      with the psychologist within 24 hours of being placed on Admin
                      Leave.

               x      Failure to schedule an appointment in a timely manner may impact
                      the Division Commander’s decision to extend the Admin Leave
                      and may require the employee to use personal leave time until the
                      appointment has been scheduled and attended.




                                                                   CoG_WHEATCROFT 000459
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 62 of 220

                        Glendale Police Department
                             General Order
                      Response to Resistance                                 23.000
        Date Issued                            Revision Date                 Page
         02-02-00                                02-07-17                   34 of 36


               x      An employee will not be returned to regular duty unless they have
                      kept the mandatory appointment. If an employee refuses to attend
                      they may be reassigned to other duties, at the Department’s
                      discretion, pending further review.

            c. The purpose of this appointment shall be strictly for the employee’s
               wellness.

            d. Involved employees may elect to continue visits with the designated
               psychologist. The first six of these additional appointments shall be
               provided at no cost to the employee. Members of the employee’s
               immediate family may also use these benefits; however, the total
               number of paid visits per family, including the involved employee,
               shall not exceed six.

            e. The psychologist will email the Assistant Chiefs and the Manager over
               Personnel Management to confirm the employee’s attendance at the
               mandatory appointment. The appropriate Assistant Chief will notify
               the employee’s Commander upon receipt of the email. Personnel
               Management will maintain a copy of the email.

            f. The content of an employee’s conversations with the psychologist will
               be kept confidential, in accordance with ARS 36-517.02.

               x      The only exception to confidentiality is when a client discloses
                      information that indicates a clear and imminent danger to self or
                      others.

               x      In any case when a client’s condition indicates a clear and
                      imminent danger to self or others, potential victims and appropriate
                      authorities must be informed.

               x      Should an involved employee disclose information as outlined
                      above, the Division Commander shall be notified and take all
                      reasonable and immediately necessary steps in order to inform any
                      affected party of possible danger, inform the chain-of-command,
                      and determine any further actions to protect all parties.

       4.   Extended Administrative Leave - Administrative leave may be extended
            by the Division Commander for a time not to exceed 4 additional duty
            days when;



                                                                  CoG_WHEATCROFT 000460
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 63 of 220

                        Glendale Police Department
                             General Order
                      Response to Resistance                                 23.000
        Date Issued                           Revision Date                 Page
         02-02-00                               02-07-17                   35 of 36


               x      An appointment with the psychologist cannot be obtained prior to
                      the employee’s scheduled return to duty.

               x      The employee requests additional time for reasons of mental health
                      or preparedness for duty.

          a. If after a reasonable interval of administrative leave, an employee is
             not ready to return to full duty, the possibility of modified duty in an
             appropriate capacity may be explored.

          b. Employees desiring additional time off past the maximum allowed
             Admin Leave time will have the option of using personally accrued
             leave time (vacation, compensatory time, sick).

          c. Prior to exercising any of the options outlined above, the employee
             will be required to speak with their Division Commander about their
             plan for getting themselves to a point where they are ready to return to
             their regular duty assignment. The plan should include;

              x    A second mandatory meeting with the psychologist

              x    An estimated timeline describing the process for getting back to a
                   regular duty assignment

              x    Detailed information on what will be done in the event the initial
                   plan cannot be achieved

       5. Return to Duty

          a. Preparation – When applicable, the Rangemaster will contact the
             officer on Admin Leave and work with them to schedule them for re-
             qualification. The employee must re-qualify prior to going back to
             their regular duty assignment.

          b. The CISM Coordinator, or designee, will contact the supervisors of
             involved employees and provide information about recognizing
             symptoms of Post-Traumatic Stress Disorder (PTSD) and other
             possible stress reactions that include the following:

               x      Supervisors should be attentive to any increase in an involved
                      employee’s use of sick, vacation, or compensatory time.



                                                                 CoG_WHEATCROFT 000461
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 64 of 220

                        Glendale Police Department
                             General Order
                      Response to Resistance                                 23.000
        Date Issued                            Revision Date                 Page
         02-02-00                                02-07-17                   36 of 36



               x      Supervisors should also be on alert for an employee’s involvement
                      in disciplinary issues which would have been considered a
                      deviation from their behavior prior to the incident. Incidents
                      should be documented and monitored through the AIMS system.

               x      Should trend in leave usage or discipline patterns be noted,
                      supervisors should attempt to ascertain the reason for the change.
                      If an involved employee is having difficulty as the result of the
                      incident in which they were involved, an offer of help should be
                      extended and the CISM Coordinator or contracted psychologist
                      should be contacted for advice pertaining to resources available.




                                                                  CoG_WHEATCROFT 000462
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 65 of 220




                EXHIBIT 30
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 66 of 220
                                                                1                                                                    3
            IN THE UNITED STATES DISTRICT COURT                      1             DEPOSITION OF RICHARD BRANDON ST. JOHN was
             IN AND FOR THE DISTRICT OF ARIZONA                      2   taken on October 3, 2019, commencing at 9:10 a.m. at the
                                                                     3   law offices of MARC J. VICTOR, P.C., ATTORNEYS FOR
     Johnny Wheatcroft and Anya                   )                  4   FREEDOM, 3185 South Price Road, Chandler, Arizona, before
     Chapman, as husband and wife, and )                             5   MONICA S. BERRY, RPR, a Certified Reporter in the State of
     on behalf of minors J.W. and B.W., )                            6   Arizona.
                                ) Case                               7
         Plaintiffs,                ) No.:
                                ) 2:18-cv-02347-SMB                  8   COUNSEL APPEARING:
     vs.                          )                                  9     MARC J. VICTOR, P.C.
                                )                                          ATTORNEYS FOR FREEDOM
     City of Glendale, a municipal              )                   10     By: MS. JODY L. BROADDUS
     entity; Matt Schneider, in his           )
     official and individual              )                                3185 South Price Road
     capacities; Mark Lindsey, in his )                             11     Chandler, Arizona 85248
     official and individual              )                                On behalf of Plaintiffs
     capacities; and Michael Fernandez, )                           12
     in his official and individual         )
     capacities,                      )                             13      JONES, SKELTON & HOCHULI, PLC
                                )                                           By: MR. JOSEPH J. POPOLIZIO
          Defendants.                   )                           14      40 North Central Avenue
                                )                                           Suite 2700
                                                                    15      Phoenix, Arizona 85004
            DEPOSITION OF RICHARD BRANDON ST. JOHN                          On behalf of Defendants
                                                                    16
                 Chandler, Arizona                                  17
                 October 3, 2019
                   9:10 a.m.
                                                                    18   ALSO PRESENT:
                                                                    19      Ms. Kathy Thomas and Ms. Dianne Shoemake, City of
                                                                            Glendale
                                                                    20      Mr. Ian Beck, clerk to Mr. Popolizio
     REPORTED BY:
     MONICA S. BERRY, RPR
                                                                            Ms. Alexz Thompson, paralegal to Ms. Broaddus
     Certified Reporter                                             21
     Certificate No. 50234                                          22
     PREPARED FOR:                                                  23
                                                                    24
     (COPY)                                                         25


                                                                2                                                                    4
 1              INDEX                                                1               RICHARD BRANDON ST. JOHN,
 2   WITNESS                               PAGE
 3   RICHARD BRANDON ST. JOHN                                        2   a witness herein, having been first duly sworn by the
 4                                                                   3   Certified Reporter to speak the truth and nothing but the
 5
        EXAMINATION BY MS. BROADDUS       4                          4   truth, was examined and testified as follows:
 6      EXAMINATION BY MR. POPOLIZIO     196                         5
        FURTHER EXAMINATION BY MS. BROADDUS               205
 7                                                                   6                  EXAMINATION
 8                                                                   7   BY MS. BROADDUS:
                EXHIBITS
 9   Deposition                                                      8      Q. Please state your full name.
     Exhibits Description                   Marked
10
                                                                     9      A. Richard Brandon St. John.
       21      Annual review for Officer Matt   55                  10      Q. And you go by Rick; is that correct?
11            Schneider, Bates Nos.
              CoG_WHEATCROFT 000782-796                             11      A. That is correct.
12            (15 pages)                                            12      Q. Is it okay if I call you Rick today?
13     22      Goal Setting & Review Worksheet,    156
              Bates Nos. CoG_WHEATCROFT                             13      A. Yes, please.
14            001780-1792 (13 pages)                                14      Q. Have you ever had your deposition taken before?
15     23      Letter dated July 25th, 2018 to  166
              various addresses from Ms. Jody                       15      A. I had a deposition for a tow contract that the
16            Broaddus, Bates Nos.                                  16   City of Glendale awarded. It was contested. It was a
              WHEATCROF000001-3
17            (3 pages)                                             17   very brief deposition, certainly nothing like this
18     24      Glendale P.D. Response to         168
              Resistance Report, Bates Nos.
                                                                    18   incident.
19            CoG_WHEATCROFT 001236-1287                            19      Q. I'll just go through a few ground rules. It's
              (52 pages)
20                                                                  20   really important that only one person speaks at a time so
       25      Chief's directive, Bates No. 210                     21   the court reporter can take down everything that's being
21            CoG_WHEATCROFT004080 (1 page)
22                                                                  22   said and not have people talking over each other. Okay?
23                                                                  23      A. Yes.
            QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER
24            PAGE          LINE                                    24      Q. For that reason I'll ask that you wait until I
              178           21                                      25   finish asking my question before you start answering, and
25


                                                         (Pages 1 to 4)                                                              1
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 67 of 220
                                                                17                                                                   19
 1   supervised you during your career?                               1   police department. My responsibility was to look at how
 2      A. Yes.                                                       2   we were structured and how we were accomplishing our
 3      Q. Who would that have been?                                  3   mission and what our long-term strategies were to help
 4      A. You would like the full list?                              4   keep our community safe, essentially. And then I was
 5      Q. Are there quite a few?                                     5   working with other city departments to accomplish that
 6      A. Yes.                                                       6   mission as well.
 7      Q. Okay. Do you know why people that were your                7     Q. As police chief, you were responsible for the
 8   supervisor were not looked at for the chief position or          8   police department. Is that a fair statement?
 9   whether they were?                                               9     A. Yes.
10      A. At the time that I was --                                 10     Q. Were you responsible for making sure the officers
11               MR. POPOLIZIO: Foundation.                          11   were trained and supervised?
12               Go ahead.                                           12     A. Yes.
13               THE WITNESS: Sorry.                                 13     Q. Were you responsible for the hiring or
14               At the time that I was selected as the              14   termination of officers?
15   interim chief, I had been the assistant chief for               15     A. Yes.
16   approximately four and a half years. The other assistant        16     Q. If an officer was going to be terminated, is that
17   chief position had been held by other gentlemen who             17   something that would always go through you?
18   retired in those positions.                                     18     A. Yes.
19               Chris Briggs was the other assistant chief          19     Q. And I'd like to understand a little bit about
20   at the time that I was made the interim chief, and he had       20   that. If there was an officer who was considered possibly
21   only been in position for a little over a year, if I            21   going to be terminated, who would bring that to your
22   recall. And very typically in an organization, the most         22   attention?
23   senior assistant chief is afforded the opportunity to take      23     A. I thought Joe was going to say something. I
24   on the interim chief role until the City can make a             24   apologize.
25   decision on how they're going to fill the chief's               25            MR. POPOLIZIO: I was just looking at the


                                                                18                                                                   20
 1   position.                                                        1   cat.
 2   BY MS. BROADDUS:                                                 2            THE WITNESS: Typically it was brought to my
 3     Q. Did you have any discussions with the City as to            3   attention by one of the assistant chiefs, one or both of
 4   how they were going to fill the chief position?                  4   the assistant chiefs.
 5     A. I -- the city manager and I did talk, yes.                  5   BY MS. BROADDUS:
 6     Q. I want to go to the time period -- the incident             6     Q. And what would you do when they would come to
 7   involving the Wheatcrofts took place in July of 2017. Is         7   you? Was it something that was written? Was it something
 8   that your understanding as well?                                 8   that was a discussion that you had?
 9     A. Yes.                                                        9     A. So if I may, I'll explain the process for our
10     Q. And when I talk about the Wheatcroft incident,             10   internal investigations that lead to discipline. When
11   there was an incident at a Motel 6 involving the                11   something happens that requires an internal investigation
12   Wheatcroft -- part of the Wheatcroft family and some            12   there are several ways that investigation can be started.
13   officers with the City of Glendale. So I want to make           13   It can be from an outside complaint, an internal
14   sure, if I say the Wheatcroft incident, you understand          14   complaint, or it can be brought to the attention of the
15   that's what I'm talking about. Fair?                            15   police department in some other way, an anonymous
16     A. Yes.                                                       16   complaint, if you will.
17     Q. At the time when the Wheatcroft incident occurred          17            There are processes that we go through to
18   in July of 2017, did you have anyone that supervised you?       18   ensure that we're in compliance with the officer bill of
19     A. The city manager.                                          19   rights, which means the officer who is the subject of the
20     Q. When you were police chief in July of 2017, what           20   complaint is notified of the complaint, notified of the
21   were your general duties?                                       21   allegation, and then the complaint is assigned to an
22     A. I'm trying to figure out how I want to articulate          22   investigator. Depending on whether there's a criminal
23   this.                                                           23   element attached to the complaint, it may be first
24               My general responsibilities, as I took them,        24   assigned to the investigations division where a sergeant
25   the assistant chiefs ran the day-to-day operations of the       25   in investigations conducts a criminal investigation. That


                                                       (Pages 17 to 20)                                                               5
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 68 of 220
                                                                 33                                                                    35
 1   the graveyard sergeant, that sergeant had a relationship          1   into various areas of our department and so everyone is
 2   with the employee whose son was being accused of the              2   informed.
 3   crime, so she felt that it was best if she not take part          3               I also receive, at different meetings and
 4   in assisting either the City of Gilbert or City of                4   conferences, updates from other attorneys on case law
 5   Chandler with their investigation. She gave to it to me           5   that's occurring in the district courts, for example, and
 6   as the lieutenant and I handled the incident.                     6   has potential impact on how we do business in the City of
 7      Q. Do you recall any other times that you were                 7   Glendale.
 8   disciplined by the City of Glendale?                              8     Q. Do you recall ever going to any of these
 9      A. None that I'm aware of or can recall.                       9   conferences or getting any information as to Arizona law
10      Q. Did you personally do any investigation into the           10   with regard to blinker or turn signal violations?
11   Wheatcroft matter?                                               11               MR. POPOLIZIO: Form.
12      A. No.                                                        12               THE WITNESS: No.
13      Q. Did you personally do any investigation into               13   BY MS. BROADDUS:
14   Schneider's actions other than what you've already told me       14     Q. Given your extensive police enforcement career
15   regarding the incident?                                          15   and your understanding of the Wheatcroft incident, do you
16      A. May I ask a clarifying question?                           16   think you have a good understanding of what crimes are
17      Q. Sure.                                                      17   felonies versus misdemeanors?
18      A. By "investigation," would that include reviewing           18               MR. POPOLIZIO: Form.
19   the criminal, reviewing the internal, and then asking            19               THE WITNESS: I understand the Arizona
20   questions about what was written?                                20   Revised Statutes and how they classify misdemeanors and
21      Q. You know, let me go back, because I think that's           21   felonies.
22   actually a good point.                                           22   BY MS. BROADDUS:
23             At some point did the investigation                    23     Q. And based on everything you've seen and reviewed,
24   involving Officer Schneider related to the incident, did         24   as you sit here today, do you believe that
25   that get up through the chain of command to you?                 25   Officer Schneider committed a felony with regard to the


                                                                 34                                                                    36
 1     A. After Officer Schneider had his appeal meeting               1   incident involving the Wheatcrofts?
 2   with me, yes.                                                     2            MR. POPOLIZIO: Form; foundation.
 3     Q. Do you recall when the appeal meeting was that he            3            THE WITNESS: Are you asking for my opinion?
 4   had?                                                              4   BY MS. BROADDUS:
 5     A. I do not. I do not recall the date.                          5     Q. Yes, I'm asking for your opinion.
 6     Q. Do you recall what aspect that Officer Schneider             6            If you, as a police officer with your
 7   was appealing?                                                    7   extensive history and as police chief, if you feel that
 8     A. He was appealing the three-day suspension, asking            8   Officer Schneider committed a felony in connection with
 9   for a lower suspension.                                           9   the incident?
10     Q. Did you agree to that?                                      10            MR. POPOLIZIO: Form; foundation.
11     A. No.                                                         11            THE WITNESS: No.
12     Q. As a police chief, did you keep yourself apprised           12   BY MS. BROADDUS:
13   of what the Arizona laws and federal laws were that would        13     Q. Who's in charge of setting up the City of
14   impact your officers' duties?                                    14   Glendale's policies and procedures for police officers?
15     A. Yes.                                                        15     A. Ultimately the police chief has final say on any
16            MR. POPOLIZIO: Form.                                    16   policy changes or procedural changes that are documented
17            THE WITNESS: I'm sorry.                                 17   in our policy and procedures manual.
18   BY MS. BROADDUS:                                                 18     Q. During the time that you were either the interim
19     Q. And how did you do that?                                    19   police chief or police chief, did you make any changes to
20     A. In the police department we have a legal advisor            20   the policies and procedures for police officers?
21   who's part of the group of legal advisors that meet in the       21            MR. POPOLIZIO: Form.
22   Valley that my legal advisor brings to my attention case         22            THE WITNESS: Yes.
23   law and/or new laws that come about that impact the way we       23   BY MS. BROADDUS:
24   do our business in the police department. And we discuss         24     Q. Did you make any changes for any policies or
25   how we get that information into the patrol divisions,           25   procedures on the laws of arrest?


                                                     (Pages 33 to 36)                                                                   9
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 69 of 220
                                                                  37                                                                    39
 1            MR. POPOLIZIO: Form.                                      1   policies other than the chief's directives?
 2            THE WITNESS: No, not that I recall.                       2     A. We can also use training.
 3   BY MS. BROADDUS:                                                   3     Q. Who prepares the chief's directives?
 4     Q. Did you make any changes to any of the policies               4     A. I have an officer that works in accreditation.
 5   and procedures relating to use of force?                           5   He will typically create the first draft of a chief's
 6            MR. POPOLIZIO: Form.                                      6   directive. And then I review -- or the chief of police
 7            THE WITNESS: If I can explain, both for                   7   reviews the draft, makes any word adjustments or changes
 8   laws of arrest and for response to resistance, is what we          8   that they feel necessary, and then it's finalized.
 9   call our use of force policy, we have an accredited                9     Q. Does the assistant chief ever prepare a chief's
10   agency. And as part of our accreditation we have to do            10   directive or assistant chief's directives?
11   reviews of our response to resistance and full series of          11     A. There are no assistant chief's directives. But
12   policies that exist. There were likely revisions made to          12   the accreditation officer reports to an assistant chief.
13   the response to resistance policy, laws of arrest policy          13   And so I'm sure there is some conversation between that
14   by way of updating those policies so they better reflect          14   officer and the assistant chief when a chief's directive
15   the current build of our organization.                            15   is being drafted. And having sat in that assistant chief
16            I mentioned in a previous answer that the                16   role, I can tell you that that is common.
17   Neighborhood Response Squad was at one time referred to as        17     Q. Other than training and the chief's directives,
18   the Neighborhood Response Unit. That requires policy              18   are there other any other written documents or memos or
19   change. And those minor revisions were most likely done           19   anything else that are provided to police officers as to
20   in my three-year time as the police chief to both the laws        20   policies and procedures?
21   of arrest policy and the response to resistance policy.           21            MR. POPOLIZIO: Form.
22   BY MS. BROADDUS:                                                  22            THE WITNESS: So our legal advisor at times
23     Q. The police officers, do they have discretion                 23   will also put training together. I would say that it
24   whether to follow the policies and procedures for the             24   falls in the realm of training. And so maybe I'm
25   Glendale police?                                                  25   overstating this, but the legal advisor will put


                                                                  38                                                                    40
 1             MR. POPOLIZIO: Form.                                     1   information together in an e-mail and send that out to the
 2             THE WITNESS: Discretion is given to                      2   entire department.
 3   officers in the performance of their duties. If an                 3   BY MS. BROADDUS:
 4   officer feels that they need to violate policy in order to         4      Q. And that's something that's a common business
 5   accomplish the greater good on any particular call for             5   practice within the police department, is to have the
 6   service, they are given the latitude to have that                  6   legal advisor provide information to the officers to help
 7   discussion with their supervisors and make the best                7   them with their duties; is that fair?
 8   decision for whatever incident they're dealing with and            8      A. Yes.
 9   the specific circumstances of that incident. So the                9      Q. How are the chief's directives distributed to all
10   policy manual does say at the very beginning that policy          10   the officers?
11   is a guideline.                                                   11      A. They are sent out, I believe, from the chief's
12   BY MS. BROADDUS:                                                  12   e-mail by one of the admin support staff as a new chief's
13     Q. What are chief directives?                                   13   directive. And there they are briefed on in the various
14     A. Chief's directives are intended to bridge the gap            14   divisions, units and squads.
15   between when you find out that there's a deficiency in            15      Q. During the time that you were either interim
16   either a process, a procedure or a policy that needs to be        16   police chief or the actual police chief, did you prepare
17   bridged, there's a gap that needs to be bridged, but we           17   chief's directives?
18   don't want to wait until the policy goes through its              18      A. Yes.
19   complete rewrite and review process.                              19      Q. And approximately during the time period that you
20             So a chief's directive is intended to bridge            20   were police chief or interim police chief, how many would
21   that gap until the policy can be rewritten to reflect the         21   you say you did?
22   change.                                                           22      A. Perhaps three, four, maybe five.
23     Q. Other than the chief's directives to bridge the              23      Q. Did you ever do any chief's directives as to
24   gap, are there other methods that you would have used as a        24   Taser use?
25   police chief to try to bridge that gap between those              25      A. Not that I recall.


                                                       (Pages 37 to 40)                                                                 10
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 70 of 220
                                                                 53                                                                   55
 1   Officer Fernandez?                                                1   local high school gave us keys to the indoor gym, and the
 2     A. No.                                                          2   swing shift, there were several on the swing shift that
 3     Q. Did you ever work in the same unit or division               3   played basketball after work on -- I think it was Thursday
 4   with Officer Lindsey?                                             4   nights. It might have been Friday nights.
 5     A. No.                                                          5             Is this a good point to take a break?
 6     Q. Did you ever work in the same division or unit               6             MS. BROADDUS: This is actually a really
 7   with Officer Schneider?                                           7   good point to take a break.
 8     A. I did.                                                       8             THE WITNESS: Okay. Thank you.
 9     Q. And when was that?                                           9             (The deposition was at recess from 10:19 to
10     A. 2003, I believe. 2003, 2004 I was a patrol                  10   10:30 a.m.)
11   sergeant out of the Gateway patrol division working swing        11             (Deposition Exhibit No. 21 was marked for
12   shift, and Officer Schneider was on a sister squad. So           12   identification.)
13   Officer Schneider didn't report directly to me. He               13   BY MS. BROADDUS:
14   reported to another sergeant.                                    14     Q. Earlier we were talking about the Neighborhood
15             But then -- I just remembered -- the next              15   Response Unit. Who was in charge of that department?
16   bid year -- so every July officers bid for position,             16     A. The Neighborhood Response Unit, so when I worked
17   sergeants bid for position in the patrol division. I took        17   on the squad? Is that what you're asking?
18   a position out of the Foothills patrol division working          18     Q. Let me go during the time that you were police
19   swing shift with a partial weekend off -- which was              19   chief, who was -- I guess it's the Neighborhood
20   nice -- and Officer Schneider bid to my squad, and he            20   Response --
21   remained on my squad for a very short period of time,            21     A. Squad.
22   maybe a couple of months, and then Officer Schneider moved       22     Q. -- Squad now. Okay.
23   to a different position down south, I believe, out of the        23     A. Yes.
24   Gateway patrol division.                                         24     Q. So during the time that you were the police chief
25     Q. Do you ever recall Officer Schneider ever coming            25   who was responsible for the Neighborhood Response Squad?


                                                                 54                                                                   56
 1   to you directly with any issues that he had had or was            1     A. Sergeant Brian Shoop, S-H-O-O-P. And then
 2   having?                                                           2   Sergeant Don LaBrant, L-A-B-R-A-N-T.
 3             MR. POPOLIZIO: Form.                                    3     Q. Were they working together or were they at
 4             THE WITNESS: Not that I recall.                         4   different times?
 5   BY MS. BROADDUS:                                                  5     A. They were at different times. Sergeant Shoop was
 6      Q. How would you describe your relationship with               6   first and then Sergeant LaBrant.
 7   Officer Schneider?                                                7     Q. And do you know why it switched from Sergeant
 8      A. I would say that we were friendly. We had a good            8   Shoop to LaBrant?
 9   working relationship.                                             9     A. Sergeant Shoop promoted. He is now Lieutenant
10      Q. Did you ever do anything with Officer Schneider            10   Shoop.
11   outside of employment with the City of Glendale?                 11     Q. As the lead for the Neighborhood Response Squad,
12      A. Yes.                                                       12   what would the sergeant's duties be?
13      Q. What types of things did you do?                           13     A. The sergeant's duties would be to direct the
14      A. Very early in his career he got married, and I             14   day-to-day activities of the squad to oversee the
15   was invited to his wedding, and I attended with my wife.         15   functions of the squad to include reviewing reports that
16      Q. Is that the only time?                                     16   were generated by the squad and conducting any necessary
17      A. That I can recall, yes, unless you would count --          17   training, scheduling that training, and making sure that
18   I don't know if Matt played in that. We had a kickball           18   the squad was equipped to do their job.
19   tournament when I was an assistant chief. So each                19     Q. Did they go out on calls?
20   division put a team together, and we went out to the local       20     A. Yes.
21   high school and had a round-robin kickball tournament. I         21     Q. Was that routine or was that only in special
22   suppose that might be considered outside of work. And if         22   circumstances?
23   Matt was there, I was also there.                                23     A. It is a matter of routine that sergeants in the
24             Oh, and we played basketball after work.               24   patrol division, and the Neighborhood Response Squad is in
25   During those -- that 2003 to 2004 time period, we -- the         25   the patrol division, work in the field with the officers


                                                       (Pages 53 to 56)                                                               14
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 71 of 220
                                                                  57                                                                  59
 1   they supervise.                                                    1   be for that fiscal year.
 2     Q. Earlier we also talked about certain disarray                 2     Q. And are these performance reviews or annual
 3   that was within the Neighborhood Response Squad, and that          3   reviews, those are all done for all officers; is that
 4   was during the time -- was it both during Shoop's time or          4   correct?
 5   LaBrant's or just one of them?                                     5     A. Yes.
 6            MR. POPOLIZIO: Form.                                      6     Q. And you're listed as a supervisor on the first
 7   BY MS. BROADDUS:                                                   7   page. Do you see that?
 8     Q. If you know.                                                  8     A. Yes.
 9     A. I believe it was during both time periods.                    9     Q. Does that mean that you were a supervisor for
10     Q. And with the issues that were raised about the               10   Matt Schneider during part of this time?
11   disarray within the squad, is that something that you             11     A. Yes.
12   would expect the sergeants to bring to your attention?            12     Q. What is the purpose of doing the annual reviews?
13            MR. POPOLIZIO: Form.                                     13     A. As a City, all employees get an annual review.
14            THE WITNESS: No.                                         14   And the purpose would be to provide feedback on their
15   BY MS. BROADDUS:                                                  15   performance over the past year to help guide and instruct
16     Q. Who would they bring -- if anything, what would              16   them in any future goals they may have, career goals, or
17   their role be to try and resolve that issue?                      17   to make any corrections on how they're performing their
18            MR. POPOLIZIO: Form.                                     18   jobs and make them aware of those needed corrections.
19            THE WITNESS: The sergeant is the first                   19     Q. With the annual reviews, once these documents are
20   stop, I would say, for complaints amongst officers on the         20   completed, do they go to the police chief or do they go to
21   same squad. My hope is that a sergeant should be able to          21   a different department?
22   deal with those issues, particularly when they deal with          22     A. So if I may ask, are you asking about today or
23   personality conflicts or conflicts over how to perform the        23   2004, 2005?
24   job duties. But if the sergeant can't handle it on his or         24     Q. I'll ask you about both. Has the policy changed
25   her own, then they would bring their lieutenant into the          25   during that time?


                                                                  58                                                                  60
 1   discussion.                                                        1     A. I'm not aware of a policy that directs where
 2   BY MS. BROADDUS:                                                   2   final review of these documents, annual documents go.
 3     Q. So it was up to the sergeant whether or not it                3   This document that I'm looking at from 2004 to 2005 has
 4   would need to go to a higher level. Is that a fair                 4   the lieutenant's signature, but it does not have a
 5   statement?                                                         5   signature spot for anyone above lieutenant. So back in
 6                MR. POPOLIZIO: Form.                                  6   2004, 2005 I don't know if these documents made it all the
 7                THE WITNESS: I would say so, yes.                     7   way up to the police chief.
 8   BY MS. BROADDUS:                                                   8              Today's standard is that an assistant chief
 9     Q. I'm going to hand you a document that's been                  9   signs off on all performance evaluations.
10   marked as Exhibit 21. And I'll have you go ahead and just         10     Q. Do you know when that started with the assistant
11   look through it briefly.                                          11   chief was signing off?
12     A. Would you like me to review the entirety or just             12     A. I do not recall.
13   my portion?                                                       13     Q. During the time that you were police chief, that
14     Q. Just to thumb through it. I'll ask you some                  14   was the policy; is that correct?
15   questions about it --                                             15     A. Correct.
16     A. Sure.                                                        16     Q. Were they ever brought to your attention as
17     Q. -- and I'll get to your point specifically. Is               17   police chief?
18   that fair?                                                        18              MR. POPOLIZIO: Form.
19     A. Yes.                                                         19              THE WITNESS: Were they ever? Yes. I
20     Q. Do you recognize this document?                              20   believe there was a circumstance or two over my tenure as
21     A. I do.                                                        21   the police chief where someone was going to receive a
22     Q. What is your understanding of what it is?                    22   rating that we believed would necessitate them being moved
23     A. I believe this is the annual review for Officer              23   out of a specialized unit for performance. And because
24   Matt Schneider from the date of July 1st, 2004, through           24   the labor association can sometimes disagree with those
25   June 30th, 2005. Although the document says 4, it would           25   kinds of moves, I am often made aware that the labor


                                                       (Pages 57 to 60)                                                               15
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 72 of 220
                                                                153                                                                   155
 1   tenure is we've had both extremes.                                1   Christmas party, celebration of a child's birthday, the
 2      Q. And my understanding in reading some of the --              2   birth of a child. We were all at the age where we were
 3   I've read a lot of the annual reviews for officers,               3   having kids and doing those kinds of things. So, yeah,
 4   including the officers in this situation, and from what           4   there were occasions that we got together outside of work,
 5   I'm gathering, the people who did the reports on Schneider        5   but it was usually as a squad.
 6   felt he was well liked in the department. Is that your            6             Sergeant LaBrant and I never engaged with
 7   understanding?                                                    7   each other, like going to a baseball game just the two of
 8      A. Having not read the same annual evaluations that            8   us or anything like that or going out to dinner with just
 9   you're speaking of, I know that there are people that like        9   our families.
10   Matt and I know that there are people that don't like            10     Q. What about now?
11   Matt.                                                            11     A. No.
12      Q. Does Matt have the respect of the seniors                  12     Q. No relationship with him?
13   officers?                                                        13     A. No.
14               MR. POPOLIZIO: Form; foundation.                     14     Q. What about Sergeant Shoop; what was your
15               THE WITNESS: Matt is a senior officer, I             15   relationship like with him?
16   would say. And I think some of his peers at his level,           16     A. Sergeant Shoop and I worked on the Neighborhood
17   time on the department, I mean, appreciate and others have       17   Response Unit together from 2003 to 2000 -- from July of
18   less of an appreciation.                                         18   2003 until May of 2003 -- no, July of 2002 until May of
19   BY MS. BROADDUS:                                                 19   2003 when I promoted to sergeant and left the squad.
20      Q. And in a lot of the documents that I've read I             20   Sergeant Shoop and I became friends in that time period.
21   came across some information that indicates that                 21   We've gone hunting together a couple times with our kids.
22   Officer Schneider was one of the highest producers for the       22   Hunting and camping maybe four, five, six times, and I
23   department. Is that your understanding?                          23   think -- I think that's it.
24               MR. POPOLIZIO: Form.                                 24     Q. I'm going to pronounce another sergeant's name,
25               THE WITNESS: Having not seen that document           25   and I apologize if I butcher it, and I'll spell it after


                                                                154                                                                   156
 1   I don't know what they're referring to.                           1   I'm done, Sergeant Rohkohl. It's R-O-H-K-O-H-L.
 2   BY MS. BROADDUS:                                                  2      A. And you got it correct, yes. Well done.
 3     Q. In a lot of the reviews it refers to                         3      Q. Must be my bohemian background.
 4   Officer Schneider as having one of the highest number of          4             Is he still a part of the police department?
 5   arrests and convictions. Were you aware of that?                  5      A. I have not seen Sergeant Rohkohl since I've been
 6     A. No.                                                          6   back as a contract employee, but I have not heard that
 7     Q. Do you have someone in the department who tracks             7   he's retired. I know he's getting close so I don't -- I
 8   that information?                                                 8   think he's still there, but I haven't seen him.
 9     A. I suppose each squad would track and then                    9      Q. My understanding is during different periods of
10   lieutenants can track their shifts, sector lieutenant            10   time Officer Schneider had each of these sergeants as a
11   could track. So I guess what I'm saying is I believe             11   supervisor, and I'm talking about Sergeant LaBrant,
12   there's a mechanism for that in the patrol divisions. I          12   Sergeant Shoop and Sergeant Rohkohl. Were you aware of
13   don't know that there's any mandate for it to be tracked.        13   that?
14   We track the number of arrests that we make per year and         14      A. Yes.
15   some general stats, but we don't track how many arrests          15      Q. Did Sergeants LaBrant, Shoop or Rohkohl ever come
16   Officer A made versus every other officer in the                 16   to you with any issues regarding Officer Schneider?
17   department, if that makes sense.                                 17      A. No.
18     Q. What's your relationship with Sergeant LaBrant?             18      Q. Did any of those sergeants ever have any
19     A. Sergeant LaBrant and I worked together on the               19   discussions with you about Schneider in general?
20   same Neighborhood Response Unit back in 1999 until 2002, I       20      A. No.
21   believe. We worked together for three years.                     21      Q. Did you ever talk to Sergeant LaBrant about any
22     Q. Do you ever associate with him outside of work?             22   issues relating to Officer Schneider in connection with
23     A. Did I or do I?                                              23   the Wheatcroft matter?
24     Q. Let's start with did you.                                   24      A. No.
25     A. Yes. So as a squad we had functions together;               25      Q. And my understanding is is at the time of the


                                                    (Pages 153 to 156)                                                                 39
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 73 of 220
                                                                 157                                                                     159
 1   events involving the Wheatcrofts, which was in July of             1   bottom of the page it says -- "Review comments" -- it has
 2   2017, Sergeant LaBrant was Officer Schneider's supervisor.         2   another section by Sergeant LaBrant, and I'll read that.
 3   Is that your understanding?                                        3   It says, "Officer Schneider treated everyone he has
 4     A. Yes.                                                          4   contacted with dignity and respect."
 5              (Deposition Exhibit No. 22 was marked for               5             Do you see that?
 6   identification.)                                                   6     A. Yes.
 7   BY MS. BROADDUS:                                                   7     Q. And I'll just tell you, I've reviewed this whole
 8     Q. A document has been handed to you that's been                 8   review, and there is no mention of anything related to the
 9   marked as Exhibit No. 22, and towards the top it says,             9   Wheatcroft incident. Is that common, that if there's an
10   "Goal Setting & Review Worksheet." Do you see that?               10   incident involving an officer it's not brought up in their
11     A. Yes.                                                         11   review?
12     Q. And if you look at the officer being reviewed, it            12     A. The common practice that we're trying to fix
13   says Matt Schneider. And the review period time is from           13   right now -- that actually, I should say, we were trying
14   July 1st, 2017, to June 30th of 2018. Do you see that?            14   to fix and now Interim Chief Briggs is trying to fix, is
15     A. Yes.                                                         15   the timing of when a sustained allegation is documented in
16     Q. And at the time of the review it looks like                  16   an officer's performance evaluation.
17   Officer Schneider's supervisor was Sergeant Moreno,               17             So this Wheatcroft investigation, and I
18   correct?                                                          18   think I alluded to it earlier in the deposition, got
19     A. Yes.                                                         19   stagnated because the other investigation was moving along
20     Q. And that's because he changed supervisors during             20   at the same time. So you had the criminal that moved into
21   that period of time, true?                                        21   the internal, and then there was another internal
22     A. My understanding, yes.                                       22   reference the hostile work environment that was occurring
23     Q. I'm going to have you go to the page that's                  23   at the same time.
24   marked Bates No. 1782 at the bottom. At the top of the            24             So as those investigations -- or interviews
25   page there's comments, and the first section indicates            25   are being done and things are coming to a close and now


                                                                 158                                                                     160
 1   it's a comment by Sergeant LaBrant. Do you see where I             1   there's these decisions that are being made between Chief
 2   am?                                                                2   LeVander; Chief Briggs; our human resource department, who
 3     A. Yes.                                                          3   was a big part of the internal investigation into the
 4     Q. I'm going to go ahead and read the second -- I'll             4   hostile work environment. As you know, Title 7, the EEOC
 5   read the first two sentences. "Officer Schneider worked            5   complaint, HR is going to take the lead on that with our
 6   on the NRS/85301 squad from 7/1/2017 through 12/30/2017."          6   investigators.
 7              Do you see that?                                        7             So there was a lot of coordinating that was
 8     A. Yes.                                                          8   happening and trying to figure out what discipline needed
 9     Q. It says, "During this time Officer Schneider                  9   to occur first and how -- whether one aggravated another.
10   demonstrated all of the Department's Core Values."                10   Those kinds things were being worked through, as I
11              Do you see that?                                       11   understand it.
12     A. Yes.                                                         12             And so the point in time between the
13     Q. You can look through everything he said, and I'm             13   completion of internal investigation into the Wheatcroft
14   going to ask you a question, but here's specifically what         14   incident and when Officer Schneider was actually served
15   my question will be so you know what to look for: Do you          15   discipline -- I believe Officer Schneider wasn't even
16   see anything in Sergeant's LaBrant view that relates or           16   served discipline until the next summer. So he worked for
17   bring up any issues regarding the Wheatcroft incident?            17   LaBrant from July of 2001 to December 31st of that same
18              MR. POPOLIZIO: Form; foundation.                       18   year, but I don't think Officer Schneider got any -- he
19              THE WITNESS: No.                                       19   got notice of discipline until that following summer.
20   BY MS. BROADDUS:                                                  20             And the practice in the police department at
21     Q. And the Wheatcroft incident would have occurred              21   the time, and may still be the practice, is you don't
22   during that period of time, correct?                              22   document deficiencies until you have a sustained finding
23     A. Correct.                                                     23   with administered discipline. And we're finding -- the
24     Q. I'm going to have you go to the page that's                  24   labor association is finding that that's problematic
25   marked 1786 at the bottom. In the last box towards the            25   because attached with major discipline is a time period



                                                   (Pages 157 to 160)                                                                     40
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 74 of 220
                                                                197                                                                    199
 1   staff and I were on the same page as far as response to           1   Valley culture.
 2   resistance with what was a violation and what wasn't.             2              So after you go through your ranking we
 3   There was maybe a one-off here and there of someone that          3   bring you in for interviews. After interviews, if you're
 4   disagreed. But that conversation could be handled within          4   successful, you have a meeting with the chief -- assistant
 5   the chain of command. It didn't necessarily necessitate a         5   chief, rather, or perhaps a commander, then if you're
 6   department-wide training.                                         6   successful there, you have a medical and a psychological
 7      Q. Earlier in your testimony you -- very early on in           7   evaluation. Provided you're successful there, your packet
 8   your testimony there were some questioning about whether          8   goes to the police chief for final signature and you're
 9   you were responsible for training of officers.                    9   hired.
10      A. Yes.                                                       10     Q. Was that generally the process when you were
11      Q. Do you remember that?                                      11   hired as an officer?
12            And hiring of officers, right?                          12     A. I believe so, yes.
13      A. Yes.                                                       13     Q. And do you know if it's the -- was the general
14      Q. And supervision?                                           14   process when Officer Schneider was hired as an officer?
15      A. Yes.                                                       15     A. I believe so, yes.
16      Q. With regard to the hiring of officers, could you           16     Q. And Officer Lindsey?
17   just give me a general overview about how officers are           17     A. Yes.
18   hired and the chief's role in the hiring process?                18     Q. And Officer Fernandez?
19      A. So I'm going to start with recruiting. So I had            19     A. Yes.
20   a strategy to recruit individuals that lived and                 20     Q. With regard to the responsibility of the chief of
21   understood the West Valley. Not that I wouldn't hire             21   the training of the officers of Glendale Police
22   someone from the East Valley or from out of state, but our       22   Department, could you explain that process to me, that
23   recruiting effort was for people that understood the             23   responsibility.
24   culture of the West Valley because it's uniquely different       24     A. So as the police chief -- well, I didn't convene
25   than the culture of the East Valley or Central Phoenix.          25   the committee. The committee was already convened, but I


                                                                198                                                                    200
 1   And certainly from state to state, you know, the cultural         1   oversaw the committee responsible for putting training
 2   nuances vary.                                                     2   together on an annual basis. That committee was comprised
 3           So our recruiting efforts centered in the                 3   of subject matter experts in various fields, labor
 4   West Valley. And when we bring people into a hiring               4   association representation, and then supervision
 5   process, they fill out an initial application. They take          5   throughout the department. That committee makes
 6   a written test, they take a physical agility test, and            6   recommendations to the assistant chiefs. I had
 7   then we rank them. And they're ranked based on certain            7   conversations with the assistant chiefs about what we were
 8   criteria. And it used to be those criteria were whether           8   training on from year to year, and then what we were
 9   they had military experience or a degree, either an               9   training on between advanced officer training dates.
10   associate's degree or a bachelor's degree, would give you        10              So we have 18 events of officer training
11   a higher score.                                                  11   dates a year. They're spread out, with the exception of I
12           And the reason why is that -- the primary                12   think mid-May through mid-September, because of the heat.
13   two reasons people fail the academy is they can't handle         13   A lot of activities are outside. So from mid-September
14   the stress, so if you've been in the military and you've         14   through mid-May of the following year we have 18 dates
15   been through boot camp, you can probably handle the police       15   everybody's required to attend. But we also do ongoing
16   academy.                                                         16   training via what I believe is still called iSpring. Then
17           Number two reason people fail out of the                 17   the legal advisor still puts things out.
18   academy is academics. If you have some college                   18              So there's a continual push of training
19   experience, whether it's an associate's degree or a              19   materials into the department on all different aspects of
20   bachelor's degree, you're more likely to be successful in        20   our job.
21   the academy.                                                     21     Q. And during your course as the chief of the police
22           What I said was, I can inoculate you to                  22   of Glendale Police Department, did the Glendale Police
23   stress in the pre-academy environment and we can make sure       23   Department train its officers with regard to Taser use?
24   that you're academically sound. What I can't do is force         24     A. Yes.
25   you to fall in love with the City of Glendale and West           25     Q. Use of force training?


                                                      (Pages 197 to 200)                                                                50
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 75 of 220
                                                                201                                                                 203
 1      A. Yes.                                                        1   due process examination and final determination on
 2      Q. With regard to supervision of officers, as chief            2   discipline.
 3   of police you don't supervise officers on a day-to-day            3     Q. Did you request any e-mails related to this
 4   basis one-on-one, correct?                                        4   investigation of the Wheatcroft incident?
 5      A. Correct.                                                    5     A. No.
 6      Q. That's up to the sergeants who supervise police             6     Q. For the same reasons you just described?
 7   officers, correct?                                                7     A. Correct.
 8      A. I would say there's a chain of command                      8     Q. There was some discussion earlier with regard to
 9   responsible --                                                    9   the purging of discipline within an officer's file. Do
10      Q. And what is that chain of command?                         10   you recall that?
11      A. Officer to sergeant, sergeant to lieutenant,               11     A. Yes.
12   lieutenant to commander, commander to assistant chief,           12     Q. And then you would ultimately, as police chief,
13   assistant chief to the chief.                                    13   have to sign off on any request to purge discipline from
14      Q. So that's the hierarchy, so to speak?                      14   someone's file?
15      A. That's the hierarchy.                                      15     A. Yes.
16      Q. So you don't know everything that goes on in               16     Q. Did you sign off on any purging of discipline
17   every unit on a daily basis --                                   17   from Officer Schneider's file?
18      A. Correct.                                                   18     A. No.
19      Q. -- as police chief?                                        19     Q. Officer Fernandez's file?
20      A. Correct.                                                   20     A. No.
21      Q. But if there are things that are brought to your           21     Q. Officer Lindsey's file?
22   attention, it might be through a disciplinary process --         22     A. No.
23      A. Yes.                                                       23     Q. And you watched some snippets of video earlier in
24      Q. -- for example?                                            24   your deposition. Do you recall that?
25             There was some discussion earlier in your              25     A. Yes.


                                                                202                                                                 204
 1   deposition with regards to e-mails. Do you recall that?           1     Q. And it was from the standpoint of Officer
 2     A. Yes.                                                         2   Schneider's body-worn camera, right?
 3     Q. Did you request any e-mails related to this                  3     A. Yes.
 4   incident, the Wheatcroft incident?                                4     Q. In at least what you saw, the parts of the video
 5     A. No.                                                          5   that you saw here today, do you recall if
 6     Q. Why not?                                                     6   Officer Schneider approached the vehicle and said
 7     A. The review that I did on the incident involved               7   something to the effect of, hey, brother, when you turn in
 8   the facts that were found in the criminal investigation           8   to -- when you turn in here, could you use your turn
 9   and the internal investigation, as well as any notes that         9   signal, something like that?
10   I took or information that I had gathered, I should say --       10     A. Yes.
11   because I typically don't take notes in the appeal               11     Q. When you watched the video of that interaction
12   meetings -- from Officer Schneider himself that he               12   between Officer Schneider and the occupants of the
13   believes was additional information I need to have.              13   vehicle, did anybody in the vehicle protest? And what I
14           I have never, and I can't imagine a time                 14   mean in that, is state that the driver had used his turn
15   that I would request e-mails that may have been written          15   signal?
16   and been part of some communication at some other level of       16             MS. BROADDUS: Object to form.
17   the investigation.                                               17             MR. POPOLIZIO: Go ahead.
18           As I said before, the assistant chiefs are               18             THE WITNESS: You can't see what the
19   responsible for making the discipline decision, for making       19   occupants are doing, I think because Officer Schneider is
20   sure that it's consistent, that the discipline decision          20   leaned over so the camera is facing lower than where you
21   meets our chart of sanctions. They're responsible for            21   can see the occupants. But you don't hear any objection.
22   overseeing and guiding the investigation. So if anybody          22   Or I didn't hear any objection, I should say.
23   would need to review e-mails, I think it would happen at         23   BY MR. POPOLIZIO:
24   lower levels.                                                    24     Q. Did you hear anything on the video from anybody
25           When it rises to my level, mine is more of a             25   on scene claim that the driver of the vehicle used a hand


                                                    (Pages 201 to 204)                                                                51
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 76 of 220
                                                                  213                                                                     215
 1   Exhibit 25, were these already existing in the previous             1   STATE OF ARIZONA            )
                                                                                               ) ss.
 2   version of this response to resistance reporting?                   2   COUNTY OF MARICOPA              )
                                                                         3           BE IT KNOWN that the foregoing proceedings were
 3      A. Yes.                                                              taken before me; that the witness before testifying was
 4      Q. So a supervisor would be required to -- if there              4   duly sworn by me to testify to the whole truth; that the
                                                                             questions propounded to the witness and the answers of the
 5   were kicks that were reported, they had to document that,           5   witness thereto were taken down by me in shorthand and
                                                                             thereafter transcribed through computer-aided
 6   correct?                                                            6   transcription under my direction; that the foregoing is a
 7      A. Yes.                                                              true and correct transcript of all proceedings had upon
                                                                         7   the taking of said proceedings, all done to the best of my
 8      Q. And it also talks about Taser deployments,                        skill and ability.
                                                                         8
 9   correct?                                                                       I CERTIFY that I am in no way related to nor
10      A. Yes.                                                          9   employed by any of the parties hereto nor am I in any way
                                                                             interested in the outcome hereof.
11      Q. And just for clarification, what are FN 303                  10
                                                                                      (X) Review and signature was requested.
12   deployments?                                                       11            ( ) Review and signature was waived.
13      A. The FN 303 is a platform for deploying what looks                          ( ) Review and signature was not requested.
                                                                        12
14   like a paintball full of pepper spray.                                         I CERTIFY that I have complied with the ethical
                                                                        13   obligations set forth in ACJA Sections 7-206(F)(3) and
15      Q. What is Cap-Stun usage?                                           7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
16      A. That's chemical spray or pepper spray.                       14   this 22nd day of October, 2019.
                                                                        15
17              MS. BROADDUS: That's all the questions I                16            _______________________________
                                                                                         MONICA S. BERRY, RPR, CR
18   have for you.                                                      17                Certified Reporter
19              MR. POPOLIZIO: He'll read and sign.                                       Arizona CR No. 50234
                                                                        18
20                   (The deposition concluded at                       19          *   *    *    *    *    *
                                                                        20         I CERTIFY that Berry & Associates, LLC has
21                    4:12 p.m.)                                             complied with the ethical obligations set forth in ACJA
22                                                                      21   Sections 7-206(J)(1)(g)(1) and (6).
                                                                        22
23                                                                      23            ________________________________
                                                                                        BERRY & ASSOCIATES, LLC
24                                                                      24             Registered Reporting Firm
25                                                                                      Arizona RRF No. R1033
                                                                        25


                                                                  214
 1         I, the undersigned, say that I have read the
 2   foregoing transcript of testimony taken October 3, 2019,
 3   and I declare, under penalty of perjury, that the
 4   foregoing is a true and correct transcript of my testimony
 5   contained therein.
 6
 7         EXECUTED this _______ day of ____________, 2019.
 8
 9
10
11
12                     ___________________________
                          RICHARD BRANDON ST. JOHN
13
14
15
16
17
18
19
20
21
22
23
24
25



                                                    (Pages 213 to 215)                                                                     54
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 77 of 220




                EXHIBIT 31
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 78 of 220
                                                          1                                                                      3
           IN THE UNITED STATES DISTRICT COURT                 1            DEPOSITION OF COMMANDER BRANDON CRUZ BLANCO
            IN AND FOR THE DISTRICT OF ARIZONA                 2   was taken on November 12, 2019, commencing at 9:03 a.m. at
                                                               3   the law offices of MARC J. VICTOR, P.C., ATTORNEYS FOR
     Johnny Wheatcroft and Anya                   )            4   FREEDOM, 3185 South Price Road, Chandler, Arizona, before
     Chapman, as husband and wife, and )                       5   MONICA S. BERRY, RPR, a Certified Reporter in the State of
     on behalf of minors J.W. and B.W., )                      6   Arizona.
                                )                              7
         Plaintiffs,                ) Case No.:
                                ) 2:18-cv-02347-SMB            8   COUNSEL APPEARING:
     vs.                          )                            9     MARC J. VICTOR, P.C.
                                )                                    ATTORNEYS FOR FREEDOM
     City of Glendale, a municipal              )
                                                              10     By: MS. JODY L. BROADDUS
     entity; Matt Schneider, in his           )
     official and individual              )                          3185 South Price Road
     capacities; Mark Lindsey, in his )                       11     Chandler, Arizona 85248
     official and individual              )                          On behalf of Plaintiffs
     capacities; and Michael Fernandez, )
                                                              12
     in his official and individual         )
     capacities,                      )                       13      JONES, SKELTON & HOCHULI, P.L.C.
                                )                                     By: MR. JOSEPH J. POPOLIZIO
          Defendants.                   )                     14      40 North Central Avenue
                                )
                                                                      Suite 2700
                                                              15      Phoenix, Arizona 85004
        DEPOSITION OF COMMANDER BRANDON CRUZ BLANCO                   On behalf of Defendants
                                                              16
                 Chandler, Arizona
                 November 12, 2019                            17
                   9:03 a.m.                                  18   ALSO PRESENT:
                                                              19      Ms. Kathy Thomas and Ms. Dianne Shoemake, City of
                                                                      Glendale
     REPORTED BY:                                             20      Ms. Julie Wanner, paralegal to Mr. Popolizio
     MONICA S. BERRY, RPR                                             Ms. Alexz Thompson, paralegal to Ms. Broaddus
     Certified Reporter                                       21
     Certificate No. 50234                                    22
     PREPARED FOR:
                                                              23
                                                              24
     (COPY)                                                   25


                                                          2                                                                      4
 1              INDEX                                          1              COMMANDER BRANDON CRUZ BLANCO,
 2     WITNESS                 PAGE                            2    a witness herein, having been first duly sworn by the
 3     COMMANDER BRANDON CRUZ BLANCO                           3    Certified Reporter to speak the truth and nothing but the
 4
 5                                                             4    truth, was examined and testified as follows:
           EXAMINATION BY MS. BROADDUS                    4    5
 6                                                             6                   EXAMINATION
 7                                                             7    BY MS. BROADDUS:
 8
 9                                                             8      Q. Will you please state your full name for the
                        EXHIBITS
       Deposition                                              9    record.
10     Exhibits Description                  Marked           10      A. Yes. It's Brandon Cruz Blanco.
11      36      Document entitled Glendale Police 21          11      Q. And is it all right if I call you Commander?
               Department - The mission of the
12             Glendale Police Department is to               12      A. You can call me Brandon.
               protect the lives and property of              13      Q. Brandon, okay. Thank you.
13             the people we serve, Bates Nos.                14              Have you ever had your deposition taken
               WHEATCROFT000049-000052                        15    before?
14             (4 pages)
15      37      Evidence Audit Trail, Bates No.     46        16      A. I'm pretty sure I have criminal, but not civil,
               CoG_WHEATCROFT 003340-3363                     17    yeah.
16             (24 pages)                                     18      Q. I'll go through a few ground rules just briefly
17
                                                              19    just to make things go a little smoother. The court
18
19                                                            20    reporter is going to be taking down everything that's said
20                                                            21    in the room, and to make her job a lot easier, it's
21                                                            22    important that we don't talk over each other. So I'll ask
22
                                                              23    that you wait until I finish asking my question before you
23
24                                                            24    begin answering, even though you may be able to anticipate
25                                                            25    what I'm going to say. Okay?


                                                      (Pages 1 to 4)                                                             1
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 79 of 220
                                                                 13                                                                     15
 1   talking about is during the 2017 time frame, July and             1   HR and PSU.
 2   thereafter. And at that time you would have been the              2      Q. Were you ever responsible for hiring officers?
 3   commander of the Gateway patrol division, correct?                3      A. No.
 4     A. Yes.                                                         4               You mean hiring like brand-new?
 5     Q. What were your duties as a Gateway patrol                    5      Q. Or lateral.
 6   commander?                                                        6      A. No. Not entry level positions, no.
 7     A. Basically overseeing all operations of the                   7      Q. If there was a lateral that came into the
 8   Gateway division, patrol division.                                8   department, is that somebody that you would have any say
 9     Q. What's included in the Gateway patrol                        9   over whether you were going to be hiring them or not?
10   division?                                                        10      A. So we're talking -- for me, lateral means a new
11     A. We have -- of course you have patrol. You have              11   officer getting hired. I wouldn't have any responsibility
12   community action team members which include sworn and            12   for hiring them.
13   civilian staffing. Then you have the Gateway                     13      Q. As commander of the Gateway patrol division, did
14   investigations team which investigates property crimes.          14   you have any supervisory role over training of the police
15   They're detectives. That also has civilian staffing              15   officers?
16   attached to it.                                                  16      A. I would have -- training would come across my
17               Then we have the Gateway NRS Squad,                  17   desk. So if an officer or detective wanted to go to a
18   Neighborhood Response Squad, which is primarily sworn.           18   with-cost training, I would see that and either approve it
19   And then I had some civilian staff, like admin support.          19   or deny it. Oftentimes we had advanced officer training
20     Q. Who was your direct supervisor in 2017?                     20   within the department that I don't -- I don't really have
21     A. That I reported to?                                         21   any input. If I see some concerns, I might have some
22     Q. Yes.                                                        22   input but...
23     A. It was Chief LeVander.                                      23      Q. So my understanding is there's annual training
24     Q. Was he an assistant chief or --                             24   that all officers are required to participate in; is
25     A. Yes.                                                        25   that --


                                                                 14                                                                     16
 1     Q. Do you know how many at that time, in                        1     A. Yes.
 2   approximately July of 2017 -- you were a commander of the         2     Q. And if there was something outside of that you
 3   Gateway patrol division and Assistant Chief LeVander was          3   thought needed to be addressed, you could take steps so
 4   your supervisor. Were there other commanders that were at         4   that there could be some additional type of training or
 5   the same level that you were?                                     5   information provided to the people on your team?
 6     A. Yes. There's four other -- there's four other                6              MR. POPOLIZIO: Objection; form.
 7   commanders over other divisions within the police                 7              THE WITNESS: I -- I could if I -- if I saw
 8   department.                                                       8   something, you know. But it would be in a room where I
 9     Q. And is one of those other divisions the criminal             9   would, you know, tell the other commanders, hey, I'm
10   investigations division?                                         10   seeing this, and we'd come up with something and go to our
11     A. Yes.                                                        11   training division, but that's not very often.
12     Q. So you've worked for two of the four divisions;             12   BY MS. BROADDUS:
13   is that correct?                                                 13     Q. You mentioned that as the commander of the
14     A. Two of the five, yes. Well, as a commander.                 14   Gateway patrol decision one of your duties was to oversee
15     Q. When you were overseeing the Gateway patrol                 15   all of these other divisions that were part of the Gateway
16   division as commander, were you responsible for hiring or        16   patrol division, correct?
17   terminating employees?                                           17     A. I would be responsible for the unit. The
18     A. I have a role in it but wasn't primarily                    18   divisions are large. The units are small.
19   responsible.                                                     19     Q. So you have responsibility over the units,
20     Q. What would have been your role?                             20   correct?
21     A. If an employee was -- you said terminated or                21     A. Well, I have responsibility over the lieutenants
22   suspended?                                                       22   that managed the unit within -- it was a chain of command.
23            I would get -- I would get the discipline               23   Officers report to sergeants. Sergeants report to the
24   and either have some input -- and then oftentimes I would        24   lieutenants, lieutenants report to the commanders.
25   be in the room when they were served that discipline with        25     Q. As commander of the Gateway patrol division, were


                                                     (Pages 13 to 16)                                                                    4
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 80 of 220
                                                                  17                                                                   19
 1   you ever out on the streets doing investigations or active         1     Q. Have you ever been a party to a lawsuit?
 2   in patrolling?                                                     2     A. I probably have. I just don't recall.
 3            MR. POPOLIZIO: Form.                                      3     Q. In looking online I see that there was one case
 4            THE WITNESS: Absolutely I would because I                 4   that was filed in 2000, approximately. It was in federal
 5   wore a uniform. It was a uniform-based position, so I              5   court, a civil rights case. The plaintiff's name was Tina
 6   would oftentimes go out to calls.                                  6   Acosta, and she brought a lawsuit against the City of
 7   BY MS. BROADDUS:                                                   7   Glendale, and you were one of the many officers that were
 8     Q. Would you go out with the members of the units                8   included. I'll give you a little background of what the
 9   that were below you?                                               9   case was about, but I just want to know if you recall --
10     A. Yeah. Oftentimes I would, yeah. But throughout               10     A. Okay.
11   the whole organization I would go up north, I would be on 11             Q. -- anything about this.
12   calls where investigations was on.                                12            It was a civil rights claim based on a
13     Q. Have you ever been charged with a misdemeanor or             13   search warrant. Apparently there was an issue relating to
14   a felony?                                                         14   counterfeit bills that were being generated in the
15     A. No, I don't think so. Not a felony, of course,               15   community. Were you aware -- does that sound familiar to
16   but I don't even think a misdemeanor.                             16   you at all?
17     Q. Did you review any documents to prepare for your             17     A. No, not -- no.
18   deposition today?                                                 18     Q. There was another lawsuit in 2001. It was
19     A. Yes.                                                         19   initially filed in Maricopa County Superior Court. It was
20     Q. What did you review?                                         20   moved to federal court. Another civil rights case with
21     A. I reviewed reports of the initial investigation,             21   lots of parties; a whole bunch of plaintiffs, a bunch of
22   the use of force investigation. I reviewed some ARS stuff         22   defendants, the State and County, Glendale, numerous
23   and a few other reports.                                          23   officers from the department, including you. Does that
24     Q. Did you review any videos?                                   24   sound familiar?
25     A. Yes, I have.                                                 25     A. No.


                                                                  18                                                                   20
 1     Q. Which videos did you review?                                  1     Q. Have you ever been disciplined by the City of
 2     A. The incident, the traffic stop with Schneider.                2   Glendale?
 3     Q. My understanding is there's Officer Lindsey's                 3     A. Yes.
 4   body-cam footage. There is also Officer Schneider's                4     Q. How many times?
 5   body-cam footage as well as a motel surveillance. Did you          5     A. Geez. How many times? A handful -- a couple.
 6   look at all three of those?                                        6     Q. When was the most recent time?
 7            MR. POPOLIZIO: Form.                                      7     A. It was probably -- I'm just guessing here,
 8            THE WITNESS: Just prior to this, I don't                  8   probably it was when I was a sergeant over street crimes.
 9   think I looked at Lindsey's, but I did look at Schneider's         9   So maybe '08.
10   and the motel. Well, one -- one viewpoint of the motel            10     Q. What do you recall about what -- why you were
11   video.                                                            11   disciplined?
12   BY MS. BROADDUS:                                                  12     A. Because one of my detectives misplaced a little
13     Q. You mentioned use of force. Is that also called              13   small piece of evidence, couldn't find it. He got
14   response to resistance?                                           14   disciplined, and I ultimately got disciplined because I
15     A. Yes.                                                         15   was failing to supervise.
16     Q. So if you say use of force you also -- it falls              16     Q. Prior to that what were you also disciplined for?
17   under the realm of response to resistance, correct?               17     A. I don't remember, to be honest.
18     A. Yes. That's the policy, is the response to                   18     Q. Do you remember any of the other incidents in
19   resistance.                                                       19   which you were disciplined?
20     Q. Did you have any discussions with anyone other               20     A. Like formally disciplined, I don't recall. I
21   than your attorney to prepare for your deposition today?          21   don't -- it's been rare.
22     A. No.                                                          22     Q. You believe it might have been a number of times
23     Q. Did you talk with any other officers or anyone               23   over the years?
24   who's been deposed in this case?                                  24     A. Oh, geez.
25     A. No.                                                          25            MR. POPOLIZIO: Form.


                                                     (Pages 17 to 20)                                                                   5
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 81 of 220
                                                                25                                                                27
 1   BY MS. BROADDUS:                                                 1     A. No.
 2     Q. With the word "diverse," it says, "The men and              2     Q. And do you know whether the annual training
 3   woman of Glendale Police Department are highly qualified         3   provides training to officers regarding probable cause?
 4   and diverse."                                                    4     A. Every year? You're talking the advance officer
 5            Do you know what diverse is supposed to mean            5   training?
 6   with regard to the men and women of the Glendale Police          6     Q. Yes.
 7   Department?                                                      7     A. Sometimes it does, sometimes it doesn't. It just
 8     A. Yes, absolutely.                                            8   depends on what the hot topics are every year.
 9     Q. What does it mean?                                          9     Q. Is it fair to say that a Glendale police officer
10     A. It's just people from different backgrounds.               10   cannot arrest someone without probable cause?
11     Q. Okay. And the last part where it talks about               11     A. Cannot arrest, true.
12   committed to creating a community where everyone can feel       12     Q. Does an officer have discretion as to whether --
13   safe, what is your understanding of that?                       13   whether to arrest someone if probable cause does not
14     A. Well, I would hope that the public would feel              14   exist?
15   safe that they're patrolling their city.                        15               MR. POPOLIZIO: Form; foundation.
16     Q. And if you read the next sentence, it sounds like          16               THE WITNESS: Can you rephrase that for me?
17   that as part of that is to maintain the trust and               17   BY MS. BROADDUS:
18   confidence of the people that are served, correct?              18     Q. Sure. If there is not probable cause, does a
19     A. Yes.                                                       19   Glendale officer have discretion as to whether they can
20     Q. Do you believe that this accurately describes the          20   still arrest that person?
21   mission of the Glendale Police Department?                      21     A. No, not if there's no probable cause.
22            MR. POPOLIZIO: Form.                                   22     Q. Is that part of Glendale's policies and
23            THE WITNESS: Yes, I do.                                23   procedures?
24   BY MS. BROADDUS:                                                24     A. I would have to read it. I'm sure it's somewhere
25     Q. Thank you.                                                 25   in there.


                                                                26                                                                28
 1             What is your understanding as to when a                1     Q. Is that a mandatory policy?
 2   Glendale police officer may arrest a citizen?                    2     A. Well, the way I'm understanding, is it
 3      A. When they have probable --                                 3   mandatory -- an arrest can be made when there's --
 4             MR. POPOLIZIO: Form.                                   4   probable cause exists.
 5             THE WITNESS: I'm sorry.                                5     Q. So if there's not probable cause, an officer
 6             MR. POPOLIZIO: Go ahead.                               6   cannot use their own discretion and arrest them anyway,
 7             THE WITNESS: When they have probable cause.            7   correct?
 8   BY MS. BROADDUS:                                                 8               MR. POPOLIZIO: Form.
 9      Q. What is probable cause?                                    9               THE WITNESS: When you're saying arrest to
10      A. That they have enough information, evidence that          10   me, it's physically arresting. Now, you can detain
11   a crime is committed and that this particular person            11   individuals without probable cause.
12   committed the crime.                                            12   BY MS. BROADDUS:
13      Q. Does Glendale provide any training to its                 13     Q. Sure. But I'm talking about arresting someone.
14   officers to ensure that probable cause exists before an         14     A. Can you -- I'm confused on the question.
15   arrest is made?                                                 15     Q. Does Glendale have a mandatory policy that an
16      A. Yes.                                                      16   officer cannot arrest someone unless there is probable
17      Q. And is that a part of the annual training or is           17   cause?
18   that specialized training?                                      18     A. I don't know if it's specifically mandatory, but
19      A. Well, the initial training is in the academy.             19   it's pretty clear you can't arrest someone if there's no
20   And then throughout your career it's just ongoing               20   probable cause.
21   training. We read bulletins. You read legal bulletins.          21     Q. If it's not mandatory, does that mean an officer
22   You get training through inside sources, outside sources. 22         does have discretion anyway to arrest someone if there's
23      Q. Other than the annual training that Glendale              23   not probable cause?
24   officers are required to take, are they required to take        24               MR. POPOLIZIO: Form.
25   other training outside of the mandatory annual training?        25               THE WITNESS: No. You can only make an


                                                         (Pages 25 to 28)                                                           7
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 82 of 220
                                                                  29                                                                    31
 1   arrest if there's probable cause.                                  1   only the failure to use a turn signal but also that there
 2   BY MS. BROADDUS:                                                   2   is other traffic on the roadway that would have to be
 3     Q. And you understand if a person is arrested                    3   affected by the failure to use a turn signal?
 4   without probable cause it may be a violation of the                4      A. Yes. I believe -- yeah, that's part of it, but
 5   citizen's civil rights?                                            5   also I believe it says about 100 feet prior to their turn.
 6             MR. POPOLIZIO: Form; foundation.                         6      Q. So is it fair to say that for a turn signal
 7             THE WITNESS: Yes.                                        7   violation a person would have to not use a turn signal
 8   BY MS. BROADDUS:                                                   8   within 100 feet of the -- executing a turn and that there
 9     Q. Where did you learn that?                                     9   can't -- there's no other traffic -- or there needs to be
10     A. Where did I learn it?                                        10   other traffic on the roadway that would need to be
11             I can't give you a specific where I learned             11   affected by the failure to use that turn signal, correct?
12   it, but it's through college, through academy, through            12             MR. POPOLIZIO: Form.
13   ongoing training.                                                 13             THE WITNESS: So for the turn signal, the
14     Q. Is it common sense, do you think, for police                 14   officer has to have reasonable suspicion that a turn
15   officers to know that you can violate a person's civil            15   signal was not used 100 feet prior to the turn and that it
16   rights if you arrest them without probable cause?                 16   was affected by other traffic.
17             MR. POPOLIZIO: Form; foundation.                        17   BY MS. BROADDUS:
18             THE WITNESS: For me personally it's common              18      Q. Okay. Thank you.
19   sense, but I don't know about...                                  19             Who trains the Glendale police officer about
20   BY MS. BROADDUS:                                                  20   when force or resistance can be used?
21     Q. Would you expect your officers that are under                21      A. Our -- well, initially, once again, it's in the
22   your command would have that same common sense to know            22   academy, but then we have a training division, training
23   that they can't arrest someone without probable cause?            23   unit that does the ongoing training.
24             MR. POPOLIZIO: Form.                                    24      Q. And that is part of the annual training that
25             THE WITNESS: Yes, I would hope so.                      25   officers are required to undergo, correct?


                                                                  30                                                                    32
 1   BY MS. BROADDUS:                                                   1            MR. POPOLIZIO: Form.
 2      Q. With regard to the people that were under your               2            THE WITNESS: Oftentimes it is. Sometimes
 3   command, who would train those officers as to the elements         3   use of force is not part of that.
 4   needed for a traffic stop?                                         4   BY MS. BROADDUS:
 5      A. Who would train them?                                        5     Q. Is the annual training mandatory?
 6              Well, the initial training is done at the               6            MR. POPOLIZIO: Form.
 7   academy. And then like I said, it's ongoing training               7            THE WITNESS: Advanced officer training is
 8   through the -- within the police department but also               8   mandatory.
 9   outside.                                                           9   BY MS. BROADDUS:
10      Q. What is your understanding as to what the                   10     Q. Do officers have discretion whether they can
11   elements are that are required to stop someone for a turn         11   decide not to attend that and still remain a police
12   signal violation?                                                 12   officer with the City of Glendale?
13      A. We have to have reasonable suspension that that             13            MR. POPOLIZIO: Form.
14   person did not use their signal properly when they turned.        14            THE WITNESS: The advanced officer training
15      Q. Is that the only requirement, that they didn't              15   is mandatory. On occasions officers will miss the
16   use a turn signal?                                                16   training but then they have to make it up.
17              MR. POPOLIZIO: Form.                                   17   BY MS. BROADDUS:
18              THE WITNESS: Can you ask that again?                   18     Q. Does the City of Glendale have any mandatory
19   BY MS. BROADDUS:                                                  19   policies or procedures as to when an officer can use force
20      Q. Sure. And I'll go to where I'm exactly going to             20   or resistance?
21   be going with this, is, Arizona law requires the basis for        21     A. Yes.
22   a traffic violation for a turn signal violation requires          22     Q. And what are those mandatory policies and
23   that a turn signal not be used when it could affect other         23   procedures?
24   traffic on the roadway.                                           24     A. So to answer the question, to use physical force
25              Are you aware that the statute requires not            25   the officer -- it's in the policy you can only use the


                                                         (Pages 29 to 32)                                                                8
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 83 of 220
                                                                81                                                                   83
 1               THE WITNESS: Not specific, just general.             1   working with?
 2   Maybe my supervisor, maybe our legal advisor.                    2      A. I think that was the second time they were with
 3   BY MS. BROADDUS:                                                 3   us, and I don't remember specifically saying they should
 4      Q. What do you recall from that conversation?                 4   ride with Schneider, no.
 5      A. That they were just going to start doing                   5      Q. Are you aware of any training that Glendale
 6   interviews, but that was probably a month ago.                   6   provides to its officers to ensure that they don't use
 7      Q. Are you aware of any other matters involving NRS           7   excessive force when using a Taser or a drive stun?
 8   that have been referred to the County Attorney's Office          8             MR. POPOLIZIO: Form.
 9   regarding an officer's conduct?                                  9             THE WITNESS: We're constantly going through
10               MR. POPOLIZIO: Form.                                10   training on Taser, the use of Taser. It's ongoing. In
11               THE WITNESS: No.                                    11   fact, last week they were given more training by Taser.
12   BY MS. BROADDUS:                                                12   BY MS. BROADDUS:
13      Q. Are you aware of any other matters involving the          13      Q. Are there certain body parts that are recommended
14   City of Glendale that were referred to the FBI?                 14   that are not to be Tased?
15               MR. POPOLIZIO: Form.                                15      A. Yeah, but that's changed over the years.
16               THE WITNESS: No. Not off the top of my              16   We've -- when they first came out, and then those
17   head, no.                                                       17   recommendations have been revised constantly. It's
18   BY MS. BROADDUS:                                                18   ongoing.
19      Q. Are you aware of any other officers that are              19      Q. When you were commander of the Gateway division,
20   being looked into by AZPOST?                                    20   did you do anything to ensure that the officers' reports
21               MR. POPOLIZIO: Form.                                21   were complete and accurate?
22               THE WITNESS: Currently or have there been           22      A. Did I do anything specifically?
23   in the past?                                                    23             No, it's up -- the sergeant reads the
24   BY MS. BROADDUS:                                                24   reports, approves them. If there's any concerns, then
25      Q. Either way.                                               25   it's brought to the lieutenant's level. So there has to


                                                                82                                                                   84
 1     A. Well, during my tenure there's been officers                1   be levels before I'm brought into the discussion.
 2   looked into by AZPOST.                                           2     Q. In terms of chain of command, my understanding is
 3     Q. And currently you're aware that AZPOST is looking           3   there's the officers, sergeant, lieutenant and then
 4   into Officer Schneider, Officer Aldridge -- I'm sorry --         4   commanders. Is that correct --
 5   Sergeant Aldridge as well as Officer Carroll, correct?           5     A. Yes.
 6               MR. POPOLIZIO: Form; foundation.                     6     Q. -- generally?
 7               THE WITNESS: Carroll's not an officer.               7     A. Generally, yes.
 8   He's been terminated. But I haven't heard about Aldridge,        8     Q. Would you agree that there needs to be a high
 9   that AZPOST was looking into that.                               9   level of trust among the officers?
10   BY MS. BROADDUS:                                                10            MR. POPOLIZIO: Form.
11     Q. The City of Glendale has certain officers that             11            THE WITNESS: Absolutely.
12   appeared on a show called TV Cops. You're aware of that,        12   BY MS. BROADDUS:
13   correct?                                                        13     Q. Why is that?
14     A. Yes.                                                       14     A. Well, they have to be trusted amongst their
15     Q. Did you have any role in that in any way?                  15   peers, their supervisors, the community because you've got
16     A. Well, they've been at our agency twice.                    16   to gain trust from everybody.
17     Q. Did you ever have any communications with them             17     Q. And why? Why do you think that's important?
18   directly?                                                       18     A. Because you've got to work together to resolve
19     A. So when I was a patrol lieutenant, they were at            19   problems, solve crime, arrest subjects that are committing
20   our agency, and I would see them in briefings, and I would 20        these crimes.
21   recommend the officers that they would be riding with.          21     Q. What are some of the ways that officers create
22     Q. Officer Schneider was one of the officers who was          22   issues regarding trust between other officers?
23   involved with the TV show Cops that was aired on one of         23            MR. POPOLIZIO: Form; foundation.
24   their episodes. Were you involved in the decision to have       24            THE WITNESS: There's a bunch of different
25   Officer Schneider be the officer that they would be             25   ways. I mean, I don't know. More specifically, if you're


                                                      (Pages 81 to 84)                                                               21
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 84 of 220
                                                                  93                                                                     95
 1            (The deposition was at recess from 10:59 to               1   STATE OF ARIZONA            )
                                                                                              ) ss.
 2    11:06 a.m.)                                                       2   COUNTY OF MARICOPA              )
                                                                        3           BE IT KNOWN that the foregoing proceedings were
 3            MR. POPOLIZIO: He'll read and sign.                           taken before me; that the witness before testifying was
 4                 (The deposition concluded at                         4   duly sworn by me to testify to the whole truth; that the
                                                                            questions propounded to the witness and the answers of the
 5                  11:06 a.m.)                                         5   witness thereto were taken down by me in shorthand and
                                                                            thereafter transcribed through computer-aided
 6                                                                      6   transcription under my direction; that the foregoing is a
 7                                                                          true and correct transcript of all proceedings had upon
                                                                        7   the taking of said proceedings, all done to the best of my
 8                                                                          skill and ability.
                                                                        8
 9                                                                                 I CERTIFY that I am in no way related to nor
10                                                                      9   employed by any of the parties hereto nor am I in any way
                                                                            interested in the outcome hereof.
11                                                                     10
                                                                                     (X) Review and signature was requested.
12                                                                     11            ( ) Review and signature was waived.
13                                                                                   ( ) Review and signature was not requested.
                                                                       12
14                                                                                 I CERTIFY that I have complied with the ethical
                                                                       13   obligations set forth in ACJA Sections 7-206(F)(3) and
15                                                                          7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
16                                                                     14   this 15th day of December, 2019.
                                                                       15
17                        *****                                        16            _______________________________
                                                                                        MONICA S. BERRY, RPR, CR
18                                                                     17                Certified Reporter
19                                                                                      Arizona CR No. 50234
                                                                       18
20                                                                     19          *   *    *    *    *    *
                                                                       20         I CERTIFY that Berry & Associates, LLC has
21                                                                          complied with the ethical obligations set forth in ACJA
22                                                                     21   Sections 7-206(J)(1)(g)(1) and (6).
                                                                       22
23                                                                     23            ________________________________
                                                                                       BERRY & ASSOCIATES, LLC
24                                                                     24             Registered Reporting Firm
25                                                                                     Arizona RRF No. R1033
                                                                       25


                                                                  94
 1         I, the undersigned, say that I have read the
 2   foregoing transcript of testimony taken November 12, 2019,
 3   and I declare, under penalty of perjury, that the
 4   foregoing is a true and correct transcript of my testimony
 5   contained therein.
 6
 7         EXECUTED this _______ day of ____________, 2019.
 8
 9
10
11
12                     ___________________________
                       COMMANDER BRANDON CRUZ BLANCO
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                         (Pages 93 to 95)                                                                24
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 85 of 220




                EXHIBIT 32
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 86 of 220
                                                                     1                                                                     3
            IN THE UNITED STATES DISTRICT COURT                            1            DEPOSITION OF LIEUTENANT EARL RALPH
             IN AND FOR THE DISTRICT OF ARIZONA                            2   MONTGOMERY, III was taken on November 6, 2019, commencing
                                                                           3   at 9:05 a.m. at the law offices of MARC J. VICTOR, P.C.,
                                                                           4   ATTORNEY FOR FREEDOM, 3185 South Price Road, Chandler,
     Johnny Wheatcroft and Anya                   )
     Chapman, as husband and wife, and )                                   5   Arizona, before MONICA S. BERRY, RPR, a Certified Reporter
     on behalf of minors J.W. and B.W., )                                  6   in the State of Arizona.
                                ) Case No.:                                7
         Plaintiffs,                ) 2:18-cv-02347-SMB                    8   COUNSEL APPEARING:
                                )                                          9     MARC J. VICTOR, P.C.
     vs.                          )
                                )                                                ATTORNEYS FOR FREEDOM
     City of Glendale, a municipal              )                         10     By: MS. JODY L. BROADDUS
     entity; Matt Schneider, in his           )                                  3185 South Price Road
     official and individual              )                               11     Chandler, Arizona 85248
     capacities; Mark Lindsey, in his )                                          On behalf of Plaintiffs
     official and individual              )
                                                                          12
     capacities; and Michael Fernandez, )
     in his official and individual         )                             13      JONES, SKELTON & HOCHULI, P.L.C.
     capacities,                      )                                           By: MR. JOSEPH J. POPOLIZIO
                                )                                         14      40 North Central Avenue
          Defendants.                   )                                         Suite 2700
                                )                                         15      Phoenix, Arizona 85004
                                                                                  On behalf of Defendants
      DEPOSITION OF LIEUTENANT EARL RALPH MONTGOMERY, III                 16
                                                                          17
                 Chandler, Arizona                                        18
                 November 6, 2019                                              ALSO PRESENT:
                   9:05 a.m.                                              19
                                                                                  Ms. Kathy Thomas, City of Glendale
     REPORTED BY:                                                         20      Ms. Julie Wanner, paralegal to Mr. Popolizio
     MONICA S. BERRY, RPR                                                         Ms. Alexz Thompson, paralegal to Ms. Broaddus
     Certified Reporter                                                   21
     Certificate No. 50234                                                22
     PREPARED FOR:
                                                                          23
                                                                          24
     (COPY)                                                               25


                                                                     2                                                                     4
 1              INDEX                                                      1          LIEUTENANT EARL RALPH MONTGOMERY, III,
 2   WITNESS                   PAGE                                        2    a witness herein, having been first duly sworn by the
 3   LIEUTENANT EARL RALPH MONTGOMERY, III
 4                                                                         3    Certified Reporter to speak the truth and nothing but the
 5                                                                         4    truth, was examined and testified as follows:
         EXAMINATION BY MS. BROADDUS         4
 6       EXAMINATION BY MR. POPOLIZIO       127                            5
         FURTHER EXAMINATION BY MS. BROADDUS                        170    6                   EXAMINATION
 7       FURTHER EXAMINATION BY MR. POPOLIZIO                      193     7    BY MS. BROADDUS:
 8
 9                                                                         8      Q. Will you please state your name for the record.
10                                                                         9      A. Early R. Montgomery, III.
                     EXHIBITS
11   Deposition
                                                                          10      Q. And what do you go by generally?
     Exhibits Description                        Marked                   11      A. At work?
12                                                                        12      Q. What do you want me to call you?
       33      City of Glendale Police Department 49
13            Notice of Investigation, Bates No.                          13      A. Well, my nickname is Monty, but people call me
              CoG_WHEATCROFT 003494 (1 page)                              14    Earl at work. And I prefer, just to keep it professional,
14
                                                                          15    Lieutenant Montgomery is what I'm used to.
       34      A Memorandum from the Glendale 52
15            Police Department, Bates No.                                16      Q. All right. And have you had your deposition
              CoG_WHEATCROFT 004107 (1 page)                              17    taken?
16
       35      Glendale Police Department                 177             18      A. You know, if I have it's been a very long time.
17            Trespassing Enforcement                                     19      Q. More than ten years, do you think?
              Authorization Form, Bates No.
18                                                                        20      A. Yeah.
              WHEATCROFT000046 (1 page)
19                                                                        21      Q. I'll go through a few ground rules. The court
20                                                                        22    reporter is going to be taking down everything said in the
21
22                                                                        23    room. To make her job a lot easier, I'll ask that you
23                                                                        24    wait until I finish asking my question before you answer,
24
25                                                                        25    and I'll hopefully do the same to you, wait until you're


                                                                (Pages 1 to 4)                                                             1
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 87 of 220
                                                                 17                                                                    19
 1     A. Yes.                                                         1      Q. What kind of training would the sergeant -- or
 2     Q. What were those circumstances?                               2   the Neighborhood Response Squad, what kind of training
 3     A. Based on need or availability. But if it was a               3   were they required to provide?
 4   search warrant, a high-profile search warrant, of course          4      A. There was an outline that we had to follow
 5   if an officer was injured, or if there was anything that          5   certain things that we -- just like in field training for
 6   would have any interest to the media, anything of that            6   any new officers, certain things that we wanted to have
 7   sort.                                                             7   them experience and get experience with.
 8     Q. As lieutenant of the Gateway -- is it section or             8      Q. Now, is that outline you mentioned for like the
 9   sector?                                                           9   sergeant would use for training NRS, is that something
10     A. Sector.                                                     10   that is -- something created by the sergeant or is that
11     Q. When you were a lieutenant there, were you                  11   coming from higher up that --
12   responsible for hiring or firing officers?                       12      A. I'm not sure where it originated. It preexisted,
13     A. No.                                                         13   predated me when I came into that unit. And then like I
14     Q. As lieutenant were you -- in the same position              14   said, when I came in I asked Sergeant Shoop to revise,
15   were you responsible for training police officers at that        15   make sure it was up to date, and he did.
16   time --                                                          16      Q. Do you know if he made any revisions to you?
17     A. No.                                                         17      A. I think he made some minor revisions. I don't
18     Q. -- that were within your command?                           18   remember, it's been so long.
19     A. No. We ensured that the protocol that we had in             19      Q. Is that something that the sergeant would access
20   place was followed. We had a training protocol for the           20   through the computer system to pull up that online
21   Neighborhood Response Squad. Then Sergeant Shoop had 21               training outline?
22   revised it when I came into the unit. And so it's similar        22      A. I don't know if it was something that he had
23   to what I referenced earlier about somebody graduating the       23   electronic or not. I recall having a book of some sort
24   police academy and getting field training. This is a             24   that we would have for each officer with their name on it.
25   training element for that squad.                                 25      Q. Did you review any documents to prepare for your


                                                                 18                                                                    20
 1      Q. I've noticed during your career there's a couple            1   deposition today?
 2   of times where you've gone -- you've been in recruitment          2     A. Yes.
 3   training. You've been in unit training, and you kind of           3     Q. What did you review?
 4   have gone back to that several times. Is that an area             4     A. I reviewed my audio recording for my professional
 5   that was of interest to you?                                      5   standards interview of the Motel 6 investigation. I
 6      A. Uh-huh.                                                     6   reviewed the evaluations. I reviewed a portion of Officer
 7      Q. Is that a yes?                                              7   Lacey Tolbert's deposition. I reviewed the response to
 8      A. Yes.                                                        8   resistance related to the Taser incident. And then I
 9      Q. Why was that of an interest to you?                         9   believe that's it.
10      A. Well, that's one of the things that I didn't get           10     Q. When you were looking at evaluations, which
11   to earlier in your question. I was a field training              11   evaluations were you looking at?
12   officer. In addition to a recruit training officer I was         12     A. Officer Tolbert and Officer Schneider.
13   also a field training sergeant. So training has always           13     Q. Did you prepare either of those evaluations that
14   stayed with me.                                                  14   you were looking at?
15      Q. Do you think that's an important part of -- or an          15     A. No.
16   important aspect of the Glendale Police Department, to           16     Q. Did you review any videos?
17   have proper training?                                            17     A. No, not in preparation. On my own I've been
18      A. Yes.                                                       18   privy to some of those videos because of my assignment in
19      Q. In 2017, around the July time, who was                     19   training.
20   responsible for the training of police officers within           20     Q. Generally there's the body cam -- and I'm going
21   your division?                                                   21   to be referring to the Wheatcroft incident which took
22      A. I'm not quite sure. I want to say Sergeant Jerry           22   place in July of 2017.
23   McDaniel would have been field training for the entire           23     A. Uh-huh.
24   department. And like I said, for the squad, it would have        24     Q. I just want to have the same understanding as
25   been the sergeant for the Neighborhood Response Squad. 25             you. Is that your understanding as well?


                                                      (Pages 17 to 20)                                                                  5
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 88 of 220
                                                               45                                                                   47
 1   police report that indicates he ever went back to Motel 6       1   incident.
 2   or looked at any video. Are you aware of that?                  2     Q. Why don't we -- we've been going for just a
 3            MR. POPOLIZIO: Objection: Form;                        3   little while now. I'm going to get into another area so
 4   foundation.                                                     4   why don't we take a few-minute break. Is that okay?
 5            THE WITNESS: My counsel advised me of that.            5             MR. POPOLIZIO: That's fine.
 6   BY MS. BROADDUS:                                                6             (The deposition was at recess from 9:58 to
 7     Q. You don't have to get into your --                         7   10:08 a.m.)
 8            MR. POPOLIZIO: Yes, please.                            8   BY MS. BROADDUS:
 9   BY MS. BROADDUS:                                                9     Q. As a lieutenant that's supervising various
10     Q. -- conversations. I don't want to know what your          10   squads, do you keep yourself familiarized with changes in
11   attorney has told you.                                         11   laws and rules that would impact either your duties or
12     A. I didn't recall. It's been some time.                     12   your officers' duties?
13     Q. Would that have been something you would expect           13     A. Yes.
14   to be in a report, something as important that you're          14     Q. How do you do that?
15   going to base an opinion on this officer, but he never         15     A. Legal updates that are provided from our legal
16   even prepared a report or a narrative or included any such     16   advisor primarily.
17   information until much later when there was an                 17     Q. You've been a police officer for a significant
18   investigation of an officer?                                   18   amount of time. I believe since '97 --
19            MR. POPOLIZIO: Form; foundation.                      19     A. Yes.
20            THE WITNESS: Can you rephrase that?                   20     Q. -- is that correct?
21   BY MS. BROADDUS:                                               21             Is it fair to say that based on your
22     Q. Sure. Did it cause you some concern that Officer          22   experience and training that you have a fairly good
23   Pittman never reported his observation of this turn signal     23   understanding of crimes that are felonies and
24   violation from a different camera perspective but never        24   misdemeanors?
25   prepared any report regarding that?                            25     A. Yes.


                                                               46                                                                   48
 1     A. He should have.                                            1     Q. And based on your review of the events that
 2     Q. When you were -- how did you learn that Officer            2   happened at Motel 6 at the end of July of 2017, do you
 3   Pittman had -- that he was saying that he observed a no --      3   believe whether Officer Schneider or any of the officers
 4   a turn signal violation, or that he saw that? How did you       4   that were there that day engaged in any felonies?
 5   learn that he went down and looked at the video?                5             MR. POPOLIZIO: Form; foundation.
 6            MR. POPOLIZIO: Form.                                   6             THE WITNESS: I'm not understanding the
 7            THE WITNESS: Later through conversation I              7   question completely. Could you rephrase?
 8   had, I believe it was with Commander Blanco. I don't            8   BY MS. BROADDUS:
 9   remember where it came from. It could have been even            9     Q. Sure. Given your experience as a police officer
10   Sergeant Moody when he interviewed me. But I didn't have       10   and all your training and as a lieutenant and as a
11   any direct knowledge of it.                                    11   supervisor and your knowledge of the laws and what you've
12   BY MS. BROADDUS:                                               12   learned over the years, do you believe that Officer
13     Q. With regard to Allegation No. 3, you state                13   Schneider or any of the other officers that were at the
14   exonerated. Do you see that?                                   14   Motel 6 the day that that happened, do you believe any of
15     A. Yes.                                                      15   those officers engaged in any felonies that day?
16     Q. And you indicate in your report that he went              16             MR. POPOLIZIO: Form; foundation.
17   hands on after Johnny repeatedly reached into a backpack       17             THE WITNESS: The sustained allegation that
18   after being directed by Schneider not to do so. Do you         18   I mentioned, which would be tasing while somebody is
19   see that?                                                      19   handcuffed, could be interpreted as an aggravated assault.
20     A. Yes.                                                      20   BY MS. BROADDUS:
21     Q. Where did you learn that Mr. Wheatcroft was               21     Q. And I don't want to make a presumption, but in
22   repeatedly reaching into a backpack after Schneider told       22   your experience is an aggravated assault, would that be a
23   him not to?                                                    23   felony?
24     A. When we were -- Commander Blanco and I were               24     A. Yes.
25   reviewing the body cams the following week after the           25     Q. If you have an officer who engaged in a felony


                                                   (Pages 45 to 48)                                                                 12
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 89 of 220
                                                               85                                                                   87
 1   BY MS. BROADDUS:                                                1   like to clarify in training.
 2     Q. I'm stopping at the 4:32 point, which is close to          2   BY MS. BROADDUS:
 3   where we stopped it earlier --                                  3      Q. You think it's also important that training on
 4     A. Yeah.                                                      4   the basis of providing identification of -- I apologize.
 5     Q. -- before we went back. You mentioned there was            5              Do you think it's also important for
 6   something else that you saw?                                    6   training on situations when officers can require
 7     A. Yeah. There was a Taser misfire, an indication             7   identifications from a passenger in a vehicle?
 8   of a slow click that it wasn't connected. So that               8      A. Yes. And I did that with my squads after this
 9   original tase -- at some point what I was hearing before        9   incident.
10   the secondary, which you had asked me about, I was -- I        10      Q. Was that something you did before or after this
11   just picked up the clicking, which is an indicating tone       11   incident?
12   that it's not connecting.                                      12      A. Something I did after.
13     Q. And we're stopped at the 4:32 point. You can see          13      Q. Was that because you were not part of the
14   Johnny's legs are still in the seat belt, correct?             14   training at that point or was it because of what you've
15     A. I do.                                                     15   learned in this video that officers might need training on
16     Q. I'm going to play a little bit further from here.         16   this issue?
17              (Video played.)                                     17              MR. POPOLIZIO: Form.
18   BY MS. BROADDUS:                                               18              THE WITNESS: Because we do briefing and --
19     Q. Stopping at the 4:55 point, and you've seen               19   you know, relevant topics that come up. That's what
20   Johnny's -- you see a child in the car that takes the seat     20   briefing is for. So I sought clarification from a legal
21   belt off Johnny. It's his son. Were you aware of that,         21   advisor and decided to brief my squad on it, answer
22   that it was his son?                                           22   questions because they had questions.
23     A. No, but I did see what you had...                         23   BY MS. BROADDUS:
24     Q. Okay. And at this point I stopped, you see                24      Q. So after this incident occurred in the light of
25   Johnny on the ground, he's facedown. He's still in cuffs,      25   what you had seen in this video, did you feel it was


                                                               86                                                                   88
 1   correct?                                                        1   important, based on your review of this, to have a
 2      A. Yes.                                                      2   briefing about the basis for providing identification?
 3      Q. And he has his feet -- his legs laying together           3             MR. POPOLIZIO: Form.
 4   and his feet are touching each other, it looks like, on         4             THE WITNESS: Only after the conversation
 5   the ground, correct?                                            5   had taken place with the legal advisor and he had brought
 6      A. It appears that way, yes.                                 6   that subject up.
 7      Q. Up until this point do you see -- as your                 7             MS. BROADDUS: I'm going to play it a little
 8   position as a training officer and -- or training               8   bit further.
 9   lieutenant, I apologize --                                      9             (Video played.)
10      A. That's okay.                                             10             MS. BROADDUS: I'm going to go back. I
11      Q. -- do you see anything in this video that you            11   apologize.
12   think would be important to relay to officers in terms of      12             (Video played.)
13   training to avoid situations like this?                        13   BY MS. BROADDUS:
14              MR. POPOLIZIO: Form.                                14     Q. At this point I stopped -- I apologize. I
15              THE WITNESS: We train constantly related to         15   stopped at the 5:05 point, and did you -- you can still
16   scenarios and, you know, Taser deployments. It's               16   see in Johnny's hand there's still money in his hand. Do
17   required. So we do that annually.                              17   you see that?
18   BY MS. BROADDUS:                                               18     A. Yeah. I can see something that looks like that,
19      Q. Did you see in this video -- that you saw                19   yeah.
20   specifically that you would want to address with officers      20     Q. And you can see that his pants are pulled down?
21   to make sure that similar situations don't happen?             21     A. Yeah --
22              MR. POPOLIZIO: Form.                                22             MR. POPOLIZIO: Form.
23              THE WITNESS: Tasing with somebody in                23             THE WITNESS: -- that just occurred.
24   handcuffs can be a concern. Somebody can still hurt you        24   BY MS. BROADDUS:
25   while handcuffed. But that would be a point that I would       25     Q. And there's a Taser that's being applied by


                                                      (Pages 85 to 88)                                                              22
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 90 of 220
                                                                 93                                                                   95
 1   vehicle. It's difficult for me to understand.                     1   the building correct?
 2   BY MS. BROADDUS:                                                  2      A. Yes.
 3         Q. This is the surveillance video that we're now            3              MR. POPOLIZIO: Form.
 4   showing from Motel 6. I stopped it at the 12-second mark.         4   BY MS. BROADDUS:
 5               First of all, are you familiar with this              5      Q. And according to Officer Schneider, he saw the
 6   Motel 6?                                                          6   failure to use a turn signal by the driver of the car,
 7         A. Yes.                                                     7   correct?
 8         Q. As part of your patrol did you ever go to this           8      A. Correct.
 9   Motel 6?                                                          9      Q. There's nothing in the report at all about the
10         A. Didn't exist when I was on patrol. It was               10   traffic on the roadway, correct?
11   called -- I think it was a Best Western at the time that I       11              MR. POPOLIZIO: Form.
12   was in patrol.                                                   12   BY MS. BROADDUS:
13         Q. And you see on the right side of the video              13      Q. You don't hear anything about that?
14   there's like an archway?                                         14              MR. POPOLIZIO: Form.
15         A. Yes.                                                    15              THE WITNESS: Which report are you referring
16         Q. Do you see that?                                        16   to?
17               And at this point of the video you can see           17   BY MS. BROADDUS:
18   this tiny little nose that's going to be the car that's          18      Q. Well, for a turn signal violation it's not just
19   coming through that we'll be playing. Okay?                      19   the use of a turn signal whether there's a true violation
20         A. Yes.                                                    20   of the statute. There has to be a violation of a turn
21         Q. But you see that little part of the car there?          21   signal or failure to use a turn signal when there's other
22         A. Yes.                                                    22   vehicles on the roadway that could be affected, correct?
23         Q. Okay. And on the back alley you will be seeing          23              MR. POPOLIZIO: Form.
24   the patrol vehicle come through. But at this point you           24              THE WITNESS: Correct.
25   don't see it, correct?                                           25


                                                                 94                                                                   96
 1                MR. POPOLIZIO: Form.                                 1   BY MS. BROADDUS:
 2                THE WITNESS: I do not see it at this point.          2     Q. So my question is, is when you're looking at the
 3   BY MS. BROADDUS:                                                  3   basis for Officer Schneider's stop, it's not only the
 4         Q. I've stopped it at the 13-second point. And do           4   failure to use a turn signal, but also the other element
 5   you see -- about two-thirds, maybe half of the silver car         5   is it has to impact or affect other vehicles on the
 6   that's coming through the archway, do you see that?               6   roadway, true?
 7                MR. POPOLIZIO: Form.                                 7              MR. POPOLIZIO: Form.
 8   BY MS. BROADDUS:                                                  8              THE WITNESS: Per statute.
 9         Q. Or about a third to half.                                9   BY MS. BROADDUS:
10                MR. POPOLIZIO: Form.                                10     Q. And have you seen anything in this case through
11                THE WITNESS: Yes, I see about a third.              11   your review of documents, your conversations with anyone
12   BY MS. BROADDUS:                                                 12   that you've had that would indicate whether there was any
13         Q. At this point you can see the nose or the grille        13   traffic on Glenn that would be affected by the vehicle
14   area of the patrol vehicle, correct?                             14   turning into the Motel 6?
15         A. Yes, I do. It's hard to pick out. Yes, I see            15              MR. POPOLIZIO: Form; foundation.
16   it.                                                              16              THE WITNESS: This particular perspective of
17         Q. In your training that you provide to officers do        17   the video doesn't clearly show any of that.
18   you give them training as to what the laws are and the           18   BY MS. BROADDUS:
19   basis they need to do a traffic stop?                            19     Q. But you know if the officers are behind the
20         A. Yes. The academy does and field training does,          20   building or on the other side of the building that would
21   and then we do ongoing training, yes.                            21   be impossible to see the roadway from where they are,
22         Q. Are you familiar with the Arizona statute for a         22   correct?
23   turn signal?                                                     23              MR. POPOLIZIO: Form; foundation.
24         A. Yes.                                                    24              THE WITNESS: From this perspective in this
25         Q. At this point you see the patrol vehicle behind         25   video, yes.


                                                            (Pages 93 to 96)                                                          24
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 91 of 220
                                                               105                                                                     107
 1   comes to mind. But we use others from other agencies.            1     Q. Do you ever do anything outside of work with
 2   BY MS. BROADDUS:                                                 2   Officer Schneider?
 3     Q. Are you aware of any other agencies that have               3     A. No.
 4   used any of the videos or body-cam footage or that               4     Q. Have you ever done anything with Officers Lindsey
 5   surveillance in their training?                                  5   or Fernandez outside of work?
 6     A. I'm not aware of it.                                        6     A. No. I gave Officer Lindsey Cardinals football
 7     Q. During your tenure with Glendale, did you ever              7   tickets to take his grandson. I didn't attend, but no.
 8   provide training other than when you were -- well, let me        8     Q. Did Officer Schneider ever come to you when you
 9   go back.                                                         9   were his lieutenant with any issues that he had regarding
10               During your tenure with Glendale, did you           10   any other officers or with regard to his duties as a
11   ever provide training to Officers Schneider, Lindsey or         11   police officer?
12   Fernandez?                                                      12             MR. POPOLIZIO: Form.
13               MR. POPOLIZIO: Form.                                13             THE WITNESS: I don't recall him coming to
14               THE WITNESS: Officer Lindsey and Fernandez          14   me.
15   came through my training squad when I was a field training      15   BY MS. BROADDUS:
16   sergeant. No, I'm sorry. I don't know if Fernandez did.         16     Q. Did anyone ever come to you other than Officer
17   I know Lindsey did. No, Fernandez did not, pretty sure he       17   Tolbert regarding issues that they had with regard to
18   did not. But not Schneider, no. I'd have to research on         18   Officer Schneider?
19   Fernandez, but I know that Officer Mark Lindsey came            19     A. No, I don't recall any.
20   through the field training squad when I was a field             20     Q. As lieutenant of various officers, do you have
21   training sergeant.                                              21   access to their disciplinary history?
22               I know -- you asked about Schneider also.           22     A. I'm trying to recall. You have access to their
23   Schneider is a no. And I'm not sure about Fernandez. I'm        23   file, their working file, and there's an HR file. So if
24   thinking no on Fernandez. I'm pretty sure. In fact, I'd         24   something was in the short term, it could be in their
25   have to verify, but I can remember the time that -- I           25   working file. It may not be. It depends on how long ago


                                                               106                                                                     108
 1   remember seeing him on the street. I would indicate no to        1   it was.
 2   Fernandez, but I'd have to check the records.                    2             And then our electronic system has changed a
 3   BY MS. BROADDUS:                                                 3   couple of times. I'm not sure of the retention on that
 4     Q. My understanding is that Glendale has annual                4   either, or if you can even -- how far you can go back to
 5   training required for all officers, correct?                     5   look things up.
 6     A. Yes.                                                        6     Q. When you were lieutenant over the Gateway sector
 7     Q. Are you part of the training as provided in that            7   did you feel that it was important to know any
 8   annual training?                                                 8   disciplinary history of the officers that you were -- that
 9     A. I steer it. The training sergeant and officers              9   were under your charge?
10   are the ones that put it together.                              10     A. Depends on what it was and how soon.
11     Q. Have you ever worked with Officer Schneider                11     Q. Is it something that you checked into when you
12   directly?                                                       12   became a lieutenant?
13     A. Prior to this assignment, no.                              13     A. When I came into the unit Sergeant Shoop was the
14     Q. What about Officers Lindsey or Fernandez?                  14   sergeant, and we sat down, as I do with every new
15     A. Lindsey came through the training squad, as I              15   assignment, and just talk about the strengths and
16   indicated.                                                      16   weaknesses. Nothing was brought to my attention.
17               Not directly with Fernandez that I can              17     Q. When you did have that sit-down to figure out
18   recall. But you'll bleed over where you have -- as a            18   strengths and weaknesses, did Officer Schneider's name
19   sergeant you respond to other scenes, and other officers        19   ever come up?
20   that aren't on your squad, will, you know, appear on that       20     A. Pretty much everybody's name came up because we
21   scene. And I remember him being on a few scenes over            21   spoke about everybody individually, not just a question
22   time.                                                           22   general. We went officer to officer. So, yes, we spoke
23     Q. How would you describe your relationship with              23   about him.
24   Officer Schneider?                                              24     Q. What do you recall speaking about and what was
25     A. Professional.                                              25   said?


                                                    (Pages 105 to 108)                                                                  27
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 92 of 220
                                                                193                                                                      195
 1             MR. POPOLIZIO: Form --                                  1           I, the undersigned, say that I have read the
 2             THE WITNESS: Not --                                     2    foregoing transcript of testimony taken November 6, 2019,
 3             MR. POPOLIZIO: -- foundation.                           3    and I declare, under penalty of perjury, that the
 4             THE WITNESS: -- in that reference, no.                  4    foregoing is a true and correct transcript of my testimony
 5             MS. BROADDUS: That's all I have.                        5    contained therein.
 6                                                                     6

 7                                                                     7           EXECUTED this _______ day of ____________, 2019.
                  FURTHER EXAMINATION
                                                                       8
 8   BY MR. POPOLIZIO:
                                                                       9
 9      Q. Just a couple of follow-ups.
                                                                      10
10             If a vehicle is moving, are you required to
                                                                      11
11   be seat belted if you are the front seat passenger --
                                                                      12                   ___________________________
12             MS. BROADDUS: Object to form.
                                                                                           LIEUTENANT EARL RALPH MONTGOMERY, III
13   BY MR. POPOLIZIO:
                                                                      13
14      Q. -- in that moving vehicle?
                                                                      14
15      A. Yes.
                                                                      15
16      Q. Does that matter, whether it's on private or               16
17   public property?                                                 17
18      A. I honestly don't know. I know it's required on             18
19   public property.                                                 19
20      Q. With regard to Exhibit 35 --                               20
21      A. Uh-huh.                                                    21
22      Q. -- this is the trespassing enforcement                     22
23   authorization form that was discussed a few minutes ago,         23
24   right?                                                           24
25      A. Yes.                                                       25


                                                                194                                                                      196
 1     Q. Now, it says in that first line -- do you see                1   STATE OF ARIZONA            )
                                                                                             ) ss.
 2   that first full paragraph -- "I hereby give authority to          2   COUNTY OF MARICOPA              )
                                                                       3           BE IT KNOWN that the foregoing proceedings were
 3   each and every police officer of the Glendale Police                  taken before me; that the witness before testifying was
 4   Department to act as my agent in enforcing the trespassing        4   duly sworn by me to testify to the whole truth; that the
                                                                           questions propounded to the witness and the answers of the
 5   laws at the property in accordance with A.R.S. 13-1502            5   witness thereto were taken down by me in shorthand and
                                                                           thereafter transcribed through computer-aided
 6   through 13-1504."                                                 6   transcription under my direction; that the foregoing is a
 7            Did I read that correctly?                                   true and correct transcript of all proceedings had upon
                                                                       7   the taking of said proceedings, all done to the best of my
 8     A. Yes.                                                             skill and ability.
                                                                       8
 9     Q. Okay. So one way for a police officer of the                            I CERTIFY that I am in no way related to nor
10   Glendale Police Department to determine whether an                9   employed by any of the parties hereto nor am I in any way
                                                                           interested in the outcome hereof.
11   individual might be trespassing at Motel 6 is to actually        10
                                                                                    (X) Review and signature was requested.
12   contact the individual as the agent of Motel 6; is that          11            ( ) Review and signature was waived.
13   right?                                                                         ( ) Review and signature was not requested.
                                                                      12
14     A. Yes.                                                                    I CERTIFY that I have complied with the ethical
                                                                      13   obligations set forth in ACJA Sections 7-206(F)(3) and
15            MR. POPOLIZIO: Thank you. I have no more                     7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
16   questions.                                                       14   this 2nd day of December, 2019.
                                                                      15
17            THE WITNESS: Okay.                                      16            _______________________________
                                                                                       MONICA S. BERRY, RPR, CR
18            MS. BROADDUS: I have nothing further.                   17                Certified Reporter
19            MR. POPOLIZIO: He will read and sign.                                    Arizona CR No. 50234
                                                                      18
20                  (The deposition concluded at                      19          *   *    *    *    *    *
                                                                      20         I CERTIFY that Berry & Associates, LLC has
21                   2:13 p.m.)                                            complied with the ethical obligations set forth in ACJA
22                                                                    21   Sections 7-206(J)(1)(g)(1) and (6).
                                                                      22
23                                                                    23            ________________________________
                                                                                      BERRY & ASSOCIATES, LLC
24                                                                    24             Registered Reporting Firm
25                                                                                    Arizona RRF No. R1033
                                                                      25


                                                    (Pages 193 to 196)                                                                    49
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 93 of 220




                EXHIBIT 33
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 94 of 220
                                                          1                                                                     3
            IN THE UNITED STATES DISTRICT COURT                 1            DEPOSITION OF SERGEANT DONALD JAMES LABRANT
             IN AND FOR THE DISTRICT OF ARIZONA                 2   was taken on October 14, 2019, commencing at 9:59 a.m. at
                                                                3   the law offices of MARC J. VICTOR, P.C., ATTORNEYS FOR
                                                                4   FREEDOM, 3185 South Price Road, Chandler, Arizona, before
     Johnny Wheatcroft and Anya                   )             5   MONICA S. BERRY, RPR, a Certified Reporter in the State of
     Chapman, as husband and wife, and )
                                                                6   Arizona.
     on behalf of minors J.W. and B.W., )
                                                                7
                                )
         Plaintiffs,                ) Case No.:                 8   COUNSEL APPEARING:
                                ) 2:18-cv-02347-SMB             9     MARC J. VICTOR, P.C.
     vs.                          )                                   ATTORNEYS FOR FREEDOM
                                )                              10     By: MS. JODY L. BROADDUS
     City of Glendale, a municipal              )                     3185 South Price Road
     entity; Matt Schneider, in his           )                11     Chandler, Arizona 85248
     official and individual              )                           On behalf of Plaintiffs
     capacities; Mark Lindsey, in his )
                                                               12
     official and individual              )
                                                               13      JONES, SKELTON & HOCHULI, P.L.C.
     capacities; and Michael Fernandez, )
     in his official and individual         )                          By: MR. JOSEPH J. POPOLIZIO
     capacities,                      )                        14      40 North Central Avenue
                                )                                      Suite 2700
          Defendants.                   )                      15      Phoenix, Arizona 85004
                                )                                      On behalf of Defendants
                                                               16
        DEPOSITION OF SERGEANT DONALD JAMES LABRANT            17
             Chandler, Arizona
                                                               18
              October 14, 2019
                9:59 a.m.                                           ALSO PRESENT:
                                                               19
     REPORTED BY:                                                      Ms. Kathy Thomas and Ms. Dianne Shoemake, City of
     MONICA S. BERRY, RPR                                      20      Glendale
     Certified Reporter                                                Ms. Julie Wanner, paralegal to Mr. Popolizio
     Certificate No. 50234                                     21      Ms. Alexz Thompson, paralegal to Ms. Broaddus
                                                               22
     PREPARED FOR:                                             23
                                                               24
                                                               25
     (COPY)


                                                          2                                                                     4
 1             INDEX                                            1             SERGEANT DONALD JAMES LABRANT,
 2   WITNESS                  PAGE                              2   a witness herein, having been first duly sworn by the
 3   SERGEANT DONALD JAMES LABRANT
 4                                                              3   Certified Reporter to speak the truth and nothing but the
 5                                                              4   truth, was examined and testified as follows:
        EXAMINATION BY MS. BROADDUS       4                     5
 6      EXAMINATION BY MR. POPOLIZIO     156
                                                                6                  EXAMINATION
        FURTHER EXAMINATION BY MS. BROADDUS              215
 7                                                              7   BY MS. BROADDUS:
 8                                                              8      Q. Please state your full name for the record.
 9
10                EXHIBITS
                                                                9      A. Donald James LaBrant.
     Deposition                                                10      Q. And have you ever had your deposition taken
11   Exhibits Description                Marked                11   before?
12    26      Memo dated 4/11/18 to Staff from  119
             Sergeant D. LaBrant, Bates Nos.
                                                               12      A. No.
13           CoG_WHEATCROFT 003498-003499                      13      Q. I'll go through just a few ground rules just to
             (2 pages)                                         14   make things go a little smoother. The court reporter is
14
                                                               15   going to be taking down everything said in the room, so
       27      Memo dated 6/26/18 to Donald       124
15            LaBrant from Rich LeVander, Bates                16   it's important that only one person speaks at a time.
              Nos. CoG_WHEATCROFT 003522-003527                17   Makes her job really hard if everyone's talking over each
16            (6 pages)
17                                                             18   other. Okay?
       28      Glendale Police Department General 151
              Order Chart of Sanctions, Bates No.              19      A. Yes.
18            CoG_WHEATCROFT 004083 (1 page)                   20      Q. And that's going to be the second rule. I can
19
                                                               21   see you. I know when you're nodding your head. I may
20
21                                                             22   know an uh-huh or huh-uh, but when I read it later, I
22                                                             23   might not remember what your response was. So I may just
23
                                                               24   ask to clarify, "Is that yes or a no?" Okay?
24
25                                                             25      A. Yes.


                                                      (Pages 1 to 4)                                                            1
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 95 of 220
                                                                9                                                                    11
 1   was changed to the Neighborhood Response Squad?                 1     Q. Did you work for any other units or divisions at
 2     A. I don't know when they changed the title. Maybe            2   any time?
 3   five or six years later.                                        3     A. No.
 4     Q. Do you know why they changed the title?                    4     Q. So it's fair to say that since joining the NRU
 5     A. No idea.                                                   5   about 20 years ago you've consistently worked with either
 6     Q. When they changed the title, did it change the             6   NRU or NRS?
 7   scope of work that the Neighborhood Response Unit was           7     A. Yes. It was a total of 14 years. One year with
 8   doing?                                                          8   the academy in training, three years in patrol, 14 years
 9     A. No. Basically the name changed, I believe, and I           9   with NRS/NRU downtown squad. And then coming up on seven
10   think it was June of '99 that I went over to the NRS.          10   as a sergeant.
11   Basically when they changed it, you had a north squad and      11     Q. How did your job duties differ from when you were
12   you had a south squad. As the city expanded and grew a         12   an officer as opposed to when you were a sergeant?
13   little bit more westbound, the south side squad had            13     A. For patrol or for NRS?
14   testing, and they split that squad. And the city council       14     Q. For NRS.
15   and other political entities wanted like a downtown or         15     A. You may have understood political ramifications
16   east side area, basically east of Grand. And then the          16   of doing community service, calls for service that were
17   second downtown or south side squad was pretty much            17   dictated by city council. You have a better understanding
18   activities west of Grand, which was to include the area        18   of, hey, this squad needs help so we're going to go here
19   that later would be Westgate.                                  19   for two days and then we're going to go to another area.
20     Q. How many squads are there currently within NRS?           20   And then you have maybe a sector lieutenant saying, hey,
21     A. It went back to two.                                      21   here's going to be our plan for a month. We're going to
22     Q. Do you know when that happened?                           22   do something out at Westgate for a Christmas plan. But
23     A. No.                                                       23   then an event happens, whether it's a homicide, a string
24     Q. Would it have been before 2017, do you believe?           24   of armed robberies or burglaries, and all of the sudden
25     A. Oh, yes. It was probably -- time flies. Maybe             25   we're off that detail. And it can be a daily change.


                                                               10                                                                    12
 1   ten years ago. And that was due to staffing issues and/or       1               As a supervisor you're looking at the bigger
 2   maybe them considering starting a bike unit as we got the       2    picture because generally -- I'll try to talk slow -- you
 3   Cardinal stadium. So that's why it -- it was a personnel        3    have more experience and now you're a little more
 4   thing. So three went back. Hey, we had one for 20 -- or         4    political savvy.
 5   for ten years. Let's utilize our resources for the              5               As an officer on the squad, you're
 6   entertainment district and that's -- so ten years would be      6    basically, hey, Sarge wants us to do this task today. I
 7   a good guess.                                                   7    thought we were doing this other one? Nope. That task
 8     Q. And I believe when you first went in you were an           8    has changed.
 9   officer. Did that title change during the time that you         9               So being a moderator between tasks given and
10   were with NRS or NRU?                                          10    tasks completed. But then secondary to that is we don't
11     A. No.                                                       11    just try to hit the area and leave. You do a little bit
12     Q. Are you still considered an officer?                      12    of documentation or -- which can be written or verbal, and
13     A. Sergeant.                                                 13    say, hey, lieutenant, this is what we did in this area.
14     Q. When did you become sergeant?                             14    Because if it's a city council request or a commander
15     A. Six and a half years ago.                                 15    request, obviously the lieutenant will want to relay that
16     Q. Is that a position you had to test for?                   16    information back up.
17     A. Yes. I think, actually, October will be seven             17               So as supervisor, you would input
18   years.                                                         18    information, work a task, and then you'd have to give an
19     Q. Between the time that you were first hired with           19    analysis of what you did or just an informational update,
20   the NRU until now that you're a -- are you currently a         20    something that you didn't do as an officer within the
21   sergeant?                                                      21    group. You just kind of went to where you were told.
22     A. Yes.                                                      22      Q. So is it fair to say that one of the main
23     Q. Has your title changed at all during that time            23    differences between an officer of NRS and a sergeant of
24   other than becoming a sergeant?                                24    NRS is the sergeant is more of a supervisor position?
25     A. No.                                                       25      A. Yeah, low -- low-management position.


                                                      (Pages 9 to 12)                                                                 3
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 96 of 220
                                                                13                                                                  15
 1     Q. When you were an officer with NRS, after it went            1      A. We have an oral board testing process. The one
 2   back to the two divisions, north and south, did you work         2   that I sat on, there was myself, and I think one was a
 3   for both divisions?                                              3   lieutenant. It was right about the same time -- I think
 4     A. No.                                                         4   there was -- there was three of us. We had a sergeant, a
 5     Q. Was there one that you normally worked in?                  5   lieutenant and an officer.
 6     A. South side, or out of Gateway.                              6      Q. Who's currently the sergeant with regard to the
 7     Q. As sergeant, are you assigned to one of the two             7   north division of NRS?
 8   divisions, north or south?                                       8      A. Sergeant Aron Aldridge.
 9     A. Yes. The -- you could call it south side or you             9      Q. Back in July of 2017 do you know who the sergeant
10   could call it the Gateway division.                             10   was at that time?
11     Q. When you became sergeant of NRS -- within NRS,             11      A. Of north?
12   were you assigned to Gateway at that point?                     12      Q. Yes.
13     A. Yes.                                                       13      A. Sergeant Aldridge. He's been there for probably
14     Q. Have you always been with Gateway as sergeant?             14   more than ten years.
15     A. Yes.                                                       15      Q. Any other sergeants that were part of NRS in 2017
16     Q. About how many officers are currently a member of          16   to the present?
17   Gateway south division?                                         17      A. No. Sergeant Aldridge was up north, and I was
18     A. Generally it's six.                                        18   sergeant down south.
19     Q. When you say generally, is that just people                19      Q. What is Sergeant Shoop's role with NRS?
20   moving in and out over the years?                               20      A. I replaced him.
21     A. At one time we were at that time five, but we              21      Q. When did you replace Sergeant Shoop?
22   were going to be supplemented by two gang officers. One         22      A. I'd say June of 2016.
23   was reassigned for investigation purposes and we were six.      23      Q. When you came in to NRS as sergeant and you
24   So were we technically seven or were we five and two and        24   replaced Sergeant Shoop, did you have any conversations
25   one came over to us -- basically always the number's about      25   with Sergeant Shoop about their direction of NRS or any


                                                                14                                                                  16
 1   six.                                                             1   issues relating to the members of NRS?
 2      Q. So the events we're going to be talking about              2     A. Yes.
 3   happened in -- relating to the officers, Glendale and the        3     Q. Tell me what you recall from that conversation.
 4   Wheatcroft family took place in July of 2017. Is it fair         4     A. There was a squad divide.
 5   to say that you were the sergeant of the Gateway division        5            MR. POPOLIZIO: Excuse me. Is there any way
 6   of NRS at that time?                                             6   we can get the Michael Jackson lower?
 7      A. Yes.                                                       7            (An off-the-record discussion ensued.)
 8      Q. And do you recall who the officers were in your            8   BY MS. BROADDUS:
 9   division back in July of 2017?                                   9     Q. As sergeant with NRS, are you responsible for the
10      A. Yes.                                                      10   training of any of the officers within NRS?
11      Q. Who were they?                                            11     A. You can do in-house training and give direction,
12      A. I'm going to go around the room. Myself, Officer          12   but most training, if you call it official training, is
13   Schneider, Officer Lindsey, Officer Pittman, Officer            13   going be done by somebody out of the training division.
14   Lewis, Officer Tolbert and Officer Johnston.                    14            So, for example, I'm not training them on
15      Q. Were officers -- was Officer Fernandez, was he            15   how to drive cars. That would be somebody out at the
16   ever part of your division?                                     16   track. I'm not training them on how to shoot. Have we
17      A. Yes.                                                      17   gone out to the range to work drills? Yes. But as far as
18      Q. When was he part of your division?                        18   official training or documented training, that would come
19      A. I want to say that he came over late fall of              19   from our training division.
20   2017.                                                           20     Q. Since you became supervisor -- I'm sorry --
21      Q. Is he still -- and he's no longer with that               21   sergeant within NRS, what in-house training have you
22   division, correct?                                              22   provided?
23      A. He is with that division.                                 23     A. At that time there was a training manual for
24      Q. Okay. As sergeant do you have any say as to               24   procedures on how to do knock-and-talks, outlines on that.
25   which officers are part of your division?                       25   But when I got there, everybody was past that time. While


                                                     (Pages 13 to 16)                                                                4
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 97 of 220
                                                                  17                                                                    19
 1   I was in there, eventually we had two new officers,                1   Officer Tolbert, and I reviewed her rebuttal to that --
 2   Officer Collins and Officer Fernandez. So they did a real          2   her rebuttal to the annual eval. And then I reviewed her
 3   brief FTO with a -- with one of the officers, and I                3   complaint that she made to the City, which was a separate
 4   believe it was Jeff Pittman, where they would check off,           4   document.
 5   hey, I did a knock-and-talk. So it might be something              5     Q. Did you review any of the other depositions that
 6   that a patrol officer wouldn't have. How to write a                6   were taken in this case other than Officer Tolbert?
 7   search warrant would be something that a patrol officer            7     A. No.
 8   might not have experience at.                                      8     Q. Did you review any videos?
 9            Even as far as doing different community                  9     A. No.
10   events, because a lot of times in patrol if they came on          10     Q. Did you review the police report relating to the
11   swing shift they hadn't -- really actually had access to          11   Wheatcroft incident?
12   community events because we're going call to call.                12     A. I did.
13     Q. Within the Gateway division of NRS, I believe you            13     Q. Did you review any of the internal affairs
14   mentioned it's currently six officers. During your time           14   investigation relating to Officer Schneider as it relates
15   there, are those officers that are under you that are part        15   to the Wheatcroft matter?
16   of that unit, is there a hierarchy among them that they           16     A. I don't believe -- I don't believe so.
17   have seniority over the others?                                   17     Q. Have you ever seen the videos?
18     A. One of the big concepts within NRS, is it's a                18            And when I talk about the Wheatcroft matter
19   team. But obviously if you have somebody that's been              19   I'm talking about the incident that occurred in July of
20   there for three years and we have another officer that's          20   2017. I want to make sure we have the same understanding.
21   been there for a long time, but there's -- there's not a          21   Is that your understanding as well?
22   rank structure of corporal number one, number two, number         22     A. Yes.
23   three. Anybody and everybody equally should have a say on         23     Q. Did you review -- when was the last time -- well,
24   how we're going to do things, and that's how we try to            24   let me ask you first, have you seen the video, the
25   manage.                                                           25   body-cam footage relating to the Wheatcroft incident?


                                                                  18                                                                    20
 1            I know at the beginning of the week I'd go                1      A. No.
 2   around the table and ask, hey, what would you like to get          2      Q. Have you seen any of the surveillance videos from
 3   done? And they'd say, I'd like to pick up this guy. He's           3   the motel?
 4   got a felony warrant. And then I go to the next person             4      A. Not as I'm viewing the surveillance videos. All
 5   and say, hey, what would you like to get done? Hey,                5   the videos that I saw, for the first time I saw them was
 6   patrol gave me information on a drug house. And go around          6   actually the first time it was on the news.
 7   the table that way.                                                7             MR. POPOLIZIO: It was on the what?
 8            And whatever looked like it was maybe going               8             THE WITNESS: On the news.
 9   to be the fastest or easier, maybe we'd start with that            9   BY MS. BROADDUS:
10   just because we get pulled so many different directions.          10      Q. And I believe that was back in like February-ish
11            So that's kind of at the discretion of the               11   of this year. Does that sound --
12   squad or the supervisor. If one project was going to take         12      A. Prior to that I had no viewing. It was an
13   longer, but you could knock out three other projects,             13   investigation that was above me at that time so...
14   you'd probably go with the easiest first.                         14      Q. After you saw -- what was your initial reaction
15     Q. During your time that you've been a sergeant with            15   when you saw the videos on the news?
16   NRS, did you ever assign a particular officer as the              16             MR. POPOLIZIO: Objection; form.
17   leader of NRS under you?                                          17             Go ahead.
18     A. No.                                                          18             THE WITNESS: Concern for Mark Lindsey who
19     Q. Did you review any documents to prepare for your             19   was knocked out. And I really didn't have any other
20   deposition today?                                                 20   objections to the video.
21     A. Yes.                                                         21   BY MS. BROADDUS:
22     Q. What did you review?                                         22      Q. Did you have any concerns other than the concern
23     A. I reviewed my PSU interview reference workplace              23   for Mark Lindsey as to how the officers conducted
24   complaint. I reviewed Officer Tolbert's deposition. I             24   themselves that day?
25   reviewed my annual review in, I'll say, May of 2017 from          25      A. Absolutely not.


                                                       (Pages 17 to 20)                                                                  5
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 98 of 220
                                                                  33                                                                    35
 1   going to answer that question how you're asking it to how          1   report.
 2   I'm understanding that you're asking it.                           2   BY MS. BROADDUS:
 3              If officers are turning in a report, it                 3      Q. Do officers have discretion reporting the use of
 4   needs to be done to the best of their ability. By                  4   force or resistance -- response to resistance?
 5   completely omitting something that's in regards to the             5      A. No.
 6   report, that would be wrong.                                       6      Q. That's a required -- it's mandatory?
 7   BY MS. BROADDUS:                                                   7      A. Yes.
 8      Q. As sergeant and supervisor of officers of NRS, do            8      Q. When an officer is considered a victim in a
 9   you have any duty to ensure that your officers are                 9   situation, do they continue to investigate whatever the
10   complying with the policies and procedures on doing their         10   allegations are, the underlying matter?
11   reports?                                                          11             MR. POPOLIZIO: Form; foundation.
12      A. Yes.                                                        12             THE WITNESS: No. They're treated as a
13      Q. What do you do to make sure that they're                    13   victim. They won't have anything to do with that,
14   complying with what the rules require?                            14   investigating that case.
15      A. Well, when I read reports -- you read the report,           15   BY MS. BROADDUS:
16   see if it has the reason that they went out with them.            16      Q. Is it department policy that they allow that
17   Generally if the crime that they were arrested for, if it         17   to happen, that they allow the investigation to take place
18   has all the elements that's needed for the crime, whether         18   and they don't continue to investigate?
19   it's possession of this or whether there's reasonable             19      A. Yes.
20   suspicion, and just make sure that the report is -- I             20      Q. In this matter involving the Wheatcrofts, Officer
21   can't always say accurate, because if I wasn't at the             21   Schneider and Officer Pittman had indicated that they went
22   scene, but the report has all the elements of the crime,          22   to the motel sometime after the incident happened to
23   reason for the stop, is well-written and gives an account         23   review surveillance footage. Do you know why they would
24   for what had happened.                                            24   not have made any supplemental reports or reported that
25      Q. If you learned that after you reviewed a report             25   information or documented that information anywhere?


                                                                  34                                                                    36
 1   that there was other information that the officer failed           1             MR. POPOLIZIO: Form; foundation.
 2   to include that would have been relevant, do you take any          2             THE WITNESS: I really didn't have anything
 3   steps to make sure that it gets added or is that something         3   to do with the investigation or read into that
 4   that would be -- you discuss with the officers or is some          4   investigation during that time frame. So I...
 5   disciplinary process that that officer would go through?           5   BY MS. BROADDUS:
 6            MR. POPOLIZIO: Form; foundation.                          6     Q. What you just mentioned, that consistent with
 7            THE WITNESS: It would have to depend -- I                 7   policies and procedures with Glendale, since Officer
 8   mean, that's kind of a broad question. What's the crime?           8   Schneider listed himself as a victim he should not have
 9   What's the details missing?                                        9   been continuing to investigate by going to the hotel; is
10            For example, you know, last week I read an               10   that true?
11   officer's report and it just -- the report ended. And I           11             MR. POPOLIZIO: Form.
12   read it and said, this doesn't read well. Did you read            12             THE WITNESS: If part of the investigation
13   the suspect Miranda?                                              13   was missing something and he had new information, he may
14            Well, no.                                                14   have been seeing if there was a certain camera angle and
15            Well, why don't you do a supplement saying               15   then letting somebody else know. He wouldn't write a sup
16   why you didn't read the suspect -- I didn't read the              16   to it himself.
17   suspect Miranda because she was mad at me and didn't want         17   BY MS. BROADDUS:
18   to talk to me anyways. It makes a better and more                 18     Q. In this situation he went out, even though he was
19   accurate and clear report. So on that case I had him              19   listed as a victim, to go look at video, and he never did
20   write a supplement to clean this up so it reads well, it's        20   any supplemental reports on that. Is that something
21   more complete.                                                    21   that's against policy and procedure with Glendale?
22            If I wasn't there, there might be something              22             MR. POPOLIZIO: Form and foundation.
23   omitted that I don't know about. But if their reports are         23             THE WITNESS: Not necessarily, if he's
24   inaccurate, they need to make corrections on it, whether          24   looking to find some kind of evidence that is going to
25   that's -- that would go pretty much through a supplemental        25   clear or change up a question. Because Motel 6 has many


                                                          (Pages 33 to 36)                                                               9
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 99 of 220
                                                                  37                                                                    39
 1   cameras. Some of them may work. Some of them may not               1            THE WITNESS: As far as I know he did.
 2   work. It depends on, you know, this one's out and they             2   BY MS. BROADDUS:
 3   didn't fix it or they fixed it.                                    3     Q. But he would be required to do that. That's part
 4               I can tell you that when you walk into the             4   of policy, true?
 5   office there's a large-screen TV, and it's divided up into         5     A. If he used some force, as soon as practical. If
 6   boxes. So if you asked me if there was a north camera, I           6   you're saying within the first minute of the scene or
 7   don't know, but you could find that out. So if he was              7   first five minutes of the scene, it's not practical. If
 8   looking for something that he could give to                        8   you're talking to an investigator later, yes, that would
 9   investigations, that wouldn't be against policy.                   9   be the most practical time to contact a supervisor,
10   BY MS. BROADDUS:                                                  10   investigator.
11      Q. But it should have been something that should               11     Q. As sergeant do you have any obligation to report
12   have been reported, correct?                                      12   failures or violations of City of Glendale's policies and
13               MR. POPOLIZIO: Form.                                  13   procedures?
14               THE WITNESS: If he went out there to look             14     A. Yes.
15   for a camera angle and it wasn't there, does he need to do        15     Q. Who do report them to?
16   a supplement? I'd say no.                                         16     A. Well, depending on -- you're always going to let
17   BY MS. BROADDUS:                                                  17   your supervisor above you know, but if you have a policy
18      Q. In this situation, Officers Schneider and Pittman           18   that's broken and it requires a departmental
19   contend that this video showed evidence to support their          19   investigation, then that would go more to like maybe a PSU
20   position that there was no turn signal. Isn't that                20   issue, profession standards unit.
21   something that would have been important to include in the        21     Q. When you got back from your vacation, was this
22   report?                                                           22   matter already in PSU?
23               MR. POPOLIZIO: Form.                                  23     A. Yes.
24               THE WITNESS: If there was another camera              24     Q. Have you ever suspected that an officer was not
25   angle that could have shown the stop and it wasn't                25   being honest in preparing their report?


                                                                  38                                                                    40
 1   collected, yeah, that's something that they probably               1       A. No.
 2   should have wrote a sup to or at least made somebody that          2       Q. Do you always take the officer's word as to their
 3   was doing an investigation aware of.                               3    version of events?
 4   BY MS. BROADDUS:                                                   4              MR. POPOLIZIO: Form.
 5      Q. And were you aware that Officer Schneider did not            5              THE WITNESS: I'd say most cases, yes.
 6   report the response to resistance regarding his kicks or           6    BY MS. BROADDUS:
 7   stomps on Mr. Wheatcroft?                                          7       Q. What types of cases wouldn't you take the
 8               MR. POPOLIZIO: Form; foundation.                       8    officer's word?
 9               THE WITNESS: He wouldn't have been the one             9              MR. POPOLIZIO: Form; foundation.
10   to do that. It would have had to have somebody                    10              THE WITNESS: I don't know.
11   investigating the crime at that point where he's going to         11    BY MS. BROADDUS:
12   be under in investigation and he wouldn't do his own use          12       Q. Well, if you saw a video that was inconsistent
13   of force.                                                         13    with the officer's reporting, would that be an issue that
14   BY MS. BROADDUS:                                                  14    you would be concerned about?
15      Q. But if he didn't tell someone that that happened            15       A. That could be a concern, yes.
16   then they couldn't report it, true?                               16       Q. Is that something that you would feel you would
17               MR. POPOLIZIO: Form.                                  17    be obligated to address with the officer and possibly
18               THE WITNESS: Depends on where you're at in            18    report to a higher level?
19   the investigation.                                                19       A. Yeah, through a --
20   BY MS. BROADDUS:                                                  20              MR. POPOLIZIO: Form.
21      Q. Well, Officer Schneider, and him relaying his               21              THE WITNESS: I'm sorry. If there was
22   version of what happened to the investigating officer, he         22    policy violations, yes.
23   should have reported any kicks or stomps on a suspect,            23    BY MS. BROADDUS:
24   correct?                                                          24       Q. Have you ever reported an officer for being
25               MR. POPOLIZIO: Form.                                  25    dishonest --


                                                      (Pages 37 to 40)                                                                  10
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 100 of 220
                                                                  41                                                                  43
 1         A. No.                                                       1   BY MS. BROADDUS:
 2         Q. -- in their reporting?                                    2     Q. Were those memos or those discussions before or
 3         A. No, sorry.                                                3   after this Wheatcroft incident?
 4         Q. As sergeant of the Neighborhood Response Unit,            4     A. Besides annual officer training where the Taser
 5   did you ever provide any directives or instructions to             5   was -- the retraining on that, that came out after the
 6   your officers regarding the use of Tasers?                         6   Wheatcroft incident.
 7         A. We have annual officer training, which is called          7     Q. After this incident involving the Wheatcrofts,
 8   AOT. Most AOTs -- I'm not saying all of them -- will               8   did you, as sergeant, take any steps to try to prevent
 9   touch base on the training as far as, you know, one year           9   similar situations?
10   it might be baton and chemical agents and the next year it 10                   MR. POPOLIZIO: Form.
11   might be tasering.                                         11                   THE WITNESS: No.
12               But generally on a lot of those equipment on          12   BY MS. BROADDUS:
13   our bat belt, that's covered in our annual officer                13     Q. Did you receive any e-mails regarding the
14   training. There's also -- you'll have in-house videos or          14   Wheatcroft incident?
15   readdressing uses of the Taser or cap stun or baton train. 15            A. I do not know.
16          Did I take the squad out and show them, this        16            Q. If you did, would those be something you would
17   is the Taser, this is -- no, I didn't do that.                    17   keep in your e-mail or do you delete them after you get
18         Q. Did you ever have any discussions with your unit         18   them?
19   as to appropriate times to use or not use your Taser?             19     A. Not right after, but every couple months I clean
20         A. No.                                                      20   out my computer. So it would not be on there now.
21         Q. Did you ever have any discussions with any of            21     Q. What would you say that you do as sergeant to
22   your officers as to potential excessive use of Tasers?            22   monitor the members of the Neighborhood Response Unit?
23         A. No.                                                      23     A. Well, the Neighborhood Response Unit is a
24         Q. Did you ever have any conversations with your            24   specialized uniform patrol unit where we go to problem
25   officers regarding probable cause for stopping a vehicle?         25   areas or do whatever command staff or go to areas where


                                                                  42                                                                  44
 1         A. No.                                                       1   command staff -- I try to be out on the street as much as
 2         Q. Did you ever have any conversations with your             2   possible. So I'll say that I monitor my people by being
 3   officers about deescalation tactics?                               3   out on the street with them.
 4         A. No.                                                       4     Q. Do you ever correct any of the officers from
 5         Q. And just for clarification, when I'm asking those         5   anything they may be doing that you might think is
 6   questions about these conversations, it was either before          6   questionable as to whether they fall within policy?
 7   or after this Wheatcroft incident.                                 7     A. I haven't observed that. A lot of my experience
 8               So anytime that you were a sergeant you                8   comes on the tactical side. So if somebody approached a
 9   never had any of those discussions about those topics. Is          9   house wrong or didn't use any officer safety issues, I
10   that a fair statement?                                            10   would address that with them. But if there is a subject
11               MR. POPOLIZIO: Form.                                  11   that needs to be addressed, I'll address it with them.
12               THE WITNESS: I will say -- because                    12     Q. When did you first learn about some kind of
13   generally when you're talking about different routine             13   disarray or problems within the Neighborhood Response
14   police training issues, yeah, we didn't go over when              14   Unit?
15   you're supposed to use your cap stun or not. Most of the          15            MR. POPOLIZIO: Form.
16   people on the squad have been officers for five to                16            THE WITNESS: Well before I joined that
17   ten years.                                                        17   squad.
18               There were memos put out reference Taser              18   BY MS. BROADDUS:
19   training. And basically what was brought out was the --           19     Q. How would you describe your relationship with
20   our chart on escalating factors and when we could use cap         20   Officer Schneider?
21   stun, when we could use the Taser, when we could use the          21     A. Work associate, but more than just an associate.
22   baton and various trainings were put out on that, when we         22   I'm friends with him at work.
23   could use lethal force or not lethal force. So there was          23     Q. Do you ever do things with Officer Schneider
24   discussions in reference this incident.                           24   outside of work?
25   ///                                                               25     A. Never.


                                                      (Pages 41 to 44)                                                                11
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 101 of 220
                                                                 57                                                                 59
 1                         (Video played.)                             1   can't see through the building, correct?
 2   BY MS. BROADDUS:                                                  2     A. Correct.
 3         Q. This is the video of the hotel, and it's playing         3     Q. And at this point when the nose of the vehicle --
 4   right now. I'm going to stop it in a second here. This            4   you can't tell from this video from this angle whether
 5   is video surveillance from Motel 6. And in this video you         5   it's even parallel with the edge of the building, correct?
 6   see a car that -- we're at 12 seconds in, and you see a           6            MR. POPOLIZIO: Form.
 7   vehicle on the right-hand side, a silver vehicle that has         7   BY MS. BROADDUS:
 8   just -- the nose is about at the arches at the motel. Do          8     Q. The patrol vehicle I'm talking about.
 9   you see that?                                                     9            MR. POPOLIZIO: Form; foundation.
10         A. Yes.                                                    10            THE WITNESS: The vehicle is on the north
11         Q. Are you familiar with this location?                    11   side of the building, is what I see.
12         A. Yes.                                                    12   BY MS. BROADDUS:
13         Q. And my understanding is this is the Motel 6. Are        13     Q. Yeah, the patrol vehicle.
14   you familiar with that archway to come in?                       14     A. Yeah, I see that.
15         A. Yes.                                                    15     Q. You notice there's several vehicles in the
16         Q. What's the street that that vehicle would have          16   parking lot, true?
17   been coming in on?                                               17     A. Yes.
18         A. Glenn.                                                  18     Q. And, for example, there's one just to -- just a
19         Q. And at this point Officers Schneider and Lindsey        19   little bit to the right of the Taurus that's coming in
20   are in a patrol vehicle on the other side of the building.       20   through the archways. It's kind of parked over the white
21   You can barely see the nose of the vehicle. Do you see           21   line. Do you see that?
22   that?                                                            22            It's a dark vehicle.
23         A. Can you pull it one frame further, maybe.               23     A. Yes.
24                      (Video played.)                               24     Q. A little further up there's a handicapped space
25   ///                                                              25   on that same side, a vehicle that's backed in, correct?


                                                                 58                                                                 60
 1   BY MS. BROADDUS:                                                  1     A. Yes.
 2         Q. Okay. I'll certainly play it, but in this one            2     Q. And on the other side there's also another
 3   you can barely see something, correct?                            3   handicapped parking space, and next to that there's
 4         A. It's right by the trash cans, the trash dumpster         4   another vehicle that's backed in, true?
 5   up there.                                                         5     A. Yes.
 6         Q. I'm now stopped at the 13-second point, and you          6     Q. All right. Apparently have an issue here. We'll
 7   can see the front portion of the patrol vehicle in the            7   switch to another video. Hold on just a second here.
 8   back alley, correct?                                              8   I've got to pull up the other -- sorry guys.
 9         A. Yes.                                                     9            Where's the other videos?
10         Q. And you see the vehicle's already completed its         10            (An off-the-record discussion ensued.)
11   turn, true?                                                      11   BY MS. BROADDUS:
12               MR. POPOLIZIO: Form.                                 12     Q. We'll come back to this. I've got plenty of
13   BY MS. BROADDUS:                                                 13   questions to come back to.
14         Q. The silver vehicle.                                     14            You mentioned earlier you're familiar with
15               MR. POPOLIZIO: Form.                                 15   Glendale policies and procedures. What do you do to
16               THE WITNESS: Yes.                                    16   ensure that your officers within your division are
17   BY MS. BROADDUS:                                                 17   complying with policies and procedures?
18         Q. And are you familiar with this building?                18            MR. POPOLIZIO: Form; foundation.
19               Is there a way to see Glenn Street from the          19            THE WITNESS: I try to ride with most
20   back alley where the patrol vehicle is?                          20   officers and observe their behaviors, make sure --
21               MR. POPOLIZIO: Form.                                 21   policies are general rules. So if I get an ABL hit, which
22               THE WITNESS: You can. If you're on the               22   is a speed hit, then I review the video, address that with
23   side of the building you can see south to Glenn.                 23   my supervisor and see what direction -- if they want to do
24   BY MS. BROADDUS:                                                 24   a DI, a log notation.
25         Q. So you would have to beyond the building. You           25            So for policies I try to monitor my


                                                       (Pages 57 to 60)                                                             15
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 102 of 220
                                                                 61                                                                    63
 1   employees' work when I'm not with every employee every            1     A. No.
 2   moment they're at work.                                           2     Q. Is a passenger in a vehicle required to talk to
 3   BY MS. BROADDUS:                                                  3   officers?
 4     Q. As sergeant of the Neighborhood Response Unit, do            4               MR. POPOLIZIO: Form; foundation.
 5   you believe you have a duty to ensure that your officers          5               THE WITNESS: Depends on the situation.
 6   are not violating rights of citizens?                             6   BY MS. BROADDUS:
 7              MR. POPOLIZIO: Form.                                   7     Q. If a person who is not engaged in any illegal
 8              THE WITNESS: Yes.                                      8   activity and there's no probable cause to suspect that
 9   BY MS. BROADDUS:                                                  9   person of any criminal activity, does that person have to
10     Q. When there is a situation involving use of Tasers           10   speak to a police officer?
11   my understanding is that there's a policy within Glendale        11               MR. POPOLIZIO: Form; foundation.
12   that the parts of the body that are tased are required to        12               THE WITNESS: If the person's not committing
13   be photographed. Are you aware of that?                          13   a crime, no, he's a passenger in a vehicle; however,
14     A. Yes.                                                        14   conversation was spurred, from the video that I saw,
15     Q. And as sergeant of NRS do you do anything to                15   reference a lot of his body movement.
16   follow up to make sure that happens?                             16   BY MS. BROADDUS:
17     A. I don't view photographs. There's a Taser                   17     Q. I'm confused. Are you saying that body movement
18   worksheet that's supposed to be filled out. We go into a         18   would require someone to speak to an officer?
19   different system where now it falls under use of force;          19     A. Yeah. I would address body movement, and if they
20   you say the person's name, location, DR and where they           20   failed to -- you have to control the situation. So if you
21   were tased, and the Tasers are downloaded by different           21   have a passenger, and they're not complying with what you
22   individuals responsible for that.                                22   tell them to do, then it's a safety issue.
23     Q. Who fills out the Taser worksheet?                          23     Q. And my question is a little bit different. My
24     A. The Taser worksheet, when they download it, the             24   question is that, does that person have to speak to the
25   video, that's going to be a guy that has specialized             25   officer?


                                                                 62                                                                    64
 1   training from Taser.                                              1      A. If he doesn't want to speak to you and there's no
 2     Q. So it's not the investigating officer who fills              2   reason that he has to speak to you, then I would say no.
 3   out at worksheet as to what parts -- body parts were              3      Q. Does Glendale have any policies or procedures for
 4   tased?                                                            4   handling someone, civilian who does not want to talk to
 5     A. I don't believe so.                                          5   the police?
 6     Q. On the day of the incident when Mr. Wheatcroft               6               MR. POPOLIZIO: Form.
 7   was arrested, he informed the officers he was tased in the        7               THE WITNESS: I couldn't tell you what the
 8   testicles, perineum area. Do you know why no one ever             8   policy would be on that offhand.
 9   photographed the Taser marks --                                   9   BY MS. BROADDUS:
10              MR. POPOLIZIO: Form.                                  10      Q. Are you aware of any policy?
11   BY MS. BROADDUS:                                                 11      A. No, I am not aware.
12     Q. -- or the Taser area?                                       12      Q. What is your understanding as to situations as to
13              MR. POPOLIZIO: Form; foundation.                      13   when a passenger is required to provide identification?
14              THE WITNESS: I wasn't there.                          14      A. My understanding is if they're not wearing their
15   BY MS. BROADDUS:                                                 15   seat belt, that would be a violation. And later on if
16     Q. Do you ever have any discussions with the                   16   something's discovered in a car, you could interview them
17   officers within NRS as to policies and procedures as to          17   because there's different areas in the car. I mean, if
18   what body parts can or should be tased or should not be          18   something's found that's illegal in the car, you'd
19   tased?                                                           19   probably have a conversation with everybody that was in
20              MR. POPOLIZIO: Form.                                  20   the car.
21              THE WITNESS: That's covered in our annual             21      Q. And a passenger only has to provide -- disclose
22   AOT by a certified Taser instructor.                             22   what their identification is. They don't have to actually
23   BY MS. BROADDUS:                                                 23   provide a copy of their identification, correct?
24     Q. But you have never done any independent training,           24      A. I believe -- I believe it's name and date of
25   correct?                                                         25   birth.


                                                    (Pages 61 to 64)                                                                   16
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 103 of 220
                                                               113                                                                 115
 1   force by any officers of NRS at any time other than the          1   was not aired originally. And there was a statement made
 2   ones you've mentioned?                                           2   by Officer Schneider that talked about when a suspect
 3     A. No.                                                         3   runs, and he says, "This is what happens when I run out of
 4     Q. Was Officer Carroll a member of NRS?                        4   steam, Dude. I just give up and go to the Taser."
 5     A. No.                                                         5               Were you aware that he had said that?
 6     Q. Did you have any supervision over Officer                   6     A. Is it like a snippet of the show or something
 7   Carroll?                                                         7   afterwards?
 8     A. No.                                                         8               I didn't see any of the snippets.
 9     Q. Did you work with him?                                      9     Q. So you were unaware that he had said that?
10     A. No.                                                        10     A. Huh-uh.
11     Q. Do you know what division he was a part of?                11     Q. Is that a no?
12     A. He was mostly up at Foothills. And then like the           12     A. No.
13   last six months of his career, four months he was down at       13     Q. Has he ever said anything to you or has there
14   Gateway.                                                        14   been anyone that reported to you about Officer Schneider
15     Q. Were you involved in any investigation of Officer          15   going to the Taser when he just runs out of steam when
16   Carroll?                                                        16   he's following someone?
17     A. No.                                                        17     A. No.
18     Q. And I believe you said Sergeant Aldridge was part          18     Q. How do you feel Officer Schneider's reputation
19   of NRS, correct?                                                19   was with NRS when you were supervising him?
20     A. He was Gate -- or not Gateway. He was north side           20               MR. POPOLIZIO: Form.
21   Foothills supervisor.                                           21               THE WITNESS: His reputation is he's a hard
22     Q. Are you aware of any allegations of excessive              22   worker.
23   force by Sergeant Aldridge?                                     23   BY MS. BROADDUS:
24     A. Yes.                                                       24     Q. My understanding is he was one of the highest
25     Q. And I'll refer to it as an incident involving a            25   producers for the department; is that true?


                                                               114                                                                 116
 1   person on a bike who had gotten off the bike and Sergeant        1               MR. POPOLIZIO: Form.
 2   Aldridge tased him. Is that the incident that you're             2               THE WITNESS: I would say he would be top
 3   referring to?                                                    3   five officers in the department if you're looking at
 4     A. Yes.                                                        4   arrests and contacts and not just reports taken, what we
 5     Q. Are you aware of any other incidents involving              5   call 6s.
 6   allegations of excessive force involving Sergeant                6   BY MS. BROADDUS:
 7   Aldridge?                                                        7     Q. Did anyone ever come to you as sergeant as to any
 8     A. No.                                                         8   issues regarding Officer Schneider, other than Officer
 9     Q. Were you involved in the decision for Cops to               9   Tolbert?
10   come in to video and film?                                      10     A. No.
11     A. Absolutely not.                                            11     Q. Did anyone ever come to you about any issues
12     Q. Did you have any role in reviewing the broadcasts          12   relating to Officers Lindsey or Fernandez?
13   or the footage before it aired?                                 13     A. Would you repeat the question, please.
14     A. No.                                                        14     Q. Sure. Did anyone ever come to you when you were
15     Q. Did you have any say into which officers would be          15   sergeant of NRS as to any issues relating to
16   a part of the Cops TV who would be filmed?                      16   Officer Lindsey or Officer Fernandez?
17     A. No.                                                        17     A. Not Officer Lindsey. And Fernandez had some use
18     Q. Do you know who --                                         18   of force before he came. So I don't know if that's what
19     A. Well, we try to spread it around for the squad.            19   you're talking about, or the fact he had had a close
20   You know, if somebody's on vacation and it was going to         20   relationship with Roy Lewis. And that later came out that
21   be -- technically they were going to ride for a few days.       21   some comments were made by Officer Fernandez.
22   But there wasn't any chart or graph or, you're going to         22     Q. As sergeant of NRS, did you have any concerns
23   ride this day, you're going to ride this day.                   23   about use of force or response to resistance by the
24     Q. Recently in the media there was a video published          24   officers?
25   by one of the news crews related to the Cops footage that       25     A. No.


                                                   (Pages 113 to 116)                                                               29
     Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 104 of 220
                                    161                                                                 163
 1                                         1

 2                                         2

 3                                         3

 4                                         4

 5                                         5
 6                                         6     Q. Now, just remind me real quickly, how many years
 7                                         7   were you a member of the Neighborhood Response Squad, or
 8                                         8   NRS, in total?
 9                                         9     A. 14.
10                                        10     Q. And how many of those years did you spend as a
11                                        11   sergeant?
12                                        12     A. 14 plus two, so 16 total.
13                                        13     Q. In NRS?
14                                        14     A. Yes.
15                                        15     Q. So you were a sergeant --
16                                        16     A. For two years. I was a member for 14. Sorry I
17                                        17   interrupted you.
18                                        18     Q. And when you were a sergeant in NRS, that was
19                                        19   over the Gateway NRS, correct?
20                                        20     A. Yes.
21                                        21     Q. And when you were the sergeant over at NRS, you
22                                        22   supervised the officers who were members of that squad,
23                                        23   right?
24                                        24     A. Yes.
25                                        25     Q. I mean, you explained earlier. That's what


                                    162                                                                 164
 1                                         1   sergeants do, right? They supervise officers?
 2                                         2     A. Yes.
 3                                         3     Q. And you, I think, categorized yourself as a --
 4                                         4   how did you say it, first line?
 5                                         5     A. I'm a first-line supervisor.
 6                                         6     Q. Now, during that time at NRS as a sergeant you
 7                                         7   supervised Matt Schneider, correct?
 8                                         8     A. Yes.
 9                                         9     Q.
10                                        10
11                                        11
12                                        12
13                                        13
14                                        14     Q. NRS -- just so I can get it right, the purpose of
15                                        15   NRS or the mission of NRS is what?
16                                        16     A. NRS is a specialized uniform squad that aids
17                                        17   patrol, aids upper staff and, you know, people within the
18                                        18   city, the council, for problems. We go to geographical
19                                        19   areas that have problems or higher amount of crime. We're
20                                        20   basically adding -- we're multiplying the number of
21                                        21   officers than a usual beat officer. We're specialized to
22                                        22   go to an area, fight crime, and then the next week it
23                                        23   could be something else. We may go to a different area
24                                        24   and then a different area. And it's dictated by crime
25                                        25   stats. It's dictated by lieutenants, commanders and chief


                              (Pages 161 to 164)                                                         41
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 105 of 220
                                                              173                                                                    175
 1   foundation.                                                     1   in the PD and part of that is he told me. So I don't have
 2            THE WITNESS: No.                                       2   any reason to believe that he's going to make a big deal
 3   BY MR. POPOLIZIO:                                               3   if somebody had a use of force claim years ago.
 4     Q. I'm asking only about what you may have observed.          4      Q. Aside from the Wheatcroft incident and excessive
 5     A. No.                                                        5   force complaint in general, during your time as supervisor
 6     Q. You understood that, right?                                6   of NRS, do you know if Officer Schneider had any
 7     A. Yes.                                                       7   complaints for any reason against him by members of the
 8     Q. During your time as supervisor of NRS, did any             8   public?
 9   officer ever complain that Officer Schneider used               9      A. No, not aware.
10   excessive force on an individual, you know, during his         10      Q. As the supervisor, would you be aware of
11   shift?                                                         11   something like that? If a complaint was made by a member
12     A. No.                                                       12   of the public against one of your officers on your squad,
13            MS. BROADDUS: Object to form and                      13   would you be told about it?
14   foundation.                                                    14             MS. BROADDUS: Object to form; foundation.
15   BY MR. POPOLIZIO:                                              15             THE WITNESS: Depends how far back you're
16     Q. And again, I'm asking you if anybody came to you          16   talking. If somebody had a complaint from seven years
17   to complain. You understood that, right?                       17   ago, I might not know it.
18     A. That he used excessive force on a suspect?                18             I know that Officer Fernandez had had some
19     Q. Yes.                                                      19   complaints.
20     A. No.                                                       20   BY MR. POPOLIZIO:
21     Q. He did not?                                               21      Q. I'm talking about during your time as supervisor
22     A. No.                                                       22   of NRS when you were supervising Matt Schneider.
23     Q. No one complained to you about that?                      23      A. No.
24     A. No.                                                       24      Q. You had no knowledge of any other complaints
25     Q. Now, during your time as supervisor of NRS, do            25   against him by members of the public during that time


                                                              174                                                                    176
 1   you know if Officer Schneider had any excessive force           1   period aside from Mr. Wheatcroft's complaint?
 2   complaints against him by members of the public?                2     A. No complaints.
 3     A. Minus the --                                               3     Q. Now, as supervisor of NRS, the sergeant
 4     Q. Aside from the Wheatcroft incident.                        4   first-line supervisor, are you responsible to ensure that
 5     A. He hasn't had any excessive force -- uses of               5   your officers receive training?
 6   force his entire career.                                        6     A. Yes. I'm responsible to make sure that they go
 7     Q. Aside from the one that's the subject incident of          7   to the annual officer's training, and if other trainings
 8   this lawsuit?                                                   8   become available that they may want to go for. For
 9     A. Correct.                                                   9   example, if somebody wants to go on SWAT, I may let them
10            MS. BROADDUS: Belated objection to                    10   spend a day with SWAT, whether they flex their time or
11   foundation.                                                    11   just do it as a duty day.
12   BY MR. POPOLIZIO:                                              12             But trainings during certain periods of time
13     Q. How do you know that, that he hasn't had any              13   are low due to budgetary constraints. So sometimes
14   other excessive force complaints against him except for        14   there's a lot of trainings and sometimes there's not very
15   the Wheatcroft incident?                                       15   many; depends on what year it is.
16     A. While doing ratings, we can look back or question         16     Q. This annual officer training, is that what they
17   PSU that, do they have anything in their file over the         17   called AOT?
18   last three years?                                              18     A. Required by every officer in the department.
19            And in reference this, I asked Officer                19     Q. Would your squad sometimes train together?
20   Schneider, "When's the last time you got in trouble?" And 20          A. If we were to go out to the range, absolutely,
21   he says, "When Sean Hardesty got stabbed in the hand           21   we'd go out together. We wouldn't generally go out
22   during our horseplay incident ten years ago."                  22   individually.
23     Q. We talked about that earlier in the deposition --         23     Q. Did Officer Schneider ever refuse to train with
24   or, actually, you did with Attorney Broaddus, right?           24   NRS, your squad?
25     A. Yes. So part of that's on my knowledge of people          25     A. No.


                                                  (Pages 173 to 176)                                                                  44
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 106 of 220
                                                               189                                                          191
 1   policy?                                                          1     Q. Do you know what I mean by a pat-down?
 2     A. I think they're compelled under the law. Yes,               2     A. Yes.
 3   departmental policy.                                             3     Q. Okay. What's a pat-down?
 4     Q. Are they compelled -- well, explain to me, why,             4     A. Pat-down is you're checking for weapons and
 5   as a police officer, would you be compelled to report            5   you're not going into people's pockets or -- you're
 6   alleged violations of an individual's rights by an               6   checking for weapons.
 7   officer?                                                         7            MR. POPOLIZIO: Now, let me take one moment.
 8     A. If officers are doing illegal acts and another              8            (An off-the-record discussion ensued.)
 9   officer brings that to the attention, you need to have an        9            MR. POPOLIZIO: I think we're going to have
10   investigation because you don't want that behavior,             10   to make this next part confidential.
11   whether it was unintentional, intentional -- say the            11
12   officer didn't know. You bring them up, have a                  12
13   conversation. If they don't realize what they're doing,         13
14   if it's a newer officer or something changed, then you go       14
15   to fix that through training and education.                     15
16              If it's intentional, then that's against the         16
17   law and against civil rights. As a supervisor I've got to       17
18   protect the City and the City's interest against lawsuits       18
19   and --                                                          19
20     Q. As an officer --                                           20
21     A. -- morally.                                                21
22     Q. As an officer you took an oath to uphold the               22
23   constitution of the United States; is that right?               23
24     A. Yes.                                                       24
25     Q. Arizona constitution?                                      25


                                                               190                                                          192
 1      A. Yes.                                                       1
 2      Q. The laws of the state of Arizona?                          2
 3      A. Yes.                                                       3
 4      Q. Specifically during your supervision of NRS did            4
 5   Lacey Tolbert ever come to you to complain that NRS              5
 6   officers were violating people's constitutional rights           6
 7   with regard to consent searches?                                 7
 8              MS. BROADDUS: Object to form.                         8
 9              THE WITNESS: No.                                      9
10   BY MR. POPOLIZIO:                                               10
11      Q. Did she come to you to complain that any officer          11
12   in NRS was violating any constitutional right, to her           12
13   knowledge, of any individual that they encountered?             13
14              MS. BROADDUS: Object to form.                        14
15              THE WITNESS: No.                                     15
16   BY MR. POPOLIZIO:                                               16
17      Q. During your time as supervisor of NRS, did Lacey          17
18   Tolbert ever come to you to complain that officers in the       18
19   NRS were violating people's constitutional rights when it       19
20   came to pat-downs?                                              20
21      A. No.                                                       21
22              MS. BROADDUS: Object to form.                        22
23   BY MR. POPOLIZIO:                                               23
24      Q. Do you know what I mean by a pat-down?                    24
25      A. What's that?                                              25

                                                   (Pages 189 to 192)                                                           48
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 107 of 220
                                                                  225
 1           I, the undersigned, say that I have read the
 2    foregoing transcript of testimony taken October 14, 2019,
 3    and I declare, under penalty of perjury, that the
 4    foregoing is a true and correct transcript of my testimony
 5    contained therein.
 6
 7           EXECUTED this _______ day of ____________, 2019.
 8
 9
10
11
12                        ___________________________
                          SERGEANT DONALD JAMES LABRANT
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                                  226
 1   STATE OF ARIZONA            )
                       ) ss.
 2   COUNTY OF MARICOPA              )
 3           BE IT KNOWN that the foregoing proceedings were
     taken before me; that the witness before testifying was
 4   duly sworn by me to testify to the whole truth; that the
     questions propounded to the witness and the answers of the
 5   witness thereto were taken down by me in shorthand and
     thereafter transcribed through computer-aided
 6   transcription under my direction; that the foregoing is a
     true and correct transcript of all proceedings had upon
 7   the taking of said proceedings, all done to the best of my
     skill and ability.
 8
            I CERTIFY that I am in no way related to nor
 9   employed by any of the parties hereto nor am I in any way
     interested in the outcome hereof.
10
              (X) Review and signature was requested.
11            ( ) Review and signature was waived.
              ( ) Review and signature was not requested.
12
            I CERTIFY that I have complied with the ethical
13   obligations set forth in ACJA Sections 7-206(F)(3) and
     7-206(J)(1)(g)(1) and (2). DATED at Scottsdale, Arizona,
14   this 5th day of December, 2019.
15
16            _______________________________
                 MONICA S. BERRY, RPR, CR
17                Certified Reporter
                  Arizona CR No. 50234
18
19          *   *    *    *    *    *
20         I CERTIFY that Berry & Associates, LLC has
     complied with the ethical obligations set forth in ACJA
21   Sections 7-206(J)(1)(g)(1) and (6).
22
23            ________________________________
                BERRY & ASSOCIATES, LLC
24             Registered Reporting Firm
                Arizona RRF No. R1033
25


                                                            (Pages 225 to 226)   57
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 108 of 220




                EXHIBIT 34
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 109 of 220


   Revised as of 12-14-12                                  MODULE 3             MODULE 4



                                                                                          ACTIVE
                                                                                 ACTIVE
                                                         FIREARM        CONTAC           SHOOTER -
   SWORN AOT 2012 Check off Sheet                           S
                                                                   DT
                                                                        T COVER
                                                                                SHOOTER
                                                                                 - CLASS
                                                                                         PRACTICA
                                                                                            L



                 Total # Employees NOT Completed


                 Total # Employees Completed
                                                                Training Unit Only
                 Number of Hours Completed         0


                                    Lt's and Above

REDACTED                                           Yes

                                                   Yes
                                                            1

                                                            1
                                                                   1

                                                                   1
                                                                           1

                                                                           1
                                                                                   1

                                                                                   1
                                                                                             1

                                                                                             1
                                                                                                     33%
                                                                                                     40%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   NO                                                0%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1                                 13%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   Yes      1      1       1       1         1       33%
                                                   1
                                                                               CoG_WHEATCROFT 002343
                      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 110 of 220


REDACTED                                                  Yes

                                                          Yes
                                                                 1

                                                                 1
                                                                       1

                                                                       1
                                                                             1

                                                                             1
                                                                                    1

                                                                                    1
                                                                                             1

                                                                                             1
                                                                                                 33%
                                                                                                 33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%

                                           Sgt            Yes    1     1     1      1        1   33%

                                           Sgt            Yes    1     1     1      1        1   33%
                                                          YES    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          YES    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%



REDACTED                                                  Yes

                                                          Yes
                                                                 1

                                                                 1
                                                                       1

                                                                       1
                                                                             1

                                                                             1
                                                                                    1

                                                                                    1
                                                                                             1

                                                                                             1
                                                                                                 33%
                                                                                                 33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          NO     1     1     1      1        1   33%
                                                          NO     1     1     1      1        1   33%
                                                          YES    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%


15225   Fernandez, Michael                                NO                                     0%


REDACTED                                                  Yes

                                                          Yes
                                                                 1

                                                                 1
                                                                       1

                                                                       1
                                                                             1

                                                                             1
                                                                                    1

                                                                                    1
                                                                                             1

                                                                                             1
                                                                                                 33%
                                                                                                 33%
                                                          Yes    1     1     1      1        1   33%
                                           Sgt            Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   47%
                                                          Yes    1     1     1      1        1   33%


                                                          5
                                                                                 CoG_WHEATCROFT 002347
                        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 111 of 220

REDACTED                                     Sgt
                                                            Yes

                                                            NO
                                                                   1     1     1      1        1   33%
                                                                                                   0%
                                                            NO     1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%

                                             Sgt            Yes    1     1     1      1        1   33%
                                                            NO     1     1                         80%



REDACTED                                                    YES

                                                            YES
                                                                   1

                                                                   1
                                                                         1

                                                                         1
                                                                               1

                                                                               1
                                                                                      1

                                                                                      1
                                                                                               1

                                                                                               1
                                                                                                   60%
                                                                                                   33%

                                             Sgt            Yes    1     1     1      1        1   33%
                                                            YES    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   60%
                                                            Yes    1     1     1      1        1   33%
15543   Lindsey, Mark                                       Yes    1     1     1      1        1   33%


REDACTED                                                    Yes

                                                            YES
                                                                   1

                                                                   1
                                                                         1

                                                                         1
                                                                               1

                                                                               1
                                                                                      1

                                                                                      1
                                                                                               1

                                                                                               1
                                                                                                   33%
                                                                                                   33%
                                             Sgt            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   47%
                                                            Yes    1     1     1      1        1   33%
                                                            Yes    1     1     1      1        1   33%



REDACTED                                     Sgt
                                                            Yes

                                                            Yes
                                                                   1

                                                                   1
                                                                         1

                                                                         1
                                                                               1

                                                                               1
                                                                                      1

                                                                                      1
                                                                                               1

                                                                                               1
                                                                                                   33%
                                                                                                   33%
                                                            Yes    1     1     1      1        1   33%
                                                            NO                 1      1        1   20%
                                                            8
                                                                                   CoG_WHEATCROFT 002350
                      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 112 of 220


REDACTED                                                  NO

                                                          Yes    1     1     1      1        1
                                                                                                 0%
                                                                                                 33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          YES    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                           Sgt            Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%



REDACTED                                   Sgt
                                                          Yes

                                                          Yes
                                                                 1

                                                                 1
                                                                       1

                                                                       1
                                                                             1

                                                                             1
                                                                                    1

                                                                                    1
                                                                                             1

                                                                                             1
                                                                                                 33%
                                                                                                 33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
12251   Schneider, Matthew                                Yes    1     1     1      1        1   33%


REDACTED                                                  Yes

                                                          Yes
                                                                 1

                                                                 1
                                                                       1

                                                                       1
                                                                             1

                                                                             1
                                                                                    1

                                                                                    1
                                                                                             1

                                                                                             1
                                                                                                 33%
                                                                                                 47%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   33%
                                           Sgt            Yes    1     1     1      1        1   33%
                                                          Yes    1     1     1      1        1   100%
                                                          Yes    1     1     1      1        1   33%

                                           Sgt            Yes    1     1     1      1        1   33%
                                                          YES    1     1     1      1        1   33%
                                                          11
                                                                                 CoG_WHEATCROFT 002353
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 113 of 220




Glendale Police Department
        2012 AOT




                                                        CoG_WHEATCROFT 002358
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 114 of 220




                  Taser Update

• Taser Download
• Pre-Shift Spark Test (muscle memory)
• New Tactical Reload
• Two Hand Hold (Pro’s and Con’)
  Drive Stun vs. Deployment
• 15 sec deployment
    (Police Executive Research Form Recommendation)




                                                              CoG_WHEATCROFT 002359
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 115 of 220




             Foot Pursuits
•When
•Where
•Why
•Suspect Info
•Ability
•Dangers



                                                        CoG_WHEATCROFT 002360
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 116 of 220




       In Custody Deaths
              Excited Delirium

•   What is it?
•   History
•   Assessment
•   Behavioral Cues
•   High Risk Individual’s
•   Action Steps



                                                          CoG_WHEATCROFT 002361
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 117 of 220




         Handcuffing
        Let’s do it Well

      • OCCS Hold and Cuff

      • Faulkner Search to Cuff

      • Two Officer Cuff

      • OCCS Prone



                                                      CoG_WHEATCROFT 002362
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 118 of 220




Glendale Police Department
        2012 AOT




                                                         CoG_WHEATCROFT 002266
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 119 of 220




2012 DT / AOT Objectives

 • TASER Download (Done day prior)
 • TASER Review
 • Foot Pursuits
 • Excited Delirium
 • 2010 / 2011 AOT / DT Review


                                                        CoG_WHEATCROFT 002268
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 120 of 220


                            Revised ?

                     GLENDALE POLICE
                    SWORN 2013 AOT TRACKER
                                                             Module I
                                                        Firearms Defensive   CPR-Fit
                                                        Practical Tactics    Testing


                                                        INSERT DATE COMPLETED
                                                        BELOW-HIGHLIGHT GREEN
                                                           WHEN COMPLETED
                   COMMAND STAFF (Lt's and above)


REDACTED                                                2/13/13

                                                        2/13/13

                                                        2/13/13
                                                                  2/13/13

                                                                  2/13/13

                                                                  2/13/13
                                                                             2/13/13

                                                                             2/13/13

                                                                             2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                        2/13/13   2/13/13    2/13/13

                                                    1
                                                                    CoG_WHEATCROFT 002408
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 121 of 220


REDACTED                                                  9/24/13

                                                          10/16/13

                                                          4/30/13
                                                                     9/24/13

                                                                     10/16/13

                                                                     4/30/13
                                                                                9/24/13

                                                                                10/16/13

                                                                                4/30/13

                                                          12/2/13    12/2/13    12/2/13

                                                          2/27/13    2/27/13    2/27/13

                                           Sgt            12/19/13   12/19/13   12/19/13

                                           Sgt            2/27/13    2/27/13    2/27/13

                                                          2/14/13    2/14/13    2/14/13

                                                          2/14/13    2/14/13    2/14/13

                                                          2/14/13    2/14/13    2/14/13

                                                          4/30/13    4/30/13    4/30/13

                                                          2/27/13    2/27/13    2/27/13

                                                          4/23/13    4/23/13    4/23/13

                                      E
                                                          12/19/13   12/19/13   12/19/13

                                                           4/5/13     4/5/13     4/5/13

                                                          2/27/13    2/27/13    2/27/13

                                                          10/16/13   10/16/13   10/16/13

                                                          12/19/13   12/19/13   12/19/13

                                                           3/7/13     3/7/13     3/7/13

                                                          12/19/13   12/19/13   12/19/13

                                                           3/7/13     3/7/13     3/7/13

                                                           4/5/13     4/5/13     4/5/13

                                                          2/14/13    2/14/13    2/14/13

                                      F
135   15225   Fernandez, Michael                          1/22/13    1/22/13    1/22/13



REDACTED                                                   4/5/13

                                                           4/5/13

                                                          10/16/13
                                                                      4/5/13

                                                                      4/5/13

                                                                     10/16/13
                                                                                 4/5/13

                                                                                 4/5/13

                                                                                10/16/13

                                           Sgt            12/19/13   12/19/13   12/19/13

                                                          4/10/13    4/10/13    4/10/13

                                                          2/14/13    2/14/13    2/14/13

                                      G
                                                      5
                                                                       CoG_WHEATCROFT 002412
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 122 of 220


REDACTED                                                  2/27/13

                                                          10/16/13

                                                          12/2/13
                                                                     2/27/13

                                                                     10/16/13

                                                                     12/2/13
                                                                                2/27/13

                                                                                10/16/13

                                                                                12/2/13
                                              Sgt
                                                          1/22/13    1/22/13    1/22/13

                                       L
                                                          4/30/13    4/30/13    4/30/13

                                 Left Employment            N/A        N/A        N/A

                                                          3/19/13    3/19/13    3/19/13

                                              Sgt         1/22/13    1/22/13    1/22/13

                                                          4/10/13    4/10/13    4/10/13

                                                          1/22/13    1/22/13    1/22/13

                                                          11/18/13   11/18/13   11/18/13

                                                          1/22/13    1/22/13    1/22/13

217   15543   Lindsey, Mark                               4/30/13    4/30/13    4/30/13



REDACTED                                      Sgt
                                                           9/6/13

                                                          11/1/13

                                                          10/1/13
                                                                      9/6/13

                                                                     11/1/13

                                                                     10/1/13
                                                                                 9/6/13

                                                                                11/1/13

                                                                                10/1/13

                                                          11/7/13    11/7/13    11/7/13

                                                          12/2/13    12/2/13    12/2/13

                                                          10/31/13   10/31/13   10/31/13

                                                          3/19/13    3/19/13    3/19/13

                                                          11/18/13   11/18/13   11/18/13

                                                          11/13/13   11/13/13   11/13/13

                                                          10/1/13    10/1/13    10/1/13

                                                          11/13/13   11/13/13   11/13/13

                                       M
                                                          11/1/13    11/1/13    11/1/13

                                              Sgt         4/10/13    4/10/13    4/10/13

                                                           3/7/13     3/7/13     3/7/13

                                                          11/7/13    11/7/13    11/7/13

                                                          9/24/13    9/24/13    9/24/13

                                              Sgt         1/16/13    1/16/13    1/16/13

                                                          12/2/13    12/2/13    12/2/13
                                                      8
                                                                       CoG_WHEATCROFT 002415
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 123 of 220


REDACTED                                                   12/16/13

                                                            4/5/13

                                                           12/19/13
                                                                      12/16/13

                                                                       4/5/13

                                                                      12/19/13
                                                                                 12/16/13

                                                                                  4/5/13

                                                                                 12/19/13

                                                           11/13/13   11/13/13   11/13/13

                                                           4/10/13    4/10/13    4/10/13

                                           Sgt              4/5/13     4/5/13     4/5/13

                                                           12/16/13   12/16/13   12/16/13

                                      S
                                                            4/5/13     4/5/13     4/5/13

                                           Sgt             11/13/13   11/13/13   11/13/13

                                                           11/1/13    11/1/13    11/1/13

                                                           12/2/13    12/2/13    12/2/13

                                                           11/1/13    11/1/13    11/1/13

                                                           2/14/13    2/14/13    2/14/13

                                                           2/27/13    2/27/13    2/27/13

                                                           11/18/13   11/18/13   11/18/13

312   12251   Schneider, Matthew                           4/30/13    4/30/13    4/30/13



REDACTED                                                   12/16/13

                                                           4/10/13

                                                           3/19/13
                                                                      12/16/13

                                                                      4/10/13

                                                                      3/19/13
                                                                                 12/16/13

                                                                                 4/10/13

                                                                                 3/19/13

                                                            4/5/13     4/5/13     4/5/13

                                                           11/18/13   11/18/13   11/18/13

                                                           10/31/13   10/31/13   10/31/13

                                                           10/16/13   10/16/13   10/16/13

                                           Sgt             10/31/13   10/31/13   10/31/13

                                                           4/10/13    4/10/13    4/10/13

                                                           4/10/13    4/10/13    4/10/13

                                                           12/2/13    12/2/13    12/2/13

                                                           4/10/13    4/10/13    4/10/13

                                                           12/16/13   12/16/13   12/16/13

                                                           12/19/13   12/19/13   12/19/13

                                                           3/19/13    3/19/13    3/19/13

                                                           3/19/13    3/19/13    3/19/13
                                                      11
                                                                        CoG_WHEATCROFT 002418
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 124 of 220




REDACTED
REDACTED




REDACTED
                                                                       CoG_WHEATCROFT 002422
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 125 of 220




       REDACTED
REDACTED




REDACTED
REDACTED


                 REDACTED
                                                                       CoG_WHEATCROFT 002423
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 126 of 220




                                                      CoG_WHEATCROFT 002363
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 127 of 220




Range: 3 hrs
     •Glock Skills
     •Judgment Shoot
Driving Track: 3 hrs
     •Pursuit Driving
     •Backing Skills
     •Diverted Attention
Defensive Tactics: 3 hrs
     •Strikes, Kicks
     •Weapon Ballistics
     •Baton
     •TASER


                                                          CoG_WHEATCROFT 002365
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 128 of 220




Range: 3 hrs
    •Movement Drills [every shot counts]

                   Indoors
All Hazards: 6 hrs
     •CPR
     •Fit Test
     •Blood Born Pathogens
     •Hazard Materials

Other Classes?




                                                          CoG_WHEATCROFT 002366
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 129 of 220




Range: 3 hrs
         •Combat Drills

Table Top/Leadership Exercise

Defensive Tactics Scenarios
    •TASER Deployments




                                                          CoG_WHEATCROFT 002367
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 130 of 220




Catalog ideas for 2013:
Advanced Defensive Tactics/Red Man Drills:
Tactical Handgun:
Interview and Interrogations:
Accident Investigation:
Gang Identification:
Child Crimes Investigations:
Use of force/Report writing:
????



                                                              CoG_WHEATCROFT 002368
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 131 of 220




                Presented by: DT Staff




                                                      CoG_WHEATCROFT 002370
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 132 of 220




•Response       to Resistance

•Strikes    and Kicks




                                                      CoG_WHEATCROFT 002372
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 133 of 220




•Force Matrix

•Neutral Stance

•Strikes

•Kicks




                                                      CoG_WHEATCROFT 002375
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 134 of 220




                Presented by: DT Staff




                                                      CoG_WHEATCROFT 002384
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 135 of 220




•TASER     Overview, Deployment and Download




                                                      CoG_WHEATCROFT 002386
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 136 of 220




                            2014 AOT MASTER
                                  ROSTER
                                                            Module I
                                                                                First
                                                      Firearms    Tactical
                                                                             Aid/Trauma
                                                      Practical   Driving
                                                                                 Kit

                                                      INSERT DATE COMPLETED
                                                      BELOW-HIGHLIGHT GREEN
                                                         WHEN COMPLETED



REDACTED                          MODIFIED DUTY
                                                      3/20/14     3/20/14     3/20/14



                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14



                                                      4/29/14     4/29/14     4/29/14



                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                    RETIRED
                                                      4/29/14     4/29/14     4/29/14

                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                                      3/20/14     3/20/14     3/20/14

                                                  1
                                                                   CoG_WHEATCROFT 002504
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 137 of 220


REDACTED                                             2/27/14

                                                      5/7/14
                                                                2/27/14

                                                                 5/7/14
                                                                           2/27/14

                                                                            5/7/14

                                                     10/29/14   10/29/14   10/29/14

                                                     10/1/14    10/1/14    10/1/14

                                                      9/5/14     9/5/14     9/5/14

                                                      4/3/14     4/3/14     4/3/14

                                      Sgt            12/2/14    12/2/14    12/2/14

                                      Sgt            3/18/14    3/18/14    3/18/14

                                                     12/16/14   12/16/14   12/16/14

                                                     10/29/14   10/29/14   10/29/14

                                                      9/5/14     9/5/14     9/5/14

                                                     11/6/14    11/6/14    11/6/14

                                                     4/22/14    4/22/14    4/22/14

                                                     9/10/14    9/10/14    9/10/14

                                                     10/1/14    10/1/14    10/1/14



                                                     12/16/14   12/16/14   12/16/14

                                                     3/18/14    3/18/14    3/18/14

                                                     1/21/14    1/21/14    1/21/14

                                                     3/18/14    3/18/14    3/18/14

                                                     12/10/14   12/10/14   12/10/14

                                                     3/27/14    3/27/14    3/27/14

                                                     12/16/14   12/16/14   12/16/14

                                                     2/19/14    2/19/14    2/19/14

                                                      9/5/14     9/5/14     9/5/14

                                                     3/27/14    3/27/14    3/27/14



                                                      9/5/14     9/5/14     9/5/14

 15225   Fernandez, Michael                          11/17/14   11/17/14   11/17/14



REDACTED                                              5/7/14

                                                      5/7/14

                                                     11/17/14
                                                                 5/7/14

                                                                 5/7/14

                                                                11/17/14
                                                                            5/7/14

                                                                            5/7/14

                                                                           11/17/14

                                                     1/21/14    1/21/14    1/21/14
                                                 5
                                                                  CoG_WHEATCROFT 002508
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 138 of 220

K

REDACTED                                                  12/10/14

                                                          4/29/14

                                                          11/17/14
                                                                     12/10/14

                                                                     4/29/14

                                                                     11/17/14
                                                                                12/10/14

                                                                                4/29/14

                                                                                11/17/14

                                            Sgt           4/29/14    4/29/14    4/29/14

                                            Sgt           12/2/14    12/2/14    12/2/14

                                         NEW HIRE
                                                          2/27/14    2/27/14    2/27/14

                                            Sgt           12/2/14    12/2/14    12/2/14

                                         RETIRED
                                                          10/29/14   10/29/14   10/29/14

                                      MODIFIED DUTY
                                            Sgt           12/16/14   12/16/14   12/16/14

                                                          2/27/14    2/27/14    2/27/14



                                            Sgt           12/2/14    12/2/14    12/2/14

                               RETIRING DEC, 2014
                                            Sgt           3/18/14    3/18/14    3/18/14

                                                          12/16/14   12/16/14   12/16/14

                                                          3/18/14    3/18/14    3/18/14

                                                          11/17/14   11/17/14   11/17/14

                                                          11/6/14    11/6/14    11/6/14

    15543   Lindsey, Mark                                 10/1/14    10/1/14    10/1/14



REDACTED                                    Sgt
                                                           3/7/14

                                                          10/29/14

                                                          12/16/14
                                                                      3/7/14

                                                                     10/29/14

                                                                     12/16/14
                                                                                 3/7/14

                                                                                10/29/14

                                                                                12/16/14

                                                          4/29/14    4/29/14    4/29/14

                                                          12/10/14   12/10/14   12/10/14

                                                          11/6/14    11/6/14    11/6/14

                                                           4/3/14     4/3/14     4/3/14

                                                          10/29/14   10/29/14   10/29/14

                                                          2/19/14    2/19/14    2/19/14

                                                          3/27/14    3/27/14    3/27/14
                                                      8
                                                                      CoG_WHEATCROFT 002511
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 139 of 220




REDACTED
                                                   12/16/14   12/16/14   12/16/14

                                                   11/17/14   11/17/14   11/17/14

                                                   12/16/14   12/16/14   12/16/14

                                                    9/5/14     9/5/14     9/5/14

                                                   12/2/14    12/2/14    12/2/14

                                                    9/5/14     9/5/14     9/5/14

                                                   1/21/14    1/21/14    1/21/14

                                                   11/17/14   11/17/14   11/17/14

                                                   11/6/14    11/6/14    11/6/14

                                                   11/17/14   11/17/14   11/17/14

                                                   10/1/14    10/1/14    10/1/14



                                                   12/16/14   12/16/14   12/16/14

                                                   10/16/14   10/16/14   10/16/14

                                                   10/16/14   10/16/14   10/16/14

                                                    9/5/14     9/5/14     9/5/14



                                                   3/18/14    3/18/14    3/18/14

                                                   3/27/14    3/27/14    3/27/14

                                                    9/5/14     9/5/14     9/5/14

                                                   10/29/14   10/29/14   10/29/14

                                                   12/16/14   12/16/14   12/16/14

                                                   10/29/14   10/29/14   10/29/14

                                                   10/16/14   10/16/14   10/16/14

                                                   10/1/14    10/1/14    10/1/14

                                                   12/16/14   12/16/14   12/16/14

12251   Schneider, Matthew                          9/5/14     9/5/14     9/5/14




REDACTED                                            4/3/14

                                                   11/6/14

                                                    3/7/14

                                                   11/6/14
                                                               4/3/14

                                                              11/6/14

                                                               3/7/14

                                                              11/6/14
                                                                          4/3/14

                                                                         11/6/14

                                                                          3/7/14

                                                                         11/6/14

                                                   10/16/14   10/16/14   10/16/14

                                                               CoG_WHEATCROFT 002514
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 140 of 220




REDACTED
REDACTED



REDACTED
                                                                       CoG_WHEATCROFT 002518
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 141 of 220




REDACTED
REDACTED




REDACTED
                                                                       CoG_WHEATCROFT 002520
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 142 of 220




REDACTED
REDACTED




REDACTED
                                                                       CoG_WHEATCROFT 002522
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 143 of 220




GLENDALE POLICE DEPARTMENT
TRAINING UNIT

                                                          CoG_WHEATCROFT 002427
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 144 of 220




AOT Includes:
   1) firearms practical
   2) tactical driving
   3) Defensive tactics
   4) gas mask fit testing
   5) first aid
   6) trauma kit training

                                                      CoG_WHEATCROFT 002429
            Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 145 of 220




FIREARMS RANGE AND DRIVING TRACK:



Range: 2.5 hrs
 1) Glock Skills
 2) VEHICLE COMBAT DRILLS

Driving track 2.5 hrs
 1) challenge course
          includes:
    a) high speed driving
    b) backing
    c) cone weaves
    d) turning/cornering
    e) collision avoidance




                                                                  CoG_WHEATCROFT 002430
            Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 146 of 220




•   Realities of Time and
    Distance
     •   Time and Distance
         Rule
•   Zones
     •   Danger
     •   Attack
     •   Kill
•   Gun Retention
     •   Front
     •   Rear
•   Knife defense
     • High Block
     • Low Block

     Taser


                                                                  CoG_WHEATCROFT 002431
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 147 of 220




First aid
    Includes:

Tourniquets, pressure dressings,
and chest seals

Trauma kit training
   includes:

What items are included in the
trauma kit and their application
Where trauma kits are stored
Replacement of used items

Gas mask fit testing

                                                            CoG_WHEATCROFT 002432
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 148 of 220




                                                      CoG_WHEATCROFT 002451
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 149 of 220




       • Realities of Time and Distance
          • Time and Distance Rule
       • Zones
          • Danger
          • Attack
          • Kill
       • Gun Retention
          • Front
          • Rear
          • Draw Position
       • Knife defense
          • High Block
          • Low Block


                                                      CoG_WHEATCROFT 002453
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 150 of 220




                                                      CoG_WHEATCROFT 002434
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 151 of 220




                                                      CoG_WHEATCROFT 002436
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 152 of 220




                           2015 AOT MASTER
                                  ROSTER
                                                          Module I
                                                     Firearms    ESC        CPR


                                                     INSERT DATE COMPLETED
                                                     BELOW-HIGHLIGHT GREEN
                                                        WHEN COMPLETED




REDACTED                                             3/24/15

                                                     3/24/15

                                                     3/24/15
                                                                3/24/15

                                                                3/24/15

                                                                3/24/15
                                                                           3/24/15

                                                                           3/24/15

                                                                           3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     11/16/15   11/16/15   11/16/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                     3/24/15    3/24/15    3/24/15

                                                 1
                                                                 CoG_WHEATCROFT 002604
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 153 of 220

       REDACTED                                         12/2/15    12/2/15    12/2/15

F
        REDACTED                                        11/6/15    11/6/15    11/6/15

    15225   Fernandez, Michael                          10/6/15    10/6/15    10/6/15



REDACTED                                                12/2/15

                                                        12/2/15

                                                        2/18/15
                                                                   12/2/15

                                                                   12/2/15

                                                                   2/18/15
                                                                              12/2/15

                                                                              12/2/15

                                                                              2/18/15

                                         Sgt            4/21/15    4/21/15    4/21/15

                                                         5/6/15     5/6/15     5/6/15

                                                         4/2/15     4/2/15     4/2/15



                                         Sgt             5/6/15     5/6/15     5/6/15

                                         Sgt            RETIRED RETIRED       RETIRED

                                                        12/2/15    12/2/15    12/2/15

                                                        11/16/15   11/16/15   11/16/15

                                                        9/22/15    9/22/15    9/22/15

                                                        11/12/15   11/12/15   11/12/15

                                                        5/19/15    5/19/15    5/19/15

                                                        9/11/15    9/11/15    9/11/15

                                                         4/2/15     4/2/15     4/2/15

                                                        11/16/15   11/16/15   11/16/15

                                                        2/24/15    2/24/15    2/24/15

                                                        11/12/15   11/12/15   11/12/15

                                                        9/22/15    9/22/15    9/22/15

                                                        5/19/15    5/19/15    5/19/15

                                                        11/6/15    11/6/15    11/6/15

                                                        2/18/15    2/18/15    2/18/15

                                                        11/6/15    11/6/15    11/6/15

                                                        1/14/15    1/14/15    1/14/15

                                                         5/6/15     5/6/15     5/6/15

                                                        3/13/15    3/13/15    3/13/15



                                                        10/6/15    10/6/15    10/6/15
                                                    6
                                                                     CoG_WHEATCROFT 002609
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 154 of 220


REDACTED                                              4/2/15

                                                     11/16/15

                                                     2/18/15
                                                                 4/2/15

                                                                11/16/15

                                                                2/18/15
                                                                            4/2/15

                                                                           11/16/15

                                                                           2/18/15

                                                     12/15/15   12/15/15   12/15/15

                                                     3/13/15    3/13/15    3/13/15

                                                     3/13/15    3/13/15    3/13/15

                                                     4/28/15    4/28/15    4/28/15



                                                     2/18/15    2/18/15    2/18/15

                                                     4/21/15    4/21/15    4/21/15

                                                     12/15/15   12/15/15   12/15/15

                                      Sgt            4/21/15    4/21/15    4/21/15

                                      Sgt            5/19/15    5/19/15    5/19/15

                                                     9/11/15    9/11/15    9/11/15

                                                     10/15/15   10/15/15   10/15/15

                                      Sgt             5/6/15     5/6/15     5/6/15

                                                     11/12/15   11/12/15   11/12/15

                                                     3/13/15    3/13/15    3/13/15

                                      Sgt            11/16/15   11/16/15   11/16/15

                                                      4/2/15     4/2/15     4/2/15



                                      Sgt            4/21/15    4/21/15    4/21/15

                                                     11/16/15   11/16/15   11/16/15

                                      Sgt            2/24/15    2/24/15    2/24/15

                                                     1/14/15    1/14/15    1/14/15

                                                     9/11/15    9/11/15    9/11/15

                                                      4/2/15     4/2/15     4/2/15

                                                     2/24/15    2/24/15    2/24/15

                                                     10/6/15    10/6/15    10/6/15

 15543   Lindsey, Mark                                4/2/15     4/2/15     4/2/15



REDACTED                              Sgt
                                                     3/30/15

                                                     11/6/15

                                                     11/16/15
                                                                3/30/15

                                                                11/6/15

                                                                11/16/15
                                                                           3/30/15

                                                                           11/6/15

                                                                           11/16/15
                                                 8
                                                                  CoG_WHEATCROFT 002611
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 155 of 220


REDACTED                                              4/28/15



                                                      11/12/15
                                                                 4/28/15



                                                                 11/12/15
                                                                            4/28/15



                                                                            11/12/15

                                                      2/18/15    2/18/15    2/18/15

                                                       4/2/15     4/2/15     4/2/15

                                      Sgt             10/1/15    10/1/15    10/1/15

                                                      3/30/15    3/30/15    3/30/15

                                                      9/22/15    9/22/15    9/22/15

                                                      10/6/15    10/6/15    10/6/15

                                                      12/15/15   12/15/15   12/15/15

                                                      2/18/15    2/18/15    2/18/15

                                                      11/6/15    11/6/15    11/6/15

                                                      3/30/15    3/30/15    3/30/15

                                                      3/30/15    3/30/15    3/30/15

                                                      1/14/15    1/14/15    1/14/15

                                                      11/12/15   11/12/15   11/12/15

                                                       5/6/15     5/6/15     5/6/15

                                      Sgt             12/2/15    12/2/15    12/2/15

                                                      4/21/15    4/21/15    4/21/15

                                                      12/15/15   12/15/15   12/15/15



                                                      12/15/15   12/15/15   12/15/15

                                                       4/2/15     4/2/15     4/2/15

                                      Sgt             2/18/15    2/18/15    2/18/15

                                                      4/28/15    4/28/15    4/28/15

                                                      11/12/15   11/12/15   11/12/15

                                                      1/14/15    1/14/15    1/14/15

                                                      3/13/15    3/13/15    3/13/15

                                                       4/2/15     4/2/15     4/2/15

                                                      2/18/15    2/18/15    2/18/15

                                                      2/24/15    2/24/15    2/24/15

 12251   Schneider, Matthew                           10/1/15    10/1/15    10/1/15

   REDACTED                                      11
                                                      2/18/15    2/18/15    2/18/15


                                                                  CoG_WHEATCROFT 002614
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 156 of 220




     REDACTED

REDACTED

                                                             CoG_WHEATCROFT 002618
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 157 of 220




REDACTED

                                                             CoG_WHEATCROFT 002620
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 158 of 220




REDACTED
       REDACTED


                                                             CoG_WHEATCROFT 002622
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 159 of 220




GLENDALE POLICE DEPARTMENT
TRAINING UNIT

                                                          CoG_WHEATCROFT 002533
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 160 of 220




AOT Includes:
   1) firearms practical
   2) tactical driving
   3) Defensive tactics
   4) C.P.R.
   5) gas Mask Fit Testing


                                                      CoG_WHEATCROFT 002534
          Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 161 of 220




FIREARMS RANGE:

CLASSROOM:

1) POWERPOINT PRESENTATION: Active
   Shooter/Bounding
2) Safety brief

Drills on three ranges:

1) Steel Challenge/Multiple Targets with small
interactive hit zones
2) Multiple Assailant Drill
3) Multiple turning paper targets
4) Bounding Drill
5) Two officers engage an active shooter behind a vehicle
                                                                CoG_WHEATCROFT 002535
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 162 of 220




Driving track 2.5 hrs.:

 1) ELECTONIC STABILITY
        CONTROL

    A) Class lecture/video
         B) Track Talk
         C) Practical

2) Escape maneuver (update)

         A) AZPOST CHANGE
         B) practical



                                                                 CoG_WHEATCROFT 002536
     Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 163 of 220




DEFENSIVE TACTICS:

1) Taser Policy Change
    1) 23.005E

   Taser refresh and
   deployment of x2

   Baton strikes, methods of
   carry, and retention
   techniques

   Multiple assailants




                                                           CoG_WHEATCROFT 002537
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 164 of 220




C.P.R.
Gas mask fit testing




                                                          CoG_WHEATCROFT 002538
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 165 of 220




Defensive Tactics
2015
Baton



                                                         CoG_WHEATCROFT 002558
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 166 of 220




BATON RECERTIFICATION

                                                        CoG_WHEATCROFT 002559
            Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 167 of 220




           GLENDALE POLICE DEPARTMENT


  ELECTRONIC STABILITY CONTROL
                            AND
           NEW ESCAPE MANEUVER



AOT 2015

                                                    DRIVING INSTRUCTOR STAFF



                                                                  CoG_WHEATCROFT 002540
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 168 of 220




Defensive Tactics
2015
TASER/X2



                                                         CoG_WHEATCROFT 002595
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 169 of 220




Review and Objectives
     • TASER Policy
     • Baton Re-Certification
     • Realities of Multiple Attackers
     • Advantages of Multiple Attackers
     • Disadvantages of Multiple Attackers
     • Gaining the Edge
     • Multiple Opponent Tactics The 3-S’s
        • Shielding
        • Spreading
        • Structures
     • Mind Set
     • Striking and Multiple Attackers


                                                         CoG_WHEATCROFT 002597
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 170 of 220




                  2016 MASTER ROSTER
                                ROSTER
                                                                Module I
                                                                                          First
                                                               Pursuits &    Def.
                                                    Firearms                           Aid/Wound
                                                               Roadblock    Tactics
                                                                                            s

                                                    INSERT DATE COMPLETED BELOW-
                                                        HIGHLIGHT GREEN WHEN
                                                             COMPLETED
 STAF
        (LT AND ABOVE)
   F

REDACTED                                            3/23/16

                                                    3/23/16

                                                    3/23/16
                                                                3/23/16

                                                                3/23/16

                                                                3/23/16
                                                                            3/23/16

                                                                            3/23/16

                                                                            3/23/16
                                                                                        3/23/16

                                                                                        3/23/16

                                                                                        3/23/16

                                                    RETIRED RETIRED         RETIRED    RETIRED

                                                    9/28/16     9/28/16     9/28/16     9/28/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    12/13/16    12/13/16    12/13/16    12/13/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    3/23/16     3/23/16     3/23/16     3/23/16

                                                    RETIRED RETIRED         RETIRED    RETIRED

                                                    3/23/16     3/23/16     3/23/16     3/23/16
                                                1
                                                                           CoG_WHEATCROFT 002694
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 171 of 220


REDACTED                                            1/27/16


                                                    MODIFIE
                                                               1/27/16    1/27/16    1/27/16



                                                             MODIFIED MODIFIED MODIFIED
                                                       D
                                                    10/26/16 10/26/16  10/26/16 10/26/16

 15225   Fernandez, Michael                         2/16/16    2/16/16    2/16/16    2/16/16



REDACTED                                            10/26/16

                                                    5/19/16

                                                    4/20/16
                                                               10/26/16

                                                               5/19/16

                                                               4/20/16
                                                                          10/26/16

                                                                          5/19/16

                                                                          4/20/16
                                                                                     10/26/16

                                                                                     5/19/16

                                                                                     4/20/16

                                     Sgt            12/13/16   12/13/16   12/13/16   12/13/16

                                                    4/20/16    4/20/16    4/20/16    4/20/16

                                                    4/14/16    4/14/16    4/14/16    4/14/16



                                     Sgt            10/26/16   10/26/16   10/26/16   10/26/16

                                                    11/7/16    11/7/16    11/7/16    11/7/16

                                                     FMLA       FMLA       FMLA       FMLA

                                                    1/27/16    1/27/16    1/27/16    1/27/16

                                                    12/13/16   12/13/16   12/13/16   12/13/16

                                                    12/13/16   12/13/16   12/13/16   12/13/16

                                                    2/29/16    2/29/16    2/29/16    2/29/16

                                                     3/7/16     3/7/16     3/7/16     3/7/16

                                                    11/7/16    11/7/16    11/7/16    11/7/16

                                                    2/16/16    2/16/16    2/16/16    2/16/16

                                                    11/16/16   11/16/16   11/16/16   11/16/16

                                                    2/29/16    2/29/16    2/29/16    2/29/16

                                                    4/20/16    4/20/16    4/20/16    4/20/16

                                                    11/1/16    11/1/16    11/1/16    11/1/16

                                                    4/20/16    4/20/16    4/20/16    4/20/16

                                                     2/29/16  2/29/16  2/29/16  2/29/16
                                                    MODIFIE
                                                             MODIFIED MODIFIED MODIFIED
                                                        D
                                                    10/18/16 10/18/16  10/18/16 10/18/16

                                                    1/27/16    1/27/16    1/27/16    1/27/16



                                                     4/8/16     4/8/16     4/8/16     4/8/16
                                                6
                                                                         CoG_WHEATCROFT 002699
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 172 of 220


REDACTED                                            12/13/16

                                                    11/16/16

                                                    12/7/16
                                                               12/13/16

                                                               11/16/16

                                                               12/7/16
                                                                          12/13/16

                                                                          11/16/16

                                                                          12/7/16
                                                                                     12/13/16

                                                                                     11/16/16

                                                                                     12/7/16

                                                    12/7/16    12/7/16    12/7/16    12/7/16

                                                    11/1/16    11/1/16    11/1/16    11/1/16

                                                     4/8/16     4/8/16     4/8/16     4/8/16



                                                    4/14/16    4/14/16    4/14/16    4/14/16

                                                    10/18/16   10/18/16   10/18/16   10/18/16

                                                    10/26/16   10/26/16   10/26/16   10/26/16

                                      Sgt           10/18/16   10/18/16   10/18/16   10/18/16

                                      Sgt           10/18/16   10/18/16   10/18/16   10/18/16

                                                    9/28/16    9/28/16    9/28/16    9/28/16

                                                    11/7/16    11/7/16    11/7/16    11/7/16

                                      Sgt           9/28/16    9/28/16    9/28/16    9/28/16

                                                    10/26/16   10/26/16   10/26/16   10/26/16

                                                    4/14/16    4/14/16    4/14/16    4/14/16

                                      Sgt           9/28/16    9/28/16    9/28/16    9/28/16

                                                    4/20/16    4/20/16    4/20/16    4/20/16



                                      Sgt           1/27/16    1/27/16    1/27/16    1/27/16

                                                     3/7/16     3/7/16     3/7/16     3/7/16

                                      Sgt           2/16/16    2/16/16    2/16/16    2/16/16

                                                    10/26/16   10/26/16   10/26/16   10/26/16

                                                    1/27/16    1/27/16    1/27/16    1/27/16

                                                    9/28/16    9/28/16    9/28/16    9/28/16

                                                    9/28/16    9/28/16    9/28/16    9/28/16

                                                    5/24/16    5/24/16    5/24/16    5/24/16

 15543   Lindsey, Mark                              2/16/16    2/16/16    2/16/16    2/16/16



REDACTED                              Sgt
                                                    11/1/16

                                                    11/7/16

                                                    10/3/16
                                                               11/1/16

                                                               11/7/16

                                                               10/3/16
                                                                          11/1/16

                                                                          11/7/16

                                                                          10/3/16
                                                                                     11/1/16

                                                                                     11/7/16

                                                                                     10/3/16

                                                    10/18/16   10/18/16   10/18/16   10/18/16
                                                8
                                                                         CoG_WHEATCROFT 002701
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 173 of 220

 12251   Schneider, Matthew                          5/24/16    5/24/16     5/24/16   5/24/16



REDACTED                                             11/16/16

                                                     5/19/16

                                                     4/20/16
                                                                11/16/16

                                                                5/19/16

                                                                4/20/16
                                                                           11/16/16

                                                                            5/19/16

                                                                            4/20/16
                                                                                      11/16/16

                                                                                      5/19/16

                                                                                      4/20/16

                                                      5/2/16     5/2/16     5/2/16     5/2/16

                                                     4/14/16    4/14/16     4/14/16   4/14/16

                                      Sgt             3/7/16     3/7/16     3/7/16     3/7/16

                                                     10/18/16   10/18/16   10/18/16   10/18/16

                                                     4/20/16    4/20/16     4/20/16   4/20/16

                                                     10/18/16   10/18/16   10/18/16   10/18/16

                                      Sgt            4/14/16    4/14/16     4/14/16   4/14/16

                                                     2/29/16    2/29/16     2/29/16   2/29/16

                                                     1/27/16    1/27/16     1/27/16   1/27/16

                                                     12/7/16    12/7/16     12/7/16   12/7/16

                                                      4/8/16     4/8/16     4/8/16     4/8/16

                                                     11/7/16    11/7/16     11/7/16   11/7/16

                                                     5/24/16    5/24/16     5/24/16   5/24/16

                                                     1/27/16    1/27/16     1/27/16   1/27/16

                                      Sgt            10/26/16   10/26/16   10/26/16   10/26/16

                                                     9/28/16    9/28/16     9/28/16   9/28/16

                                                     10/26/16   10/26/16   10/26/16   10/26/16

                                                     11/1/16    11/1/16     11/1/16   11/1/16

                                                     9/28/16    9/28/16     9/28/16   9/28/16

                                                     1/27/16    1/27/16     1/27/16   1/27/16

                                      Sgt            RETIRED RETIRED       RETIRED    RETIRED

                                                     2/16/16    2/16/16     2/16/16   2/16/16

                                      Sgt            5/24/16    5/24/16     5/24/16   5/24/16

                                                     10/26/16   10/26/16   10/26/16   10/26/16

                                      Sgt            11/7/16    11/7/16     11/7/16   11/7/16

                                                     5/19/16    5/19/16     5/19/16   5/19/16

                                      Sgt            11/1/16    11/1/16     11/1/16   11/1/16

                                      Sgt            10/3/16    10/3/16     10/3/16   10/3/16

                                                     10/3/16    10/3/16     10/3/16   10/3/16
                                                12
                                                                          CoG_WHEATCROFT 002705
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 174 of 220




REDACTED
REDACTED
                                                             CoG_WHEATCROFT 002708
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 175 of 220




REDACTED

REDACTED
                                                             CoG_WHEATCROFT 002710
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 176 of 220




GLENDALE POLICE DEPARTMENT
TRAINING UNIT

                                                          CoG_WHEATCROFT 002623
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 177 of 220




AOT Includes:

        1) firearms practical
        2) tactical driving
        3) Defensive tactics
        4) first aid/wound care
        5) gas Mask Fit Testing

                                                      CoG_WHEATCROFT 002624
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 178 of 220




FIREARMS RANGE:

TASK, CONDITIONS, STANDARDS

1-2-3 DRILL

HOLSTER BOX DRILL




                                                              CoG_WHEATCROFT 002625
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 179 of 220




Driving track 2.5 hrs.:

1)   Vehicle pursuits
2)   Roadblocks


Classroom presentation

Practical driving:

          vehicle pursuit




                                                                 CoG_WHEATCROFT 002626
           Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 180 of 220




    DEFENSIVE TACTICS:

Defensive Tactics: Instructing officers in
the updated OCCS holds per AZPOST

TASER: Review targeting the back of a
subject when deploying the TASER, how
TASER bays work separately from one
another.

Box Drills:
Working on skills in using the TASER and
how each bay works separately from one
another.
10-52 arrest, looking how officer uses
command presence, position of advantage,
gradient hand positioning and hand
cuffing technique.
Hands in Pocket: how an officer
approaches and removes hands out of a
subjects pocket who possible has a gun.

                                                                 CoG_WHEATCROFT 002627
               Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 181 of 220




     first aid:

First Responder – Legal and Ethical Issues

This lesson will provide the responder with a
refresher in legal and ethical duties as they relate
to the first responder providing first-aid. These
include moral and ethical obligations, types of
consent, refusals, negligence, abandonment, and
confidentiality.

First Responder – Tactical Medical Care Review

This lesson will provide the responder with a
refresher on controlling bleeding, applying a
pressure dressing, and applying a tourniquet. There
will be a practical portion to this.

First Responder – Moving patients

This lesson will provide the responder with a
refresher on different types of patient moves in a
tactical situation. It will cover three basic moves
that can be applied based on the situation. There will
be a practical portion to this.
                                                                     CoG_WHEATCROFT 002628
         Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 182 of 220




2016 AOT DT OCCS
Advanced Officer Training
Defensive Tactics
O’Donnell Continuous Control System




                                                               CoG_WHEATCROFT 002630
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 183 of 220




Watch out For Hands in Pockets




                                                          CoG_WHEATCROFT 002632
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 184 of 220




Objective
 • Hands in Pockets

 • To provide officers with certain pain compliance techniques which
   lend themselves to the effective control of the individual physically
   resisting arrest

 • To provide officers with certain physical control techniques, which
   can be used in passive resistance situations and also as an effective
   means of controlling a restrained or unrestrained individual from
   point to point?

 • To provide officers with a simple yet affective technique with
   multiple applications and the ability to apply it from any position
   or angle utilizing the same basic hand grab.




                                                             CoG_WHEATCROFT 002633
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 185 of 220




OCCS Update




                                                         CoG_WHEATCROFT 002638
             Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 186 of 220




           GLENDALE POLICE DEPARTMENT



VEHICLE PURSUITS              AND



  ROADBLOCKS
2016 AOT

                                                     DRIVING INSTRUCTOR
                                                     STAFF

                                                                   CoG_WHEATCROFT 002728
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 187 of 220




                  2017 MASTER ROSTER
                                ROSTER
                                                               Module I
                                                                         DT/TASER    De-
                                                    Firearms    CPR
                                                                          /Baton  Escalation


                                                    INSERT DATE COMPLETED BELOW-
                                                        HIGHLIGHT GREEN WHEN
                                                             COMPLETED
 STAF
        (LT AND ABOVE)
   F

REDACTED                                            3/22/17

                                                    3/22/17

                                                    3/22/17
                                                               3/22/17

                                                               3/22/17

                                                               3/22/17
                                                                          3/22/17

                                                                          3/22/17

                                                                          3/22/17
                                                                                    3/22/17

                                                                                    3/22/17

                                                                                    3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17



                                     Sgt            3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    3/22/17    3/22/17    3/22/17   3/22/17

                                                    RETIRED RETIRED       RETIRED   RETIRED

                                                    3/22/17    3/22/17    3/22/17   3/22/17
                                                1
                                                                         CoG_WHEATCROFT 002943
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 188 of 220


REDACTED                                            11/30/17   11/30/17   11/30/17   11/30/17



                                                    4/19/17    4/19/17     4/19/17   4/19/17

                                                    4/19/17    4/19/17     4/19/17   4/19/17

 15225   Fernandez, Michael                         4/19/17    4/19/17     4/19/17   4/19/17



REDACTED                                            10/11/17

                                                    10/11/17

                                                    1/26/17
                                                               10/11/17

                                                               10/11/17

                                                               1/26/17
                                                                          10/11/17

                                                                          10/11/17

                                                                           1/26/17
                                                                                     10/11/17

                                                                                     10/11/17

                                                                                     1/26/17

                                                     3/6/17     3/6/17     3/6/17     3/6/17

                                      Sgt           11/30/17   11/30/17   11/30/17   11/30/17

                                                    5/23/17    5/23/17     5/23/17   5/23/17

                                                    1/26/17    1/26/17     1/26/17   1/26/17



                                      Sgt           4/19/17    4/19/17     4/19/17   4/19/17

                                                    11/30/17   11/30/17   11/30/17   11/30/17

                                                    1/20/17    1/20/17     1/20/17   1/20/17

                                                    12/12/17   12/12/17   12/12/17   12/12/17

                                                    2/21/17    2/21/17     2/21/17   2/21/17

                                                     4/7/17     4/7/17     4/7/17     4/7/17

                                                     3/6/17     3/6/17     3/6/17     3/6/17

                                                    1/26/17    1/26/17     1/26/17   1/26/17

                                                    10/24/17   10/24/17   10/24/17   10/24/17

                                                    10/24/17   10/24/17   10/24/17   10/24/17



                                                     3/3/17     3/3/17     3/3/17     3/3/17

                                                    11/30/17   11/30/17   11/30/17   11/30/17

                                                    12/6/17    12/6/17     12/6/17   12/6/17

                                                    10/11/17   10/11/17   10/11/17   10/11/17

                                                    10/24/17   10/24/17   10/24/17   10/24/17

                                                    11/30/17   11/30/17   11/30/17   11/30/17

                                                    11/15/17   11/15/17   11/15/17   11/15/17

                                                    4/19/17    4/19/17     4/19/17   4/19/17


                                                6
                                                                         CoG_WHEATCROFT 002948
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 189 of 220

    REDACTED                                        12/12/17   12/12/17   12/12/17   12/12/17

 15543   Lindsey, Mark                              12/12/17   12/12/17   12/12/17   12/12/17



REDACTED                              Sgt
                                                    2/21/17

                                                    10/11/17

                                                    10/24/17
                                                               2/21/17

                                                               10/11/17

                                                               10/24/17
                                                                           2/21/17

                                                                          10/11/17

                                                                          10/24/17
                                                                                     2/21/17

                                                                                     10/11/17

                                                                                     10/24/17

                                                    11/15/17   11/15/17   11/15/17   11/15/17

                                                    1/26/17    1/26/17     1/26/17   1/26/17

                                                    9/15/17    9/15/17     9/15/17   9/15/17

                                                     3/3/17     3/3/17     3/3/17     3/3/17

                                                    10/24/17   10/24/17   10/24/17   10/24/17

                                                     3/3/17     3/3/17     3/3/17     3/3/17

                                                    11/30/17   11/30/17   11/30/17   11/30/17




                                                    2/21/17    2/21/17     2/21/17   2/21/17

                                                     2/8/17     2/8/17     2/8/17     2/8/17

                                      Sgt           2/21/17    2/21/17     2/21/17   2/21/17

                                                    11/15/17   11/15/17   11/15/17   11/15/17

                                                    12/6/17    12/6/17     12/6/17   12/6/17

                                      Sgt           10/24/17   10/24/17   10/24/17   10/24/17

                                                    4/19/17    4/19/17     4/19/17   4/19/17

                                                    11/6/17    11/6/17     11/6/17   11/6/17

                                                    10/24/17   10/24/17   10/24/17   10/24/17

                                                    10/11/17   10/11/17   10/11/17   10/11/17

                                                    12/12/17   12/12/17   12/12/17   12/12/17

                                                     3/6/17     3/6/17     3/6/17     3/6/17

                                                    11/15/17   11/15/17   11/15/17   11/15/17

                                      Sgt           10/24/17   10/24/17   10/24/17   10/24/17

                                                    10/24/17   10/24/17   10/24/17   10/24/17

                                                    12/6/17    12/6/17     12/6/17   12/6/17

                                                    10/11/17   10/11/17   10/11/17   10/11/17

                                      Sgt            2/8/17     2/8/17     2/8/17     2/8/17

                                                    1/26/17    1/26/17     1/26/17   1/26/17
                                                9
                                                                         CoG_WHEATCROFT 002951
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 190 of 220


REDACTED                                             9/20/17

                                                     11/15/17

                                                     1/20/17
                                                                9/20/17

                                                                11/15/17

                                                                1/20/17
                                                                           9/20/17

                                                                           11/15/17

                                                                           1/20/17
                                                                                      9/20/17

                                                                                      11/15/17

                                                                                      1/20/17

                                                     1/26/17    1/26/17    1/26/17    1/26/17

 12251   Schneider, Matthew                          12/12/17   12/12/17   12/12/17   12/12/17



REDACTED                                              4/7/17

                                                     9/15/17

                                                     10/11/17
                                                                 4/7/17

                                                                9/15/17

                                                                10/11/17
                                                                            4/7/17

                                                                           9/15/17

                                                                           10/11/17
                                                                                       4/7/17

                                                                                      9/15/17

                                                                                      10/11/17

                                                     9/20/17    9/20/17    9/20/17    9/20/17

                                                     9/20/17    9/20/17    9/20/17    9/20/17

                                                     11/6/17    11/6/17    11/6/17    11/6/17

                                                     1/26/17    1/26/17    1/26/17    1/26/17

                                      Sgt             3/6/17     3/6/17     3/6/17     3/6/17

                                      Sgt             5/1/17     5/1/17     5/1/17     5/1/17

                                                     12/12/17   12/12/17   12/12/17   12/12/17

                                                     11/30/17   11/30/17   11/30/17   11/30/17

                                      Sgt            11/6/17    11/6/17    11/6/17    11/6/17

                                                      3/6/17     3/6/17     3/6/17     3/6/17

                                                     12/6/17    12/6/17    12/6/17    12/6/17

                                                     11/30/17   11/30/17   11/30/17   11/30/17

                                                     12/12/17   12/12/17   12/12/17   12/12/17

                                                     12/12/17   12/12/17   12/12/17   12/12/17

                                                      5/1/17     5/1/17     5/1/17     5/1/17

                                                     5/23/17    5/23/17    5/23/17    5/23/17

                                      Sgt            9/20/17    9/20/17    9/20/17    9/20/17

                                                     4/19/17    4/19/17    4/19/17    4/19/17

                                                      2/8/17     2/8/17     2/8/17     2/8/17

                                                     12/6/17    12/6/17    12/6/17    12/6/17

                                                     10/11/17   10/11/17   10/11/17   10/11/17

                                                     11/30/17   11/30/17   11/30/17   11/30/17

                                                     12/6/17    12/6/17    12/6/17    12/6/17

                                      Sgt            10/11/17   10/11/17   10/11/17   10/11/17

                                                     12/6/17    12/6/17    12/6/17    12/6/17
                                                12

                                                                          CoG_WHEATCROFT 002954
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 191 of 220




REDACTED

                                                             CoG_WHEATCROFT 002957
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 192 of 220




      REDACTED




                                                            CoG_WHEATCROFT 002958
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 193 of 220




REDACTED
        REDACTED

REDACTED
                                                             CoG_WHEATCROFT 002959
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 194 of 220




GLENDALE POLICE DEPARTMENT
      TRAINING UNIT

                                                        CoG_WHEATCROFT 002758
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 195 of 220




AOT Includes:

   1) firearms practical
   2) CPR
   3) Defensive tactics
   4) BATON/TASER CERT.
   5) DE-ESCALATION TRAINING

                                                          CoG_WHEATCROFT 002759
        Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 196 of 220




B RANGE: SHOOTING ON THE MOVE
AT VARIOUS ANGLES/IDENTIFYING
TARGETS (NO SHOOT)

C RANGE: ZIG ZAG
MOVEMENT/SHOOTING STEEL AND
PEPPER POPPERS

D RANGE: “RUNNING MAN”
(SHOOTING AT A MOVING TARGET)




                                                              CoG_WHEATCROFT 002760
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 197 of 220




CPR:

Standard cpr training

Refresher to the changes
that occurred with the
2015 cpr guidelines.




                                                             CoG_WHEATCROFT 002761
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 198 of 220




DEFENSIVE TACTICS:

TASER UPDATE

TASER DOWNLOAD
TRAINING

BATON RECERTIFICATION

DT PRACTICALS:
1) “HIGH GEAR” SCENARIOS




                                                          CoG_WHEATCROFT 002762
            Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 199 of 220




VERBAL COMMUNICATION


CONFLICT RESOLUTION


“SLOW IT” Acronym


APPLICATIONS OF FORCE:

“It’s not CAN I, But Should I?”




                                                                  CoG_WHEATCROFT 002763
Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 200 of 220

                                                                 S L IDESHOW




                               Basic Life Support
BLS for Healthcare Providers and Professional Rescuers




                 We Make Protecting and Saving Lives Easy®
                                                             CoG_WHEATCROFT 002829
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 201 of 220




2017
Baton Re-Certification
AOT
  Presented by: DT Staff




                                                        CoG_WHEATCROFT 002765
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 202 of 220




  •Baton Recertification




OVERVIEW:

                                                         CoG_WHEATCROFT 002767
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 203 of 220




Conflict Resolution
Presented by: Glendale Police Training Unit




                                                             CoG_WHEATCROFT 002798
  Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 204 of 220




2017
Defensive Tactics
AOT
  Presented by: DT Staff




                                                        CoG_WHEATCROFT 002790
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 205 of 220




Response to Resistance Chart




                                                         CoG_WHEATCROFT 002791
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 206 of 220




OCCS HOLD
• Basic Hold




                                                             CoG_WHEATCROFT 002792
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 207 of 220




TASER USAGE
• Have a plan B-C-D




                                                             CoG_WHEATCROFT 002793
      Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 208 of 220




ATTACK THE ATTACK
• Close Quarter Combat




                                                            CoG_WHEATCROFT 002794
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 209 of 220




CREATE DISTANCE
• Impact Push
• Tactical Retreat




                                                             CoG_WHEATCROFT 002795
     Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 210 of 220




                    2018 MASTER ROSTER
                                 ROSTER
                                                                Module I
                                                                            4-5 Man
                                                     Firearms   HRVS                  First Aid
                                                                           Takedown


                                                     INSERT DATE COMPLETED BELOW-
                                                         HIGHLIGHT GREEN WHEN
                                                              COMPLETED

 STAFF    (LT AND ABOVE)


REDACTED                                             10/4/18

                                                     10/4/18

                                                     10/4/18
                                                                10/4/18

                                                                10/4/18

                                                                10/4/18
                                                                            10/4/18

                                                                            10/4/18

                                                                            10/4/18
                                                                                      10/4/18

                                                                                      10/4/18

                                                                                      10/4/18

                                                     1/17/18    1/17/18     1/17/18   1/17/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18



                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18

                                                     10/4/18    10/4/18     10/4/18   10/4/18
                                                 1
                                                                          CoG_WHEATCROFT 003187
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 211 of 220


REDACTED                                            2/15/18

                                                    SIGNED
                                                               2/15/18

                                                                 UP
                                                                           2/15/18    2/15/18




                                                    1/17/18    1/17/18     1/17/18    1/17/18

                                                    12/10/18   12/10/18    12/10/18   12/10/18

 15225   Fernandez, Michael                         12/5/18    12/5/18     12/5/18    12/5/18



REDACTED                                             3/8/18

                                                    2/15/18

                                                    12/10/18
                                                                3/8/18

                                                               2/15/18

                                                               12/10/18
                                                                            3/8/18

                                                                           2/15/18

                                                                           12/10/18
                                                                                       3/8/18

                                                                                      2/15/18

                                                                                      12/10/18

                                                    10/23/18   10/23/18    10/23/18   10/23/18

                                      Sgt           12/5/18    12/5/18     12/5/18    12/5/18

                                                     2/6/18     2/6/18      2/6/18     2/6/18

                                                    SIGNED       UP



                                                    SIGNED       UP

                                      Sgt           12/10/18   12/10/18    12/10/18   12/10/18

                                                    12/5/18    12/5/18     12/5/18    12/5/18

                                                     2/6/18     2/6/18      2/6/18     2/6/18

                                                    SIGNED       UP

                                                    12/5/18    12/5/18     12/5/18    12/5/18

                                                     5/3/18     5/3/18      5/3/18     5/3/18

                                                    3/27/18    3/27/18     3/27/18    3/27/18

                                                    10/23/18   10/23/18    10/23/18   10/23/18

                                                    2/27/18    2/27/18     2/27/18    2/27/18

                                                    10/23/18   10/23/18    10/23/18   10/23/18

                                                    SIGNED       UP

                                                    SIGNED       UP

                                                    4/18/18    4/18/18     4/18/18    4/18/18

                                                    12/19/18   12/19/18    12/19/18   12/19/18

                                                    SIGNED       UP

                                                    12/10/18   12/10/18    12/10/18   12/10/18

                                                    3/27/18    3/27/18     3/27/18    3/27/18


                                                6
                                                                         CoG_WHEATCROFT 003192
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 212 of 220


REDACTED                                            9/13/18

                                                    SIGNED

                                                    1/30/18
                                                               9/13/18

                                                                 UP

                                                               1/30/18
                                                                           9/13/18



                                                                           1/30/18
                                                                                      9/13/18



                                                                                      1/30/18

 15543   Lindsey, Mark                              12/5/18    12/5/18     12/5/18    12/5/18



REDACTED                                            2/27/18

                                                    SIGNED

                                                    12/5/18
                                                               2/27/18

                                                                 UP

                                                               12/5/18
                                                                           2/27/18



                                                                           12/5/18
                                                                                      2/27/18



                                                                                      12/5/18

                                      Sgt            LONG       TERM       INJURY

                                                    4/24/18    4/24/18     4/24/18    4/24/18

                                      Sgt           1/17/18    1/17/18     1/17/18    1/17/18

                                                    SIGNED       UP

                                                    9/25/18    9/25/18     9/25/18    9/25/18

                                                    2/27/18    2/27/18     2/27/18    2/27/18

                                                    2/15/18    2/15/18     2/15/18    2/15/18

                                                    SIGNED       UP

                                                    4/18/18    4/18/18     4/18/18    4/18/18



                                                    2/27/18    2/27/18     2/27/18    2/27/18

                                                    3/27/18    3/27/18     3/27/18    3/27/18

                                      Sgt           12/10/18   12/10/18    12/10/18   12/10/18

                                                    4/24/18    4/24/18     4/24/18    4/24/18

                                                    12/5/18    12/5/18     12/5/18    12/5/18

                                      Sgt           12/5/18    12/5/18     12/5/18    12/5/18

                                                    SIGNED       UP

                                                    4/24/18    4/24/18     4/24/18    4/24/18

                                                    12/10/18   12/10/18    12/10/18   12/10/18

                                                    2/27/18    2/27/18     2/27/18    2/27/18

                                                    5/29/18    5/29/18     5/29/18    5/29/18

                                                     4/4/18     4/4/18      4/4/18     4/4/18

                                                    12/5/18    12/5/18     12/5/18    12/5/18

                                                    4/18/18    4/18/18     4/18/18    4/18/18

                                      Sgt           12/5/18    12/5/18     12/5/18    12/5/18

                                                    10/23/18   10/23/18    10/23/18   10/23/18
                                                9
                                                                         CoG_WHEATCROFT 003195
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 213 of 220


REDACTED                                             1/30/18

                                                     4/24/18

                                                      4/4/18
                                                                1/30/18

                                                                4/24/18

                                                                 4/4/18
                                                                            1/30/18

                                                                            4/24/18

                                                                             4/4/18
                                                                                       1/30/18

                                                                                       4/24/18

                                                                                        4/4/18

                                                     2/15/18    2/15/18     2/15/18    2/15/18

 12251   Schneider, Matthew                          5/18/18    5/18/18     5/18/18    5/18/18



REDACTED                                             12/10/18

                                                     1/30/18

                                                     2/27/18
                                                                12/10/18

                                                                1/30/18

                                                                2/27/18
                                                                            12/10/18

                                                                            1/30/18

                                                                            2/27/18
                                                                                       12/10/18

                                                                                       1/30/18

                                                                                       2/27/18

                                                     4/24/18    4/24/18     4/24/18    4/24/18

                                                     12/10/18   12/10/18    12/10/18   12/10/18

                                                     10/23/18   10/23/18    10/23/18   10/23/18

                                      Sgt            4/24/18    4/24/18     4/24/18    4/24/18

                                      Sgt            SIGNED       UP

                                                     4/18/18    4/18/18     4/18/18    4/18/18

                                                     12/5/18    12/5/18     12/5/18    12/5/18

                                      Sgt            12/5/18    12/5/18     12/5/18    12/5/18

                                                      5/3/18     5/3/18      5/3/18     5/3/18

                                                     1/17/18    1/17/18     1/17/18    1/17/18

                                                     SIGNED       UP

                                                      4/4/18     4/4/18      4/4/18     4/4/18

                                                     12/5/18    12/5/18     12/5/18    12/5/18

                                                     SIGNED       UP

                                                      2/6/18     2/6/18      2/6/18     2/6/18

                                      Sgt             3/8/18     3/8/18      3/8/18     3/8/18

                                                     10/10/18   10/10/18    10/10/18   10/10/18

                                                     9/13/18    9/13/18     9/13/18    9/13/18

                                                     SIGNED       UP

                                                     4/24/18    4/24/18     4/24/18    4/24/18

                                                     9/25/18    9/25/18     9/25/18    9/25/18

                                                     12/5/18    12/5/18     12/5/18    12/5/18

                                      Sgt            4/18/18    4/18/18     4/18/18    4/18/18

                                                     1/30/18    1/30/18     1/30/18    1/30/18

                                      Sgt             3/8/18     3/8/18      3/8/18     3/8/18
                                                12
                                                                          CoG_WHEATCROFT 003198
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 214 of 220




REDACTED

                                                             CoG_WHEATCROFT 003201
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 215 of 220




REDACTED
                REDACTED


 REDACTED
                                                             CoG_WHEATCROFT 003202
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 216 of 220




2018 AOT
OCCS Handshake Cuffing




                                                         CoG_WHEATCROFT 002963
   Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 217 of 220




Objectives
      Excited Delirium
        • What is it
        • Four Phases
        • Who is at Risk
        • Behavioral Cues
        • Signs
        • A Medical Crisis
      Case Law
        • Hill vs. Miracle
      4 and 5 Officer Takedown
        • Plan of Action
        • Responsibilities of Officers
        • Documentation


                                                         CoG_WHEATCROFT 002965
       Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 218 of 220




Conflict Resolution
Presented by: Glendale Police Training Unit




                                                             CoG_WHEATCROFT 002986
 Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 219 of 220




       2018 AOT
HIGH RISK VEHICLE STOPS




                                  Presented by:
                                  GPD Training Staff

                                                       CoG_WHEATCROFT 003026
    Case 2:18-cv-02347-MTL Document 246-3 Filed 03/26/21 Page 220 of 220




Objectives
• What is a High Risk Stop

• Glendale Police Department High Risk Stop Policy

• Positioning

• Officer Responsibilities and Other Units

• Clearing Vehicle

• Legal Considerations
                                                          CoG_WHEATCROFT 003027
